Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 17, 2009

by and among

FRESH DEL MONTE PRODUCE INC.,

and

CERTAIN SUBSIDIARIES NAMED HEREIN,

as Borrowers,

THE LENDERS AND ISSUING BANK NAMED HEREIN,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Lead Arranger

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY, INC.,

U.S. BANK NATIONAL ASSOCIATION

and

ING CAPITAL LLC,

as Joint Bookrunners

BANK OF AMERICA, N.A. and SUNTRUST BANK,

as Co-Syndication Agents,

U.S. BANK NATIONAL ASSOCIATION

and

ING CAPITAL LLC,

as Co-Documentation Agents,

and

AGFIRST FARM CREDIT BANK,

as Managing Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1        DEFINITIONS    2

SECTION 1.1

  Certain Defined Terms    2

SECTION 1.2

  Construction    27

SECTION 1.3

  Computation of Time Periods    27

SECTION 1.4

  Accounting Terms    27

SECTION 1.5

  Currency Equivalents Generally    28 ARTICLE 2        AMOUNTS AND TERMS OF THE
ADVANCES AND THE LETTERS OF CREDIT    28

SECTION 2.1

  Extensions of Credit    28

SECTION 2.2

  Making the Advances    29

SECTION 2.3

  Issuance of and Drawings and Reimbursement Under Letters of Credit    32

SECTION 2.4

  Fees    34

SECTION 2.5

  Reduction of Commitments; Voluntary and Mandatory Prepayment    35

SECTION 2.6

  Interest    36

SECTION 2.7

  Payments and Computations    36

SECTION 2.8

  Sharing of Payments, Etc    37

SECTION 2.9

  Defaulting Lenders    38

SECTION 2.10

  Replacement of Lender in Event of Adverse Condition    40

SECTION 2.11

  Application of Payments    41

SECTION 2.12

  Increases of the Total Commitments; Adjustments to Commitments    42

SECTION 2.13

  Designated Borrowers    43 ARTICLE 3        CONDITIONS    44

SECTION 3.1

  Conditions Precedent to Initial Advance and Issuance of Letters of Credit   
44

SECTION 3.2

  Conditions Precedent to Each Advance and Issuance of Letters of Credit    48

SECTION 3.3

  Determinations Under Section 3.1    48 ARTICLE 4        REPRESENTATIONS AND
WARRANTIES    48

SECTION 4.1

  Representations and Warranties of the Borrowers    48

SECTION 4.2

  Survival of Representations and Warranties, Etc    55

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page ARTICLE 5        AFFIRMATIVE COVENANTS    55

SECTION 5.1

  Compliance with Laws, Etc    55

SECTION 5.2

  Payment of Taxes, Etc    55

SECTION 5.3

  Compliance with Environmental Laws    56

SECTION 5.4

  Maintenance of Insurance    56

SECTION 5.5

  Preservation of Corporate Existence, Etc; Dissolution    56

SECTION 5.6

  Visitation Rights    57

SECTION 5.7

  Preparation of Environmental Reports    57

SECTION 5.8

  Keeping of Books    57

SECTION 5.9

  Maintenance of Properties, Etc    57

SECTION 5.10

  Compliance with Terms of Leaseholds    57

SECTION 5.11

  Performance of Material Contracts    58

SECTION 5.12

  Transactions with Affiliates    58

SECTION 5.13

  Lockbox Accounts    58

SECTION 5.14

  Further Assurances    58

SECTION 5.15

  Material Subsidiaries    58

SECTION 5.16

  Reporting Requirements    59

SECTION 5.17

  Use of Proceeds    61 ARTICLE 6        NEGATIVE COVENANTS    61

SECTION 6.1

  Liens    61

SECTION 6.2

  Debt    62

SECTION 6.3

  Trademark Subsidiary Debt    63

SECTION 6.4

  Mergers, Etc    63

SECTION 6.5

  Sales of Assets    65

SECTION 6.6

  Investments; Acquisitions    66

SECTION 6.7

  Restricted Payments; Restricted Purchases    67

SECTION 6.8

  Change in Nature of Business    68

SECTION 6.9

  Amendments    68

SECTION 6.10

  Prepayments of Debt    68

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

SECTION 6.11

  New Subsidiaries    69

SECTION 6.12

  Accounting Changes    69

SECTION 6.13

  Negative Pledge; Restrictions    69

SECTION 6.14

  Speculative Transactions    70

SECTION 6.15

  Anti-Terrorism Laws    70

SECTION 6.16

  Financial Covenants    70 ARTICLE 7        EVENTS OF DEFAULT    71

SECTION 7.1

  Events of Default    71

SECTION 7.2

  Remedies    73

SECTION 7.3

  Actions in Respect of the Letters of Credit    74 ARTICLE 8        THE
ADMINISTRATIVE AGENT    74

SECTION 8.1

  Authorization and Action    74

SECTION 8.2

  Administrative Agent’s Reliance, Etc    75

SECTION 8.3

  Rabobank and Affiliates    76

SECTION 8.4

  Lender Credit Decision    76

SECTION 8.5

  Indemnification    76

SECTION 8.6

  Successor Administrative Agent    77

SECTION 8.7

  Notice of Default or Event of Default    77

SECTION 8.8

  Agent May File Proofs of Claim    77

SECTION 8.9

  Other Agents    78

SECTION 8.10

  Collateral    78

SECTION 8.11

  Rights under Hedge Contracts    79 ARTICLE 9        MISCELLANEOUS    79

SECTION 9.1

  Amendment, Etc    79

SECTION 9.2

  Notices, Etc    80

SECTION 9.3

  No Waiver; Remedies    81

SECTION 9.4

  Costs and Expenses    82

SECTION 9.5

  Right of Set-off    83

SECTION 9.6

  Binding Effect    83

SECTION 9.7

  Assignments and Participations    83

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

SECTION 9.8

  Marshalling; Payments Set Aside    87

SECTION 9.9

  Execution in Counterparts    87

SECTION 9.10

  No Liability of the Issuing Bank    87

SECTION 9.11

  Survival of Obligations    88

SECTION 9.12

  Patriot Act    88 ARTICLE 10        INCREASED COSTS, TAXES, ETC    88

SECTION 10.1

  Increased Costs    88

SECTION 10.2

  Taxes    90

SECTION 10.3

  LIBO Breakage Costs    94

SECTION 10.4

  Judgment Currency    94 ARTICLE 11        JURISDICTION    95

SECTION 11.1

  Consent to Jurisdiction    95

SECTION 11.2

  Governing Law    95

SECTION 11.3

  Waiver of Jury Trial    95

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Notice of Revolving Borrowing Exhibit C    Form of Intercompany Note Exhibit D
   Form of Designated Borrower Request and Assumption Agreement SCHEDULES   
Schedule E-1    ERISA Event Schedule G-1    Guarantors; Guaranty Agreements
Schedule M-1    Material Subsidiaries Schedule P-1    Pledgors Schedule 2.1(c)
   Existing Letters of Credit Schedule 4.1(b)    Subsidiaries Schedule 4.1(c)   
Joint Ventures Schedule 4.1(e)    Authorizations; Approvals Schedule 4.1(i)   
Litigation Schedule 4.1(m)    Environmental Matters Schedule 4.1(o)    Permitted
Liens as of the Agreement Date Schedule 4.1(r)    Material Contracts Schedule
4.1(s)    Intellectual Property Schedule 4.1(t)    Material Surviving Debt
Schedule 4.1(u)    Investments permitted as of the Agreement Date Schedule
4.1(v)    Property Locations Schedule 9.2    Notice Addresses

 

i



--------------------------------------------------------------------------------

SECOND AMENDED and RESTATED CREDIT AGREEMENT dated as of July 17, 2009 among
FRESH DEL MONTE PRODUCE INC., an exempted company duly incorporated under the
laws of the Cayman Islands (“Fresh Produce”), and the Subsidiaries of Fresh
Produce identified on the signature pages hereto (Fresh Produce and such
Subsidiaries are referred to herein collectively as the “Borrowers” and each
individually as a “Borrower”); the various banks and other financial
institutions as are, or may from time to time become, parties hereto as Lenders;
the Issuing Bank party hereto; COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH , as lead arranger (the “Lead
Arranger”); COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY,
INC., U.S. BANK NATIONAL ASSOCIATION and ING CAPITAL LLC, as joint bookrunners
(the “Joint Bookrunners”); BANK OF AMERICA, N.A. and SUNTRUST BANK, as
co-syndication agents (the “Co-Syndication Agents”); U.S. BANK NATIONAL
ASSOCIATION and ING CAPITAL LLC, as co-documentation agents (the
“Co-Documentation Agents”); AGFIRST FARM CREDIT BANK, as managing agent (the
“Managing Agent”); and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as administrative agent for
the Lenders (together with any successor appointed pursuant to Article 8, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, certain of the Borrowers, the Administrative Agent, the other agents
parties thereto, certain of the Lenders, and the Departing Lenders are parties
to that certain Amended and Restated Credit Agreement dated as of March 21, 2003
(such agreement, as amended, modified or supplemented prior to the date hereof,
the “Existing Credit Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Existing Credit Agreement in its entirety and to replace the Departing
Lenders; and

WHEREAS, each Borrower acknowledges and agrees that the security interests
granted to the Administrative Agent pursuant to the Existing Credit Agreement
and the other Loan Documents (as defined in the Existing Credit Agreement) shall
remain outstanding and in full force and effect in accordance with the Existing
Credit Agreement (except to the extent modified on the Agreement Date) and such
other Loan Documents (except to the extent modified on the Agreement Date) and
shall continue to secure the Obligations (as defined herein); and

WHEREAS, each of the Borrowers, the Administrative Agent and the Lenders
acknowledges and agrees that (a) the Advances (as such term is defined herein)
on the date hereof represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Existing Credit Agreement) arising in connection with the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith; (b) each Borrower,
the Administrative Agent and the Lenders intend that the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Obligations (as defined in the Existing Credit Agreement)



--------------------------------------------------------------------------------

under the Existing Credit Agreement and the other Loan Documents (as defined in
the Existing Credit Agreement) executed in connection therewith as amended,
restated, renewed, extended, consolidated and modified hereunder, together with
all other Obligations (as defined herein) hereunder; (c) all Liens (as defined
in the Existing Credit Agreement) evidenced by the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement) executed
in connection therewith are hereby ratified, confirmed and continued; (d) this
Agreement is intended to restate, renew, extend, consolidate, amend and modify
the Existing Credit Agreement; and (e) the Loan Documents (as defined in the
Existing Credit Agreement) (other than the Existing Credit Agreement which is
hereby being restated, renewed, extended, consolidated, amended or modified)
shall remain extant and in full force and effect (except to the extent amended,
modified or restated as of the date hereof); and

WHEREAS, each of the Borrowers, the Administrative Agent and the Lenders intend
that (a) the provisions of the Existing Credit Agreement be hereby superseded
and replaced by the provisions hereof; and (b) by entering into and performing
their respective obligations hereunder, this transaction shall not constitute a
novation.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein set forth and other good and valuable consideration, the
receipt and adequacy of all of the foregoing as legally sufficient consideration
being hereby acknowledged, the Borrowers, the Administrative Agent and the
Lenders do hereby agree that the Existing Credit Agreement is amended and
restated in its entirety, and agree, as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Lender” has the meaning specified in Section 2.12.

“Administrative Agent” has the meaning specified in the introductory paragraph
of this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
with JP Morgan Chase, NA, ABA # 021000021, Account No. 400-212307, Favor:
Rabobank International, New York Branch, Reference: Fresh Del Monte #80610,
Attention: Loan Syndications.

“Advance” means, as applicable, a Revolving Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person or is a director, partner or officer of
such Person. For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, directly or indirectly, (a) by such other Person of
the power to vote 5% or more of the Stock of such Person or (b) by such other
Person of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Stock, by contract or
otherwise.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Credit Agreement.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Terrorism Laws” means, collectively, any law, regulation or order relating
to terrorism, national security, U.S. embargoes or other sanctions, or money
laundering, including, without limitation, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading with the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), Executive Order No. 13224, and the USA Patriot Act,
and any rules and regulations promulgated pursuant to or under the authority of
any of the foregoing (including, without limitation, the rules and regulations
promulgated or administered by OFAC).

“Applicable Accounting Standards” means, as of the date of this Agreement, GAAP;
provided, however, that, upon not less than thirty (30) days prior written
notice to the Administrative Agent, Fresh Produce may change to IFRS, provided,
however, in the case of any change to IFRS, (a) such notice of its change to
IFRS shall be accompanied by a description in reasonable detail of any material
variation between the application of accounting principles under GAAP and the
application of accounting principles under IFRS in calculating the financial
covenants under Section 6.16 hereof and the reasonable estimates of the
difference between such calculations arising as a consequence thereof, and
(b) if such change is reasonably deemed by the Administrative Agent to be
material or detrimental to the Lenders, such change shall not be effective for
purposes of calculating the financial covenants (or Applicable Margin) hereunder
until Fresh Produce and the Administrative Agent have agreed upon amendments to
the financial covenants (and related defined terms) contained herein to reflect
any change in such basis.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable to such Person, and all orders and decrees of
all courts and arbitrators in proceedings or actions to which the Person in
question is a party or by which it is bound.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBOR Lending Office in the case of a LIBO Rate Advance.

“Applicable Margin” means for any Borrower on any date of determination, the
applicable percentage indicated below which corresponds to the Leverage Ratio of
Fresh Produce indicated below.

 

3



--------------------------------------------------------------------------------

Level

  

Leverage Ratio

   Applicable
Margin for LIBO
Rate Advances     Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Unused
Commitment  

1

   Greater than or equal to 2.75 to 1.00    3.500 %    2.250 %    0.750 % 

2

   Less than 2.75 to 1.00, but greater than or equal to 2.25 to 1.00    3.250 % 
  2.000 %    0.750 % 

3

   Less than 2.25 to 1.00, but greater than or equal to 1.50 to 1.00    3.000 % 
  1.750 %    0.625 % 

4

   Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00    2.750 % 
  1.500 %    0.500 % 

5

   Less than 1.00 to 1.00    2.500 %    1.250 %    0.500 % 

The Applicable Margin for each Revolving Advance and the Unused Commitment shall
be determined by reference to the Leverage Ratio in effect from time to time at
the end of each fiscal quarter based on the financial statements for the most
recently ended fiscal quarter and the three immediately preceding completed
fiscal quarters; provided, however, that (a) no change in the Applicable Margin
shall be effective until three Business Days after the date on which the
Administrative Agent receives financial statements pursuant to Section 5.16(b)
and (c), as the case may be, and a certificate of the Chief Financial Officer of
Fresh Produce demonstrating such Leverage Ratio, attaching thereto a schedule in
form reasonably satisfactory to the Administrative Agent of the computations
used by Fresh Produce in determining such Leverage Ratio, (b) the Applicable
Margin shall be the highest interest rate margin set forth above with respect to
the applicable Revolving Advances and Unused Commitment, respectively, if Fresh
Produce has not submitted to the Administrative Agent the information described
in clause (a) of this proviso as and when required under Section 5.16(b) or (c),
as the case may be, for so long as such information has not been received by the
Administrative Agent, and (c) commencing on the Agreement Date, until the date
which is three Business Days after the date on which the Administrative Agent
receives audited financial statements pursuant to Section 5.16(c) and a
certificate of the Chief Financial Officer of Fresh Produce demonstrating the
Leverage Ratio for the fiscal year of Fresh Produce ending January 1, 2010, the
Applicable Margins shall be the margins at Level 3 set forth in the grid above.
In the event that the information contained in any financial statements
delivered pursuant to Section 5.16(b) or (c), as the case may be, or the
accompanying certificate of the Chief Financial Officer of Fresh Produce
demonstrating such Leverage Ratio, is shown to be inaccurate (other than
inaccuracies resulting from subsequent changes in accounting principles which
were correctly applied at the time such certificate and financial statements
were prepared), and such inaccuracy, if corrected, would have led to the
application of higher Applicable Margins for any period (an “Applicable Period”)
than the Applicable Margins actually applied for such Applicable Period, then
(i) Borrowers shall immediately deliver to Administrative Agent and Lenders a
correct certificate of the Chief Financial Officer of Fresh Produce
demonstrating the revised Leverage Ratio

 

4



--------------------------------------------------------------------------------

for such Applicable Period, (ii) the Applicable Margins shall be determined as
if such higher level set forth in the grid that was in effect for such
Applicable Period were applicable for such Applicable Period, and
(iii) Borrowers shall immediately deliver to the Administrative Agent full
payment in respect of the accrued additional interest or fees as a result of
such increased Applicable Margins for such Applicable Period, which payment
shall be applied by the Administrative Agent in accordance with this Agreement.

“Applicable Period” has the meaning specified in the definition of “Applicable
Margin” set forth in Section 1.1.

“Applicant Borrower” has the meaning specified in Section 2.13.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in accordance
with Section 9.7, and in substantially the form of Exhibit A hereto.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section 101
et seq.), and any similar laws relating to the insolvency of debtors in any
other country, as the same may now or hereafter be amended, and including any
successor statute.

“Base Rate” means, at any date of determination, a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times be
equal to the greatest of:

(a) the rate of interest announced by Rabobank in New York, New York, from time
to time and as in effect as of such day, as Rabobank’s base rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate in effect as of
such day; and

(c) the LIBO Rate for an Interest Period of one month in effect as of such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus one percent (1.00%).

If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate or the LIBO Rate for any reason, including the
inability of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (b) or (c), as applicable of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in Rabobank’s base rate or
the LIBO Rate or the Federal Funds Rate shall be effective on the effective date
of such change in such base rate or the LIBO Rate or the Federal Funds Rate,
respectively, but in no event shall exceed the maximum interest rate permitted
by Applicable Law.

“Base Rate Advance” means an Advance denominated in U.S. dollars that bears
interest at the Base Rate, plus the Applicable Margin in effect from time to
time with respect to Base Rate Advances that are Revolving Advances, or the
interest rate margin mutually agreed between the Swing Line Bank and Fresh
Produce with respect to Swing Line Advances.

“Blocked Person” has the meaning specified in Section 4.1(x).

 

5



--------------------------------------------------------------------------------

“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the introductory paragraph of this Agreement; provided, however, “Borrower” and
“Borrowers” shall also include, if the conditions of Section 2.13 are satisfied,
any other Designated Borrower.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, and, if the applicable Business Day
relates to any LIBO Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, all expenditures
made, directly or indirectly, by such Person or any of its Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person or have a useful life
of more than one year; provided, however, that there shall be excluded from this
definition that portion of any expenditure (a) which is financed by Debt (other
than the Obligations) permitted hereunder, including, without limitation, the
non-cash portion of Capitalized Leases, (b) which is otherwise treated as an
expense on the statement of such Person that would have an effect on such
Person’s EBITDA, (c) which is made pursuant to Section 6.5(c) in respect of the
reinvestment in replacement assets within 12 months of any permitted sale of
assets thereunder, (d) which is made with insurance proceeds received in respect
of loss or damage to a fixed asset to replace such asset, (e) to the extent such
Person or its Subsidiary is reimbursed in cash for such expenditure by a Person
other than such Person or its Subsidiaries (provided if such reimbursement is
received in connection with an expenditure made in the immediately preceding
fiscal year, the amount of such reimbursement may be applied as a credit against
the expenditures made in the current fiscal year), or (f) made in connection
with the acquisition of any Person, or the acquisition of all or substantially
all of the assets of a business or a business unit, or all or substantially all
of the operating assets of any Person, or assets which constitute all or
substantially all of the assets of a division or a separate or separable line of
business of any Person, to the extent such acquisition is permitted by
Section 6.6(h).

“Capitalized Lease” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee,
excluding operating leases.

“Cash Equivalents” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens (other than Permitted Liens)
and having a maturity of not greater than 1 year from the date of acquisition:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) readily marketable direct obligations denominated

 

6



--------------------------------------------------------------------------------

in U.S. dollars of any other sovereign government or any agency or
instrumentality thereof which are unconditionally guaranteed by the full faith
and credit of such government and which have a rating equivalent to at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (c) insured certificates of deposit of or time
deposits with any commercial bank that issues (or the parent of which issues)
commercial paper rated as described in clause (d) below, is organized under the
laws of the United States or any State thereof or is a foreign bank or branch or
agency thereof acceptable to the Administrative Agent and, in any case, has
combined capital and surplus of at least U.S.$1,000,000,000 (or the foreign
currency equivalent thereof), (d) commercial paper issued by any corporation
organized under the laws of any State of the United States or any commercial
bank organized under the laws of the United States or any State thereof or any
foreign bank, each of which shall have a Consolidated net worth of at least
U.S.$250,000,000 and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P or (e) a mutual fund
invested solely in assets that constitute “Cash Equivalents” of the types
described in clauses (a) through (d) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“Change of Control” means at any time, with respect to any Loan Party, the
occurrence of any of the following: (a) any Person other than the direct and
indirect shareholders of such Loan Party existing on the date hereof,
(i) acquires (whether through legal or “beneficial ownership,” by contract or
otherwise), directly or indirectly, the right to vote more than 45% of the total
voting power of all classes of Stock of such Loan Party then outstanding and
such percentage is in excess of the percentage owned by such direct and indirect
shareholders existing on the date hereof, or (ii) shall have elected, or caused
to be elected, a sufficient number of its or their nominees to the Board of
Directors of such Loan Party such that the nominees so elected (regardless of
when elected) shall collectively constitute a majority of the Board of Directors
of such Loan Party; or (b) any “change of control” (or similar defined term)
under or as defined in any document governing Debt incurred pursuant to
Section 6.2(l). For purposes of this definition, “Person” includes any “group”
as that term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, and “beneficial ownership” shall have the meaning provided in Rule
13d-3 under the Securities Exchange Act of 1934.

“Co-Documentation Agents” has the meaning specified in the introductory
paragraph of this Agreement.

“Co-Syndication Agents” has the meaning specified in the introductory paragraph
of this Agreement.

“Collateral” means all Pledged Stock, all other “Collateral” referred to in the
Security Documents and all other property (including, but not limited to, the
proceeds of such “Collateral” and all after-acquired property) that is or is
intended to be subject to any Lien in favor of the Administrative Agent in
accordance with the terms of the Security Documents.

“Commitment” means, with respect to any Lender at any time, the amount set forth
on its signature page hereto under the caption “Commitment,” or, if such Lender
has entered into one or more Assignments and Acceptances or any agreements
described in Section 2.12(e), set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.7(c) as such
Lender’s “Commitment,” as such amount may be reduced pursuant to Section 2.5 or
2.10 or increased pursuant to Section 2.12.

 

7



--------------------------------------------------------------------------------

“Computation Date” means the date on which the Equivalent Amount in U.S. dollars
of any Letters of Credit denominated in Pounds or Euros, as applicable, is
determined.

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender on a confidential basis, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Administrative Agent or such
Lender from a source other than a Loan Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for Fresh Produce for any period, the sum,
determined on a Consolidated basis, of (a) Consolidated Net Income (or net
loss), plus, without duplication and to the extent included in the calculation
of such Consolidated Net Income (or net loss), (b) the sum of (i) Consolidated
Net Interest Expense, (ii) income tax expense, (iii) depreciation expense,
(iv) amortization expense, (v) non-cash compensation expense defined in and
required by SFAS 123(R), and (vi) any extraordinary, unusual or non-recurring
noncash expenses or losses, minus (c) the sum of (i) any extraordinary, unusual
or non-recurring income or gains which were included in the calculation of
Consolidated Net Income (or net loss), and (ii) cash expenditures in excess of
$5,000,000 incurred per quarter, the effect of which is to reduce balance sheet
provisions previously booked and treated as an extraordinary, unusual or
non-recurring non-cash expense, in each case of Fresh Produce and its
Subsidiaries, determined in accordance with GAAP for such period.

“Consolidated Interest Expense” means, for any period, all amounts that would be
deducted in arriving at Consolidated Net Income for such period in respect of
interest charges (including amortization of debt discount and expense and
imputed interest on Capitalized Leases).

“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of Fresh Produce and its Subsidiaries for such period in respect of
interest payments by third parties to Fresh Produce and its Subsidiaries.

“Consolidated Net Income” means, for Fresh Produce for any period, the net
income of Fresh Produce and its Subsidiaries determined in accordance with GAAP
on a Consolidated basis; provided, however, that there shall not be included in
such Consolidated Net Income:

(a) any gain (but not loss) realized upon the sale or other disposition of any
property, plant or equipment of Fresh Produce or its Subsidiaries (including
pursuant to any sale-and-leaseback arrangement) which is not sold or otherwise
disposed of in the ordinary course of business and gain (but not loss) realized
upon the sale or other disposition of any Stock of any other Person; and

(b) the cumulative effect of a change in accounting principles.

“Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Debt” of Fresh Produce means, without duplication and as of
any date of determination, all Debt of Fresh Produce and its Subsidiaries
(including ship mortgages under which Fresh Produce or any of its Subsidiaries
is a mortgagor), excluding (a) all obligations of Fresh Produce and its
Subsidiaries in respect of pension liabilities, worker’s compensation
liabilities, accounts payable, accrued expenses, taxes payable or deferred
taxes, (b) contingent obligations in respect of undrawn letters of credit issued
pursuant to worker’s compensation laws, insurance laws or similar legislation or
to secure public or statutory obligations, and (c) obligations under Hedge
Contracts, in each case determined on a Consolidated basis.

“Conversion,” “Convert” and “Converted” each refer to a conversion of LIBO Rate
Advances into Base Rate Advances or the conversion of Base Rate Advances into
LIBO Rate Advances pursuant to Section 2.2 or Section 10.1.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables, including
trade payables arising in connection with consignment sale arrangements, not
overdue by more than 60 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than trade payables not overdue
by more than 60 days incurred in the ordinary course of business), (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (g) all obligations under
Hedge Contracts, (h) all obligations of others referred to in clauses
(a) through (g) above or clause (i) below Guaranteed by such Person, and (i) all
obligations referred to in clauses (a) through (g) above of another Person
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations.

“Default” means any of the events specified in Section 7.1 hereof which, with
the passage of time or giving of notice (or both), would, unless cured or
waived, become an Event of Default.

“Default Rate” means a simple per annum interest rate equal to, (a) with respect
to outstanding principal, the sum of (i) the Base Rate or the LIBO Rate, as
applicable, plus (ii) the Applicable Margin then in effect for such Type of
Advances, plus (iii) 2%, and (b) with respect to all other Obligations, the sum
of (i) the Base Rate, plus (ii) the Applicable Margin then in effect with
respect to Base Rate Advances, plus (iii) 2%.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to any Borrower pursuant to
Section 2.1 or 2.2 at or prior to such time which has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.2(d) as of such time. In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.9(a), the remaining portion
of such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.1 or 2.2 on the same date it was
originally required to be made.

 

9



--------------------------------------------------------------------------------

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to the Administrative Agent or any other
Lender hereunder or under any other Loan Document at or prior to such time which
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender to (a) the Swing Line Bank pursuant to
Section 2.1(b) to purchase any participation in a Swing Line Advance made by the
Swing Line Bank, (b) the Issuing Bank pursuant to Section 2.3(b) to purchase any
participation in a Revolving Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.2(d) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender, (d) any other Lender pursuant to Section 2.9 to purchase
any participation in Advances owing to such other Lender and (e) the
Administrative Agent pursuant to Section 8.5 to reimburse the Administrative
Agent for such Lender’s ratable share of any amount required to be paid by the
Lenders to the Administrative Agent or such Lender as provided therein. In the
event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.9(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
a Defaulted Advance or a Defaulted Amount or (b) shall be deemed insolvent by
any Governmental Authority or be the subject of any bankruptcy, insolvency or
similar action or proceeding in any applicable jurisdiction.

“Del Monte Europe License” means the Amended License Agreement dated May 9, 1990
between DMC and Del Monte Foods Limited (now known as Del Monte Europe Limited).

“Del Monte International” means Del Monte International, Inc., a company
organized under the laws of Panama.

“Del Monte International Licenses” means (a) the Amended License Agreement dated
May 4, 1990 between DMC and Del Monte International and (b) the Amended License
Agreement dated May 9, 1990 between DMC and Del Monte International.

“Departing Lenders” means, collectively, any Persons that, immediately prior to
the Agreement Date, were party to the Existing Credit Agreement as a “Lender”
thereunder but are not Lenders under this Agreement, and are identified as
“Departing Lenders” on the signature pages hereto.

“Designated Borrower” has the meaning specified in Section 2.13.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.

“DMC” means Del Monte Corporation, a New York corporation and licensor of the
Trademarks pursuant to the Trademark Licenses.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on its signature page hereto
or in the Assignment and Acceptance pursuant to which it became a Lender, as the
case may be, or such other office of such Lender as such Lender may from time to
time specify to the Borrowers and the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; or (c) a
commercial bank or other financial institution (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
having a combined capital and surplus of at least U.S. $250,000,000; provided,
however, that neither any Loan Party nor any Affiliate of a Loan Party shall
qualify as an Eligible Assignee under this definition.

“Environment” means the ambient air, surface water, drinking water, groundwater,
land surface, subsurface strata, river sediment, plant or animal life, and other
natural resources.

“Environmental Action” means any action, suit, demand, claim, notice of
non-compliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement arising under any
Environmental Law or any Environmental Permit or arising from alleged injury or
threat to health, safety or the Environment that is commenced by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages or by any third party for damages.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction or decree,
or judicial or agency interpretation, policy or guidance determined by a court
to have the force and effect of law, relating to pollution or protection of the
Environment, human health or safety (including, without limitation, employees),
animals or natural resources, including, without limitation, those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. dollars of an amount
expressed in Pounds or Euros, the equivalent amount in U.S. dollars of such
amount expressed in Pounds or Euros, as applicable, as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of U.S. dollars with Pounds or Euros, as applicable, on the relevant Computation
Date provided for hereunder; or (b) whenever this Agreement required or permits
a determination on any date of the equivalent amount in Pounds or Euros of such
amount expressed in U.S. dollars, the equivalent amount in Pounds or Euros, as
applicable, of such amount expressed in U.S. dollars, as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of Pounds or Euros, as applicable, with U.S. dollars on the relevant Computation
Date provided for hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
supplemented or otherwise modified from time to time, and the regulations
promulgated and rulings issued thereunder.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of the controlled group of such Person, or under
common control with such Person, within the meaning of Section 414 of the
Internal Revenue Code.

“ERISA Event” with respect to any Person means (a) (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person unless the 30-day notice requirement with respect to
such event has been waived by the PBGC, or (ii) an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur within the following 30 days with respect to a Plan the contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of which meets the
requirements of subsection (1) of Section 4043(b) of ERISA but also including
those sponsors generally excluded from the application of Section 4043 by
subsection (2) of such Section; (b) the application for a minimum funding waiver
with respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) or 4041A
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
such Person or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA, except to the extent such cessation of operations
relates to the letter agreement described in Schedule E-1; (e) the withdrawal by
such Person or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 400l(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Sections 412 or 430
of the Internal Revenue Code or Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the termination of a Multiemployer Plan under
Section 4041A of ERISA; (h) the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; (i) a Single Employer Plan is in “at
risk status” within the meaning of Internal Revenue Code Section 430(i); (j) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Internal Revenue Code Section 432(b); or (k) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Euros” means the single currency of participating member states of the European
Union.

“Event of Default” has the meaning assigned to such term in Section 7.1.

“Excluded Taxes” has the meaning specified in Section 10.2(a).

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

12



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter executed by the Borrowers setting
forth the applicable fees relating to this Agreement to be paid to the
Administrative Agent, on its behalf and on behalf of the Lenders.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.1(k).

“Foreign Plan” has the meaning specified in Section 4.1(k).

“Fresh Chile” means Del Monte Fresh Produce (Chile) S.A., a Chilean corporation.

“Fresh International” means Del Monte Fresh Produce International Inc., a
Liberian corporation.

“Fresh International License” means the License Agreement dated as of
December 5, 1989 by and between DMC and Fresh International, as amended by that
certain Amendment No. 1, effective as of October 12, 1992.

“Fresh International Sublicense” means the Sublicense Agreement dated as of
December 5, 1989, by and between Wafer (as sublicensor) and Fresh International
(as sublicensee), as amended by that certain Amendment No. 1, effective as of
October 12, 1992.

“Fresh N.A.” means Del Monte Fresh Produce N.A., Inc., a Florida corporation.

“Fresh Produce” has the meaning specified in the introductory paragraph of this
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession in the U.S., that are applicable to the circumstances as of the date
of determination.

“Governmental Authority” means any government or political subdivision of the
United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including, without limitation, any court, tribunal, grand jury or arbitrator,
having jurisdiction over the Administrative Agent, any Borrower, any other Loan
Party or any of their respective assets or properties, in each case whether U.S.
or non-U.S., or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to such government or
political subdivision.

“Guarantors” means each of the Persons listed under the heading of “Guarantor”
on Schedule G-1 hereof, and each other Person that delivers a Guaranty Agreement
at any time hereafter.

 

13



--------------------------------------------------------------------------------

“Guaranty” or “Guaranteed,” as applied to an obligation (each a “primary
obligation”), means (a) any guaranty, direct or indirect, in any manner, of any
part or all of such primary obligation, and (b) any agreement, direct or
indirect, contingent or otherwise, the practical effect of which is to assure in
any way the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such primary obligation, including any
obligation, whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, or (ii) to advance or supply funds for the purchase or payment of such
primary obligation, or (iii) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof; provided, however, that “Guaranty”
shall not include non-binding comfort letters limited to corporate intent or
policies.

“Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered on the Agreement Date by each of
the Persons listed under the heading of “Guarantor” on Schedule G-1 hereto,
guaranteeing or providing an indemnity for the obligations described on Schedule
G-1 hereto, and any other agreement delivered after the Agreement Date
(including by way of supplement or amendment to any guaranty or indemnity
agreement) by any Person providing an indemnity or guaranty of all or any part
of the Obligations, in each case as amended, supplemented or modified from time
to time in accordance with its terms.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any applicable Environmental Law.

“Hedge Bank” means any Lender or any Affiliate thereof that is party to a Hedge
Contract with a Loan Party (or any Person party to a Hedge Contract with a Loan
Party that was a Lender or an Affiliate thereof party to such Hedge Contract
immediately prior to the assignment of all of its Commitments hereunder pursuant
to Section 2.10).

“Hedge Contracts” means with respect to any Person, (a) any arrangement whereby,
directly or indirectly, such Person is entitled to receive from time to time
periodic payments calculated by applying either a floating or a fixed rate of
interest on a stated notional amount in exchange for periodic payments made by
such Person calculated by applying a fixed or a floating rate of interest on the
same notional amount and shall include, without limitation, interest rate swaps,
caps, floors, collars and similar agreements, (b) any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement (including any fuel, grain or corrugated board futures agreement)
designed to protect such Person against fluctuations in commodity prices
(including fuel, grain or corrugated board prices), and (c) any foreign exchange
contract, forward foreign exchange contract, currency swap, currency future,
currency option, or other similar agreement or arrangement designed to protect
such Person against fluctuations in foreign exchange rates or currency
valuations, in each case, entered into in the ordinary course of business for
bona fide hedging purposes and not for the purpose of speculation.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.

 

14



--------------------------------------------------------------------------------

“Impacted Lender” means a Defaulting Lender or a Lender (a) that has defaulted
in fulfilling its lending obligations under one or more other syndicated credit
facilities, or (b) as to which an entity that controls such Lender has been
deemed insolvent by any Governmental Authority or become the subject of a
bankruptcy, insolvency or other similar proceeding.

“Increased Commitments” has the meaning specified in Section 2.12.

“Indemnified Party” has the meaning specified in Section 9.4(c).

“Initial Borrowing Date” means the date on which the initial Borrowing shall
occur.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing (or portion of the same Borrowing), the period commencing on the date
of such LIBO Rate Advance or the date of Conversion of any Base Rate Advance
into such LIBO Rate Advance, and ending on the last day of the period selected
by any Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower requesting a Borrowing pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three, or six months, as such
Borrower may, upon notice received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that:

(a) the duration of any Interest Period for any LIBO Rate Advance that commences
before the repayment date for such Advance and otherwise ends after such
repayment date shall end on such repayment date;

(b) if any Borrower fails to select the duration of any Interest Period for a
LIBO Rate Advance, the duration of such Interest Period shall be one month;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month;

(e) such Borrower shall not select an Interest Period for a LIBO Rate Advance
that ends after the Termination Date; and

(f) the Borrowers may also select Interest Periods of one, two, three or five
weeks in duration (each, a “Non-Conforming Interest Period”), provided (i) no
more than four Non-Conforming Interest Periods are selected during any calendar
year and (ii) each Lender is able to fund the requested LIBO Rate Advance for
such Non-Conforming Interest Period..

 

15



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IntraLinks” means IntraLinks, Inc. or any other digital workspace provider
selected by the Administrative Agent from time to time after notice to, and
approval of, Fresh Produce.

“Inventory” means, with respect to Fresh Produce or any of its Subsidiaries, all
goods owned and held for sale in the ordinary course of its business, including
all fresh produce, paper and packaging materials and all raw materials and work
in process therefor and materials used or consumed in the manufacture or
production thereof.

“Investment” by any Person in any other Person means any direct or indirect
advance or loan (other than advances to customers in the ordinary course of
business that are recorded as accounts receivable on the balance sheet of such
Person) or other extensions of credit or capital contributions to (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Stock, Debt or other similar instruments issued by such Person.

“Issuing Bank” means Rabobank and its successors and assigns hereunder as issuer
of such Letter of Credit.

“Joint Bookrunner” has the meaning specified therefor in the introductory
paragraph of this Agreement.

“L/C Cash Collateral Account” has the meaning specified in Section 7.3.

“L/C Related Documents” has the meaning specified in Section 2.3(c)(i).

“Lead Arranger” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Lenders” means the banks and other financial institutions that have agreed to
make Revolving Advances under the Total Commitment hereunder, as indicated on
the signature pages hereto under the caption “Commitment” or in one or more
Assignments and Acceptances entered into from time to time and set forth in the
Register maintained by the Administrative Agent pursuant to Section 9.7(c).

“Letter of Credit” has the meaning specified in Section 2.1(c).

“Letter of Credit Amount” means at any time, the sum of (a) the aggregate
maximum amount available to be drawn under all Letters of Credit outstanding at
such time (assuming compliance at such time with all conditions to drawing),
plus (b) the aggregate drawn but unreimbursed drawings of any Letters of Credit
at such time.

“Letter of Credit Commission” means, for any date of determination, with respect
to any outstanding Letter of Credit, a letter of credit commission on an amount
equal to the stated principal amount of such outstanding Letter of Credit less
any amounts drawn under such Letter of Credit, at the rate per annum equal to
the Applicable Margin for LIBO Rate Advances in effect at such time.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means U.S.$100,000,000.

“Leverage Ratio” means, for any period, the ratio of (a) Consolidated Total Debt
of Fresh Produce to (b) Consolidated EBITDA of Fresh Produce.

“LIBO Rate” means, for any Interest Period for any LIBO Rate Advance comprising
part of the same Revolving Borrowing, an interest rate per annum obtained by
dividing:

(a) either (i) the rate per annum determined by Rabobank on the basis of the
offered rates for deposits in U.S. dollars for such Interest Period (provided if
such Interest Period is a Non-Conforming Interest Period, the offered rate shall
be determined based upon the offered rate for deposits in U.S. dollars for an
Interest Period of (x) one month in connection with a Non-Conforming Interest
Period of 1, 2, or 3 weeks, and (y) two months in connection with a
Non-Conforming Interest Period of 5 weeks) which appear on Bloomberg page BBAM,
pg.1 (Official BBA Libor Fixings) (or such other page or pages as the
Administrative Agent, in agreement with the Borrowers and after consultation
with the Lenders, shall nominate to replace that page or pages for the purpose
of displaying offered rates of leading banks for London interbank deposits in
U.S. dollars) as of 11:00 a.m., London time, on the day that is two Business
Days preceding the first day of such Interest Period, or (ii) if a rate cannot
be determined pursuant to clause (i) above, a rate per annum equal to the
average (rounded upward to the nearest whole multiple of 1/100 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in U.S. dollars are available to the Administrative Agent as determined by the
Administrative Agent in London, England to prime banks in the interbank market,
as of 11:00 a.m., London time, on the day that is two Business Days preceding
the first day of such Interest Period, by

(b) a percentage equal to 100%, minus the LIBO Rate Reserve Percentage for such
Interest Period.

“LIBO Rate Advance” means a Revolving Advance denominated in U.S. dollars that
bears interest at the LIBO Rate plus the Applicable Margin in effect from time
to time with respect to Revolving Advances that are LIBO Rate Advances. The LIBO
Rate for any LIBO Rate Advance shall be adjusted as of the effective date of any
change in the LIBO Rate Reserve Percentage.

“LIBO Rate Reserve Percentage” means the percentage which is in effect from time
to time under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, special, emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (as such term is defined in Regulation D of
the Board of Governors as in effect from time to time) or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on LIBO Rate Advances is determined, whether or not any Lender has
any Eurocurrency Liabilities subject to such reserve requirement at that time.

 

17



--------------------------------------------------------------------------------

“LIBOR Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “LIBOR Lending Office” on its signature page hereto or
in the Assignment and Acceptance pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property.

“Loan Documents” means this Agreement, the Guaranty Agreements, the Security
Documents, all L/C Related Documents, the Fee Letter, each Designated Borrower
Request and Assumption Agreement, each Notice of Revolving Borrowing, each
Notice of Swing Line Borrowing, each Notice of Issuance, any Hedge Contract
between a Hedge Bank and a Loan Party, and all other documents, instruments,
certificates, and agreements executed or delivered by Fresh Produce or its
Subsidiaries in connection with or pursuant to this Agreement and, to the extent
not modified, superseded, terminated or replaced on or after the Agreement Date,
all Security Documents (as defined in the Existing Credit Agreement) delivered
in connection with the Existing Credit Agreement. Without limiting the
generality of the foregoing, each amendment to this Agreement or to any other
Loan Document, each waiver of any provision of this Agreement or any other Loan
Document, and each instrument and agreement executed in connection herewith or
therewith shall be deemed to be a Loan Document for all purposes of this
Agreement and the other Loan Documents.

“Loan Party” or “Loan Parties” means each of the Borrowers, the Guarantors, and
the Pledgors.

“Managing Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means, as of any date of determination, a material
adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of Fresh Produce and its
Subsidiaries taken as a whole or (b) the material rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (c) the ability of
Fresh Produce and its Subsidiaries, collectively, to perform their Obligations
under the Loan Documents.

“Material Contracts” means, with respect to any Loan Party, (a) each contract
listed on Schedule 4.1(r), (b) each other contract to which such Loan Party is,
or may become, a party which covers and/or replaces the services and/or
arrangements which are provided for in any contract listed on Schedule 4.1(r),
and (c) the Trademark Licenses.

 

18



--------------------------------------------------------------------------------

“Material Subsidiary” means (a) as of the Agreement Date, those direct and
indirect Subsidiaries of Fresh Produce listed on Schedule M-1 hereto, and
(b) thereafter, any direct or indirect Subsidiary of Fresh Produce which, as a
result of any acquisition, Investment, merger, reorganization, transfer of
assets, or other change in circumstances after the Agreement Date, meets any of
the following conditions:

(a) Investments in such Subsidiary by Fresh Produce and its other Subsidiaries,
in the aggregate, exceed 10% of the total assets of Fresh Produce and its
Subsidiaries Consolidated as of the end of the most recently completed fiscal
quarter; or

(b) Fresh Produce’s and its other Subsidiaries’ proportionate share of the total
assets, in the aggregate (after intercompany eliminations), of such Subsidiary
(and its Subsidiaries) exceeds 10% of the total assets of Fresh Produce and its
Subsidiaries Consolidated as of the end of the most recently completed fiscal
quarter; or

(c) Fresh Produce’s and its other Subsidiaries’ equity in the income from
continuing operations, in the aggregate, before income taxes, extraordinary
items and cumulative effect of a change in accounting principles of such
Subsidiary (and its Subsidiaries) exceeds 10% of such income of Fresh Produce
and its Subsidiaries Consolidated for the most recently completed fiscal year.

“Material Surviving Debt” has the meaning specified in Section 4.1(t).

“Moody’s” means Moody’s Investors Service Inc. or any successor thereto.

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001 (a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“NAJ License” means the License Agreement dated as of December 5, 1989 by and
between DMC and Fresh N.A., as amended by that certain Amendment No. 1,
effective as of October 12, 1992.

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or
disposition of any asset or the sale or issuance of any Debt or Stock, any
securities convertible into or exchangeable for Stock or any warrants, rights or
options to acquire Stock by any Person, the aggregate amount of cash received
from time to time (whether as initial consideration or through payment or
disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction, after deducting therefrom only (without
duplication) (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees and
commissions, (b) the amount of taxes payable in connection with or as a result
of such transaction, and (c) the principal amount of, premium or penalty, if
any, and interest on any Debt (other than the Advances) that is secured by a
Lien on the assets in question, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid to a Person that is not an Affiliate of such Person and are
properly attributable to such transaction or to the asset that is the subject
thereof.

 

19



--------------------------------------------------------------------------------

“Non-Conforming Interest Period” has the meaning specified in the definition of
Interest Period set forth in Section 1.1.

“Notice of Issuance” has the meaning specified in Section 2.3(a).

“Notice of Revolving Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.2(b).

“Obligation” means, to the extent arising hereunder, under any other Loan
Document, all Advances, loans, debts, liabilities, covenants and duties owing by
any Borrower or any Loan Party to the Administrative Agent, any Lender, the
Issuing Bank, or any Hedge Bank, of any kind or nature, present or future,
whether or not for the payment of money, whether (a) arising by reason of any
(i) extension of credit, (ii) opening or amendment of a Letter of Credit or
payment of any draft drawn thereunder, (iii) loan, (iv) guaranty,
(v) indemnification, or (vi) Hedge Contract between a Loan Party and a Hedge
Bank, or (b) direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired (including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” has the meaning specified in Section 10.2(b).

“Paid In Full,” “Pay In Full” and “Payment In Full” means, with respect to the
Obligations of any Borrower or Loan Party, (a) with respect to each Letter of
Credit issued for the account of any Borrower, the termination and surrender for
cancellation of such Letter of Credit, (b) with respect to each Letter of Credit
(other than those referred to in clause (a) above, including, without
limitation, any Letter of Credit with respect to which, notwithstanding the
termination thereof pursuant to its terms, the beneficiary thereunder has a
right to make drawings thereunder in accordance with Applicable Law), the
delivery of cash collateral which represents 107% of the stated amount of such
Letter of Credit, in such form requested by the Issuing Bank for deposit in a
cash collateral account, and the execution and delivery of such documents and
instruments as the Issuing Bank may request in order to protect and perfect the
Issuing Bank’s Lien, (c) with respect to all other Obligations (other than, as
of any date of payment, Obligations which are contingent and unliquidated and
not then due and owing and which pursuant to Section 9.11, survive the making
and repayment of the Advances, the issuance and discharge of Letters of Credit
hereunder and the termination of the Commitments hereunder), the payment in full
in cash of such Obligations.

“Payment Taxes” has the meaning specified in Section 10.2(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

20



--------------------------------------------------------------------------------

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.2;

(b) Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s, warehouseman’s and repairmen’s Liens and other similar
Liens arising in the ordinary course of business securing obligations that are
not overdue for a period of more than 30 days or that are currently being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made in accordance with GAAP;

(c) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations;

(d) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, sublicenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which customarily exist on properties of similarly
situated corporations engaged in similar activities and do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Loan Party or any of their
Subsidiaries;

(e) attachment, judgment and other similar Liens arising in connection with
court proceedings that do not cause an Event of Default hereunder;

(f) Liens on any assets of Fresh Produce or any Subsidiary of Fresh Produce
which assets are acquired by Fresh Produce or any of its Subsidiaries subsequent
to the date of this Agreement, and which Liens were in existence on or prior to
the acquisition of such assets; provided that such Liens (i) were not created in
contemplation of such acquisition and (ii) do not extend to any assets other
than the assets so acquired and the proceeds thereof;

(g) the interests of lessors in any property leased by any Loan Party or its
Subsidiaries;

(h) Liens securing Debt permitted by Section 6.2(e), (f), and (h) hereof;

(i) Liens in favor of the Administrative Agent pursuant to the Loan Documents;
and

(j) the replacement, extension or renewal of any Lien permitted by clauses
(f) through (h) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Debt secured thereby.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

21



--------------------------------------------------------------------------------

“Pledge Agreements” means any pledge agreement, charge over shares or similar
agreement delivered on the Agreement Date by each of the Persons listed under
the heading of “Pledgor” on Schedule P-1 hereto, granting a Lien on the Stock
described on Schedule P-1 hereto in favor of the Administrative Agent, and any
other agreement delivered after the Agreement Date (including by way of
supplement to any pledge agreement) by any Person granting a Lien on any Stock
owned by such Person, in each case as amended, supplemented or modified from
time to time in accordance with its terms.

“Pledged Account Agreements” means that certain Lock Box and Assigned Account
Agreement among the Administrative Agent, Fresh N.A. and Harris Trust and
Savings Bank of even date herewith, and any other similar agreement among a Loan
Party, the Administrative Agent and a financial institution delivered in
connection with a lockbox account of any Loan Party.

“Pledged Stock” means, collectively, all Stock (or any portion thereof) of a
Subsidiary that has been pledged to the Administrative Agent pursuant to a
Pledge Agreement.

“Pledgors” means each of Persons listed under the heading of “Pledgor” on
Schedule P-1 hereof, and each other Person that at any time hereafter pledges
any Stock of any of its Subsidiaries to secure the Obligations or any part
thereof.

“Pounds” means the lawful currency of the United Kingdom.

“Process Agent” has the meaning specified in Section 11.1(a).

“Pro Forma Cost Savings” means, with respect to any period of determination, the
reduction in net costs and related adjustments that (a) were directly
attributable to the acquisition permitted by Section 6.6(h), (b) result from
actions actually taken during such period, (c) prior to the pro forma date of
such acquisition, are supportable and quantifiable by the underlying accounting
records of such business, and (d) are described, as provided below, in an
officers’ certificate, as if all such reductions in costs had been effected as
of the beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by an officers’ certificate delivered to the Administrative Agent
from the chief financial officer of Fresh Produce that outlines the specific
actions taken and the net cost savings achieved or to be achieved from each such
action.

“Pro Rata Share” of any amount means, with respect to any Lender at any time, an
amount equal to (a) a fraction the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the Total
Commitment at such time, multiplied by (b) such amount.

“Rabobank” has the meaning specified in the introductory paragraph of this
Agreement.

“RCRA” means the Resource Conservation and Recovery Act, as amended.

“Real Property” means all real property in which any Loan Party has an ownership
interest or leasehold interest.

“Receivable” with respect to any Person, means all indebtedness owed to such
Person by any obligor, whether or not constituting an account, a payment
intangible or a general intangible and whether or not evidenced by chattel paper
or an instrument, whether now existing or hereafter arising and wherever
located, arising in connection with the sale of goods or the provision of

 

22



--------------------------------------------------------------------------------

services by such Person to an obligor, and all monies due or to become due under
such indebtedness, and including the right to payment of any other obligations
of such obligor with respect thereto.

“Register” has the meaning specified in Section 9.7(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, a Lender or Lenders owed or holding not
less than 51% of the Total Commitment; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (a) the aggregate principal
amount of the Revolving Advances made by such Lender and outstanding at such
time, (b) such Lender’s Pro Rata Share of the Letter of Credit Amount
outstanding at such time, and (c) such Lender’s Unused Commitment at such time.
For purposes of this definition, (i) the portion of the Letter of Credit Amount
relating to the Letters of Credit issued by Rabobank and (ii) the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank shall be
considered to be owed to the Lenders ratably in accordance with their respective
Commitments, except to the extent any such Lender shall have failed to purchase
the participation in such Swing Line Advance, in which case Rabobank shall
retain the right to vote such amount.

“Restricted Payment” means any direct or indirect distribution, dividend, or
other payment to any Person on account of any general or limited partnership
interest in, or shares of Stock of such Person and the payment of any management
or similar fee to any Person.

“Restricted Purchase” means any payment by any Person on account of the
purchase, redemption, or other acquisition or retirement of any shares of Stock
of such Person.

“Revolving Advance” means an advance under the Commitments pursuant to
Section 2.1(a).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw Hill
Companies, Inc., or any successor thereto.

“Secured Parties” means the Administrative Agent, the Lenders, the Swing Line
Bank, any Hedge Bank, and the Issuing Bank, and “Secured Party” means any of the
foregoing.

“Security Agreements” means (a) that certain Security Agreement of even date
herewith among Fresh Produce, Fresh Chile, Fresh International, certain U.S.
Subsidiaries of Fresh Produce and the Administrative Agent, (b) those certain
Floating and Fixed Charges of even date herewith executed by each of Del Monte
Foods International Limited, Del Monte Europe Limited, and Del Monte (UK)
Limited in favor of the Administrative Agent, (c) that certain Intellectual
Property Security Agreement of even date herewith among Wafer, Fresh N.A., Fresh
International, Fresh Chile, Del Monte Fresh Produce Company, Del Monte Fresh
Produce (West Coast), Inc., Del Monte Europe Limited, Del Monte International,
Del Monte Fresh Produce (Texas), Inc., and the

 

23



--------------------------------------------------------------------------------

Administrative Agent, and (d) any other agreement delivered on or after the
Agreement Date (including by way of supplement to any of the foregoing) by any
Person granting a Lien on the assets of such Person (including, without
limitation, any Lien on bank accounts of such Person) to secure all or any part
of the Obligations, in each case as amended, supplemented or modified from time
to time in accordance with its terms.

“Security Documents” means, individually and collectively, the Pledge
Agreements, the Pledged Account Agreements and the Security Agreements.

“SFAS 123(R)” means Statement of Financial Accounting Standards No. 123 (revised
2004), “Share-Based Payment,” which requires all public companies that grant
stock options to employees to recognize in its financial statements non-cash
compensation expense of the fair value of the options.

“Shipping Holdings” means Fresh Del Monte Ship Holdings Ltd., an exempted
company duly incorporated under the laws of the Cayman Islands.

“Shipping Subsidiary” means any direct or indirect Subsidiary of Fresh Produce
which is a special purpose shipping company created to acquire and own shipping
vessels.

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 400l(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the tangible and intangible property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s tangible and intangible property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided, however, that
with respect to any Person organized under the laws of the United Kingdom,
“Solvent” shall mean that such Person is able to pay its debts as they fall due,
is not deemed unable to pay its debts as they fall due within the meaning of
Section 123(1) of the Insolvency Act of 1986 and that the value of its assets is
greater than the value of its liabilities, taking into account contingent and
prospective liabilities.

“Spot Rate” for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(New York time) on the date two (2) Business Days prior to the date as of which
the foreign exchange computation is made.

 

24



--------------------------------------------------------------------------------

“Stock” means, as applied to any Person, any stock, share capital, partnership
interests or other equity of such Person, regardless of class or designation,
and all warrants, options, purchase rights, conversion or exchange rights,
voting rights, calls or claims of any character with respect thereto.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other entity of which (or in which)
more than 50% of (a) the issued and outstanding Stock (or the equivalent
thereof) having ordinary voting power to elect a majority of the Board of
Directors of such corporation (irrespective of whether at the time Stock (or the
equivalent thereof) of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, joint venture or limited
liability company or (c) the beneficial interest in such trust, estate or other
entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

“Successor Entity” has the meaning specified in Section 6.4.

“Supporting Documents” has the meaning specified in Section 2.13.

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.1(b).

“Swing Line Bank” means Rabobank.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

“Swing Line Sublimit” has the meaning specified in Section 2.1(b).

“Tangible Net Worth” means, at any time, an amount equal at such time to the
amount of total tangible assets of Fresh Produce and its Subsidiaries at such
time less the amount of total liabilities of Fresh Produce and its Subsidiaries
at such time, in each case determined on a Consolidated basis.

“Taxes” has the meaning specified in Section 10.2.

“Termination Date” means the earlier of (a) January 17, 2013 and (b) the date of
the termination in whole of the Commitments pursuant to Section 2.5 or 7.2.

“Total Commitment” means the aggregate of all Lenders’ Commitments not to exceed
U.S.$500,000,000 at any time, as such amount may be reduced pursuant to Sections
2.5 and 2.10, and as such amount may be increased in accordance with
Section 2.12, provided that nothing in this definition or Section 2.12 shall be
deemed to obligate any Lender to increase such Lender’s Commitment hereunder,
which Commitment shall be set forth as provided in the definition of
“Commitment”.

“Total Current Exposure” has the meaning specified in Section 2.1(a).

 

25



--------------------------------------------------------------------------------

“Trademark” means the trademarks “DEL MONTE” and “DEL MONTE plus any design or
logotype,” in any and all forms, as well as any and all of the trademarks,
applications for registration of trademarks and trademark applications, to the
extent such trademarks, any form thereof or any applications relating thereto
are licensed to Wafer, Fresh International or Fresh N.A. or any other Loan Party
pursuant to the Trademark Licenses.

“Trademark Licenses” means the Fresh International License, the Wafer Licenses,
the NAJ License, the Fresh International Sublicense, the Del Monte Europe
License and the Del Monte International Licenses.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the LIBO Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
state or states referred to.

“United States person” has the meaning specified in Section 10.2.

“Unused Commitment” means, at any time,

(a) the Total Commitment, minus

(b) the sum of (i) the aggregate principal amount of all Revolving Advances made
by the Lenders and outstanding on such date, plus (ii) the Letter of Credit
Amount outstanding on such date.

“U.S.” or “United States” means the United States of America.

“U.S. dollars” or “U.S.$” means lawful money of the United States.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

“Wafer” means Wafer Limited, a Gibraltar corporation.

“Wafer Licenses” means the two License Agreements each dated as of December 5,
1989 by and between DMC and Wafer, as amended by that certain Amendment No. 1,
effective as of October 12, 1992.

“Wholly-Owned Subsidiary” of any Person means (a) with respect to a corporate
Subsidiary all the outstanding Stock (or the equivalent thereof) of which (other
than directors’ qualifying shares) is owned by such Person or one or more
Wholly-Owned Subsidiaries or (b) with respect to a partnership Subsidiary all of
the Stock of which, other than not more than a 2% Interest owned by the general
partner of such partnership Subsidiary, is owned by such Person or one or more
Wholly-Owned Subsidiaries.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

26



--------------------------------------------------------------------------------

SECTION 1.2 Construction. The headings, captions or arrangements used in any of
the Loan Documents are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify or modify the terms of the Loan Documents,
nor affect the meaning thereof.

SECTION 1.3 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”.

SECTION 1.4 Accounting Terms. (a) Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof in the
manner described in subsection (b) below) be prepared, in accordance with
Applicable Accounting Standards applied on a basis consistent with those used in
the preparation of the latest financial statements furnished to the Lenders
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of Applicable Accounting Standards applied on a basis consistent
with those used in the preparation of the annual or quarterly financial
statements furnished to the Lenders pursuant to Section 5.16 most recently prior
to or concurrently with such calculations (except in connection with the first
such statements to be delivered after a change from GAAP to IFRS in accordance
with the definition of Applicable Accounting Standards herein) unless (i) either
(x) Fresh Produce shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements or (y) the Required
Lenders shall so object in writing within 180 days after delivery of such
financial statements and (ii) Fresh Produce and the Required Lenders have not
agreed upon amendments to the financial covenants contained herein to reflect
any change in such basis, in which event such calculations shall be made on a
basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made.

(b) Fresh Produce shall deliver to the Administrative Agent, at the same time as
the delivery of any annual or quarterly financial statement under Section 5.16,
(i) a description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above, and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations of Consolidated EBITDA, the Leverage Ratio,
Consolidated Net Interest Expense and/or the Tangible Net Worth hereunder,
(i) after consummation of any acquisition permitted by Section 6.6(h),
(x) income statement items (whether positive or negative) attributable to the
Person or property acquired in such transaction shall, to the extent not
otherwise included in such income statement items for Fresh Produce and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1, be included to the extent relating to any period
applicable in such calculations, (y) Indebtedness incurred by Fresh Produce or
its Subsidiaries to consummate such acquisition and, to the extent not retired
in connection with such acquisition, Indebtedness of the

 

27



--------------------------------------------------------------------------------

Person or property acquired in such transaction, shall be deemed to have been
incurred as of the first day of the applicable period, and (z) any assets
acquired in such transaction shall be deemed to have been acquired as of the
first day of the applicable period, and (ii) after consummation of any such
acquisition permitted by Section 6.6(h), any applicable Pro Forma Cost Savings
relating to such transaction may be included.

SECTION 1.5 Currency Equivalents Generally. For purposes of determining in U.S.
dollars any amount outstanding in another currency, the non-U.S. currency
equivalent in U.S. dollars of such currency on the date of any such
determination shall be used.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.1 Extensions of Credit.

(a) Revolving Advances. Each Lender agrees, severally and not jointly, on the
terms and conditions hereinafter set forth, to make Revolving Advances in U.S.
dollars to the Borrowers from time to time on any Business Day during the period
from the date hereof until the Termination Date in an amount for each such
Revolving Advance not to exceed such Lender’s Pro Rata Share of the Unused
Commitment at such time; provided that at such time, the sum of (i) the
aggregate principal amount of all Revolving Advances, (ii) the aggregate
principal amount of all Swing Line Advances, and (iii) the Letter of Credit
Amount (the sum of clauses (i), (ii) and (iii) being the “Total Current
Exposure”), after giving effect to such Borrowing, shall not exceed the Total
Commitment. Within the limits of the Unused Commitment, the Borrowers may borrow
under this Section 2.1(a), prepay or repay pursuant to Section 2.5 and reborrow
under this Section 2.1(a).

(b) Swing Line Advances. The Borrowers may request the Swing Line Bank to make,
and the Swing Line Bank shall make, on the terms and conditions hereinafter set
forth, Swing Line Advances to the Borrowers from time to time on any Business
Day during the period from the date hereof until the Termination Date in an
aggregate amount not to exceed at any time outstanding U.S.$25,000,000 (the
“Swing Line Sublimit”); provided that (i) at such time the Total Current
Exposure, after giving effect to such Borrowing, shall not exceed the Total
Commitment and (ii) if any Lender is an Impacted Lender, the Swing Line Bank
shall have no obligation to fund a Swing Line Advance unless such Impacted
Lender or Borrowers have entered into arrangements satisfactory to
Administrative Agent and the Swing Line Bank to eliminate any funding risk
associated with the Impacted Lender. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Advance shall be made as a Base Rate Advance. Within the limits
of the Swing Line Sublimit, the Borrowers may borrow under this Section 2.1(b),
prepay or repay pursuant to Section 2.5 and reborrow under this Section 2.1(b).

(c) Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
denominated in U.S. dollars, Pounds or Euros for the account of any Borrower
from time to time on any Business Day from and after the date of the initial
Advance until the Termination Date in an aggregate amount not to exceed at any
time outstanding the Letter of Credit Sublimit in effect at such time; provided
that, (i) after giving effect to the issuance of such Letter

 

28



--------------------------------------------------------------------------------

of Credit, the Total Current Exposure shall not exceed the Total Commitment,
(ii) the aggregate amount of Letters of Credit denominated in Pounds and Euros
shall not exceed the Equivalent Amount of U.S.$25,000,000 at any time, and
(iii) if any Lender is an Impacted Lender, the Issuing Bank shall have no
obligation to issue a Letter of Credit unless such Impacted Lender or Borrowers
have entered into arrangements satisfactory to the Administrative Agent and the
Issuing Bank to eliminate any funding risk with respect to such Impacted Lender.
Each Letter of Credit shall have an expiry date which is 365 days or less
immediately following the date of the issuance of such Letter of Credit, but in
no event shall any Letter of Credit have an expiry date that occurs on a date
later than the Termination Date; provided, however, a Borrower may request
issuance or renewal of a Letter of Credit with an expiry date after the
Termination Date if, at the time of such issuance or renewal, such Borrower
deposits into the L/C Cash Collateral Account an amount in immediately available
funds equal to the face amount of such Letter of Credit. The reimbursement
obligation under the Letter of Credit shall be payable in U.S. dollars
(including the Equivalent Amount in U.S. dollars for any Letter of Credit issued
in Pounds or Euros) in accordance with Section 2.3(b). All amounts paid by the
Issuing Bank under a Letter of Credit shall, immediately upon the making of such
payment and without the necessity of further act or evidence, constitute
Revolving Advances pursuant to Section 2.3(b) to the requesting Borrower by the
Issuing Bank hereunder for all purposes of this Agreement (including, without
limitation, the provisions of Section 2.4 and Section 2.6), which shall be
deemed made by the Issuing Bank, and the Issuing Bank shall be entitled to all
of the benefits of this Agreement and the other Loan Documents with respect to
such Revolving Advances. Each Letter of Credit issued on behalf of any Borrower
may be cancelled before its expiration date without penalty if the beneficiary
of the Letter of Credit delivers the original Letter of Credit to the Issuing
Bank. Each Letter of Credit issued under the Existing Credit Agreement and
outstanding as of the Agreement Date is listed on Schedule 2.1(c) hereto, and
such existing Letters of Credit shall automatically be deemed to have been
issued and outstanding under this Agreement as of the Agreement Date.

SECTION 2.2 Making the Advances.

(a) Each Revolving Advance shall, at the option of the Borrowers, be made either
as a Base Rate Advance or as a LIBO Rate Advance (except for the first three
Business Days after the Agreement Date, during which period such Advances shall
bear interest as a Base Rate Advance); provided, however, that (i) if the
Borrowers fail to give the Administrative Agent three Business Days’ written
notice specifying whether a LIBO Rate Advance is to be repaid or reborrowed on
the last day of the applicable Interest Period for such LIBO Rate Advance, such
LIBO Rate Advance shall be repaid and then reborrowed as a Base Rate Advance on
such date, (ii) the Borrowers may not select a LIBO Rate Advance (A) with
respect to the Swing Line Advances, (B) with respect to an Advance, the proceeds
of which are to reimburse an Issuing Bank pursuant to Section 2.1(c) hereof, or
(C) if, at the time of such Advance, a Default or an Event of Default has
occurred and is continuing, and (iii) any Conversion of LIBO Rate Advances into
Base Rate Advances shall only be made on the last day of the Interest Period for
such LIBO Rate Advances, unless Borrowers pay to the Administrative Agent the
amounts due under Section 10.3 hereof. Each Revolving Advance shall be made, to
the extent that a Lender is so obligated under Section 2.1, on written notice
from the Borrower requesting such Revolving Advance to the Administrative Agent
delivered before 11:00 A.M. (New York City time) on, (i) in the case of a LIBO
Rate Advance, a Business Day which is at least three (3) Business Days prior to
the first day of the Interest Period for such LIBO Rate Advance, and (ii) in the
case of a Base Rate Advance, on or before the Business Day for the making of
such Advance, in each case, specifying (v) whether the Revolving

 

29



--------------------------------------------------------------------------------

Advance is a new borrowing, or a continuation or Conversion of, a Revolving
Advance under the Commitments, (w) the Type of Revolving Advance to be made,
(x) the date on which such Revolving Advance is to be made, (y) the amount of
such Revolving Advance (which amounts shall be allocated by the Administrative
Agent among the Lenders, in the case of a Revolving Advance, on a pro rata basis
in accordance with each Lender’s Pro Rata Share of such Revolving Advance), and
(z) in the case of proposed LIBO Rate Advances, the Interest Period therefor
(which Interest Period shall be the same for each Lender) (such written notice
to be substantially in the form of Exhibit B attached hereto, and being
hereinafter referred to as the “Notice of Revolving Borrowing”). Each such
Notice of Revolving Borrowing shall be sent by electronic mail or facsimile and
signed by the chief financial officer, Vice President of Corporate Finance or
the Vice President of Treasury or corporate controller of Del Monte Fresh
Produce Company.

Each Lender making a Revolving Advance shall, before 1:00 P.M. (New York City
time) on the date such Revolving Advance is to be made, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s Pro Rata Share
of such Revolving Advance. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article 3,
the Administrative Agent will make such funds available to the requesting
Borrower by crediting the account of such Borrower set forth in the Notice of
Revolving Borrowing pursuant to which the Revolving Advance is being made.

(b) Each Swing Line Advance shall be made on notice, given not later than 11:00
A.M. (New York City time) on the date of the proposed Swing Line Advance, by any
Borrower to the Swing Line Bank. Each such notice of a proposed Swing Line
borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
immediately in writing, or electronic mail or facsimile, specifying therein the
requested (i) date on which such Swing Line Advance is to be made and
(ii) amount of such Swing Line Advance. The Swing Line Bank, upon fulfillment of
the applicable conditions set forth in Article 3, will make the amount thereof
available, no later than 4:00 P.M. (New York City time) on such Business Day, to
the requesting Borrower in same day funds by crediting the account of such
Borrower set forth in the Notice of Swing Line Borrowing pursuant to which the
Swing Line Advance is being made. At any time the Swing Line Bank makes a Swing
Line Advance, each Lender (other than the Swing Line Bank) shall be deemed,
without further action by any Person, to have purchased from the Swing Line Bank
an unfunded participation in any such Swing Line Advance in an amount equal to
such Lender’s Pro Rata Share of such Swing Line Advance and shall be obligated
to fund such participation as a Revolving Advance at such time and in the manner
provided below. Each such Lender’s obligation to participate in, purchase and
fund such participating interests shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swing Line Bank or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or an
Event of Default or the termination of the Commitments; (C) any adverse change
in the condition (financial or otherwise) of the requesting Borrower or any
other Person; (D) any breach of this Agreement by any Borrower or any other
Lender; or (E) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. Each Borrower hereby consents to each such
sale and assignment. Each Lender agrees to fund its Pro Rata Share of an
outstanding Swing Line Advance on (X) the Business Day on which demand therefor
is made by the Swing Line Bank, provided that such demand is

 

30



--------------------------------------------------------------------------------

made not later than 11:00 A.M. (New York City time) on such Business Day, or
(Y) the first Business Day next succeeding such demand if such demand is made
after such time. Upon any such assignment by the Swing Line Bank to any other
Lender of a participation in a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that it is the legal and beneficial
owner of such interest being assigned by it, but makes no other representation
or warranty and assumes no responsibility with respect to such Swing Line
Advance, the Loan Documents or the Borrower to which such Swing Line Advance was
made. If and to the extent that any Lender shall not have so made the amount of
such participation in such Swing Line Advance available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of
request by the Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Revolving Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

(c) Each Notice of Revolving Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrowers requesting the Advances covered by
such Notice and such Borrower shall indemnify each Lender against any loss or
expense incurred by such Lender as a result of any failure to fulfill on or
before, as applicable, the date specified for such Advance the applicable
conditions set forth in Article 3, including, without limitation, any loss
(excluding loss of anticipated profits) or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
(and the Administrative Agent in the case of Advances by the Administrative
Agent pursuant to Section 2.2(d)) to fund such Advance when such Advance, as a
result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Revolving Advance, that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Revolving Advance, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Revolving
Advance in accordance with subsection (a) of this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the requesting Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Administrative Agent, such Lender and the requesting Borrower severally
agree to repay or pay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the requesting Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of
repayment or payment by the Borrower, the interest rate applicable at such time
under Section 2.6 to such Revolving Advance, and (ii) in the case of repayment
or payment by such Lender, the Federal Funds Rate. If such Lender shall pay to
the Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Revolving Advance for all purposes.

(e) The failure of any Lender to make any Advance required to be made by it
shall not relieve any other Lender of its obligation, if any, under this
Agreement to make any Advance required to be made by it, but no Lender shall be
responsible for the failure of any other Lender to make any Advance required to
be made by such other Lender.

 

31



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement to the contrary, LIBO Rate
Advances may not be outstanding as part of more than 15 separate Borrowings in
the aggregate. Each LIBO Rate Advance shall be in an amount of U.S.$5,000,000 or
an integral multiple of U.S.$100,000 in excess thereof. Each Base Rate Advance
(other than the initial Base Rate Advance hereunder) shall be in an amount of
U.S.$1,000,000 or an integral multiple of U.S. $100,000 in excess thereof.

SECTION 2.3 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) Request for Issuance.

(i) Each Letter of Credit shall be issued upon notice, given not later than
11:00 A.M. (New York City time) on the second Business Day prior to the date of
the proposed issuance of such Letter of Credit, by the requesting Borrower to
the Administrative Agent. The Administrative Agent shall give to the Issuing
Bank prompt notice thereof by telex, telecopier or electronic mail of such
Borrower’s request for the issuance of a Letter of Credit. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telex,
telecopier or electronic mail, specifying therein the requested (A) type of
Letter of Credit, (B) date of such issuance (which shall be a Business Day),
(C) stated principal amount of such Letter of Credit, (D) expiration of such
Letter of Credit, (E) currency in which such Letter of Credit shall be
denominated, which shall be U.S. dollars, Pounds or Euros, (F) name and address
of the beneficiary of such Letter of Credit and (G) form of any such Letter of
Credit.

(ii) If the requested form of such Letter of Credit is acceptable to the Issuing
Bank in its sole discretion, the Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article 3, make such Letter of Credit
available to the requesting Borrower at its office referred to in Section 9.2 or
as otherwise agreed with such Borrower in connection with such issuance. At any
time the Issuing Bank issues a Letter of Credit, each Lender (other than the
Issuing Bank) shall be deemed without further action by any Person, to have
purchased from the Issuing Bank an unfunded participation in such outstanding
Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
stated principal amount of such Letter of Credit and shall be obligated to fund
such participation in the Revolving Advance resulting from any drawing under
such Letter of Credit at such time and in the manner provided below. At the
request of any Lender, the Issuing Bank will send to such Lender a copy of any
Letter of Credit issued by the Issuing Bank under this clause (ii).

(b) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making of a Revolving Advance by the Issuing Bank bearing interest at the
Base Rate in the amount of such draft and, in connection with any Letter of
Credit denominated in Pounds or Euros, such Revolving Advance shall be made in
the Equivalent Amount in U.S. dollars as of the date of such draft payment by
the Issuing Bank. In the event of a payment of any draft drawn under any Letter
of Credit issued by the Issuing Bank, each other Lender shall be deemed to

 

32



--------------------------------------------------------------------------------

have purchased from the Issuing Bank, and the Issuing Bank shall sell and assign
to each such other Lender, such other Lender’s Pro Rata Share of such
outstanding Revolving Advance as of the date of such purchase, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Revolving Advance to be purchased by such
Lender. Each Borrower hereby consents to each such sale and assignment. Each
Lender agrees to purchase its Pro Rata Share of an outstanding Revolving Advance
on (i) the Business Day on which demand therefor is made by the Issuing Bank,
provided notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. Upon any such
assignment by the Issuing Bank to any other Lender of a portion of such
Revolving Advance, the Issuing Bank represents and warrants to such other Lender
that it is the legal and beneficial owner of such interest being assigned by it,
but makes no other representation or warranty and assumes no responsibility with
respect to such Revolving Advance, the Loan Documents or the Borrower for the
account of which such Letter of Credit was issued. If and to the extent that any
Lender shall not have so made the amount of its interest in such Revolving
Advance available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Issuing Bank until the date
such amount is paid to the Administrative Agent, at the Federal Funds Rate. On
the last day of each month, the Issuing Bank shall notify each Lender of its Pro
Rata Share of the Revolving Advances made by the Issuing Bank during the
preceding month pursuant to this Section 2.3(b) and shall pay to each such
Lender in respect of the amount of any funded participations of such Lender in
such Revolving Advances outstanding at any time during the preceding month, an
amount equal to such Lender’s Pro Rata Share of the interest payable on such
Revolving Advances only to the extent that such amounts shall have been paid to
the Issuing Bank by the Borrowers.

(c) Obligations Absolute. The payment obligations of the Borrowers under this
Agreement with respect to Letters of Credit and any agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and such
other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto (this Agreement and all of the
foregoing being, collectively, the “L/C Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower in respect of any L/C Related
Document or any other amendment or waiver of or consent to or departure from all
or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with the transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

33



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any Collateral or other
collateral for all or any of the obligations of any Borrower in respect of the
L/C Related Documents; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower.

SECTION 2.4 Fees.

(a) Administrative Agent. The Borrowers agree to pay to the Administrative Agent
for its own account a fee separately agreed between the Borrowers and the
Administrative Agent and such other fees required by the Fee Letter.

(b) Commitment Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a commitment fee on such Lender’s average daily Pro
Rata Share of the Unused Commitment from the date hereof until the Termination
Date at a rate per annum equal to the Applicable Margin for the Unused
Commitment in effect from time to time, payable in arrears on the second day of
the immediately following calendar quarter during the term of such Lender’s
Commitment and on the Termination Date; provided, however, that any commitment
fee accrued with respect to the Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided further that no commitment fee shall accrue on the Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(c) Letter of Credit Fees. In addition, the requesting Borrower shall, in
consideration of the issuance by the Issuing Bank of each Letter of Credit and
in addition to other charges payable by each Borrower to any of the Lenders
under this Agreement, (i) pay to the Administrative Agent for the account of the
Issuing Bank, (x) such fee as may be agreed to between Fresh Produce and the
Issuing Bank from time to time in connection with each Letter of Credit issued
hereunder, which fee shall be due and payable quarterly in arrears on the second
day of each calendar quarter during which such Letter of Credit was outstanding
(unless a different payment schedule is agreed to between Fresh Produce and the
Issuing Bank) and, if then unpaid, on the Termination Date, and (y) the amount
of all usual and customary fees and expenses of the Issuing Bank for issuing,
amending, or renewing any Letter of Credit, and (ii) pay to the Administrative
Agent, for the account of the Lenders, a Letter of Credit Commission in respect
of the Equivalent Amount in U.S. dollars of each Letter of Credit, with such
Letter of Credit Commission to be paid by the Administrative Agent to the
Lenders in arrears on the second day of each calendar quarter in connection with
the Letters of Credit outstanding during the previous quarter, and, to the
extent that such amounts remain owing and unpaid, on the Termination Date.

 

34



--------------------------------------------------------------------------------

SECTION 2.5 Reduction of Commitments; Voluntary and Mandatory Prepayment.

(a) Reduction of Commitments. The Borrowers shall have the right, upon at least
two Business Days’ notice to the Administrative Agent, to terminate irrevocably
in whole or reduce in part the unused portion of the Commitments on a pro rata
basis (which shall include the termination in whole or the reduction in part of
the obligation of such Lender to make Revolving Advances to the Borrowers in the
amount specified in Section 2.1(a) in the event of such termination or
reduction); provided, however, that each partial reduction shall be in the
amount of U.S.$1,000,000 or an integral multiple thereof. The Administrative
Agent shall give notice of such reduction to the Lenders.

(b) Optional Prepayments. The Borrowers may, upon at least three Business Days’
notice to the Administrative Agent, prepay pro rata among the Lenders the
outstanding amount of any Advance (other than any Swing Line Advance or
Revolving Advance made by the Issuing Bank (resulting from a drawing under a
Letter of Credit) not participated to any other Lender, in which case, such
prepayment shall not be made on a pro rata basis) in whole or in part with
accrued interest to the date of such prepayment on the amount prepaid; provided,
however, that in the event that any Lender receives payment of the principal of
any LIBO Rate Advance other than on the last day of the Interest Period relating
to such LIBO Rate Advance (whether due to prepayments made by any Borrower, or
due to acceleration of the Advances, or due to any other reason), the Borrowers
shall pay to such Lender on demand any amounts owing pursuant to Section 10.3,
and provided, further, that each optional prepayment shall be in an amount of
U.S.$300,000 or an integral multiple of U.S.$100,000 in excess thereof.

(c) Mandatory Prepayments.

(i) On any date on which the Total Current Exposure shall exceed the Total
Commitment, the Borrowers shall prepay Revolving Advances in the aggregate
principal amount equal to such excess. Additionally, each Borrower shall repay
the aggregate unpaid principal amount of all Revolving Advances to it of each
Lender on the Termination Date.

(ii) On any date on which the aggregate principal amount of all Swing Line
Advances then outstanding shall exceed the amount of the Swing Line Sublimit,
the Borrowers shall prepay Swing Line Advances in the aggregate principal amount
equal to such excess.

(iii) Fresh Produce shall, if applicable, on the first Business Day of each
month, either (x) make payment to the Administrative Agent for deposit in the
L/C Cash Collateral Account, or (y) issue to the Administrative Agent a Letter
of Credit denominated in U.S. dollars, in form and substance reasonably
acceptable to the Administrative Agent, in an amount in either case sufficient
to cause the aggregate amount on deposit in the L/C Cash Collateral Account
(excluding any amounts deposited pursuant to Section 7.3) or the face amount of
such Letter of Credit delivered pursuant to clause (y), as applicable, to equal
the amount by which the Equivalent Amount in U.S. dollars of all Letters of
Credit denominated in Pounds or Euros exceeds U.S. $25,000,000 on the applicable
Computation Date.

 

35



--------------------------------------------------------------------------------

SECTION 2.6 Interest.

(a) Interest. Except as set forth in clause (b) below, each Borrower shall pay
interest on the unpaid principal amount of each Advance to it owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, (x) with respect to any Revolving Advance, a rate per annum equal at
all times to the sum of (A) the Base Rate in effect from time to time plus
(B) the Applicable Margin in effect with respect to Base Rate Advances from time
to time, and (y) with respect to any Swing Line Advance, a rate per annum to be
mutually agreed between the Swing Line Bank and Fresh Produce, payable (A) in
the case of any Base Rate Advance which is a Revolving Advance, (1) in arrears
quarterly on the second day of the immediately following calendar quarter during
such periods, and (2) on the Termination Date, and (B) in the case of any Base
Rate Advance which is a Swing Line Advance, in arrears on (1) the second day of
each calendar quarter, (2) upon the payment or prepayment thereof, and (3) on
the Termination Date.

(ii) LIBO Rate Advances. During such periods as such Revolving Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Revolving Advance, and (y) the Applicable Margin from time to
time in effect for LIBO Rate Advances, payable in arrears on (1) the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period, (2) the day such Revolving
Advances shall be paid in full, and (3) the Termination Date.

(b) Default Interest. The unpaid principal amount of each Advance owing to each
Lender and to the fullest extent permitted by law, the amount of any interest,
fee or other amount payable under any Loan Document (other than Hedge Contracts)
shall bear interest at the applicable Default Rate (i) immediately upon the
occurrence of any Event of Default described in Section 7.1(a)(i) as a result of
failure to pay principal of any Advance due hereunder, or any Event of Default
under Section 7.1(g), and (ii) at the election of the Administrative Agent and
the Required Lenders upon the occurrence of any other Event of Default.

SECTION 2.7 Payments and Computations.

(a) Each Borrower shall make each payment hereunder free and clear of any setoff
or counterclaim not later than 11:00 A.M. (New York City time) on the day when
due, in U.S. dollars, to the Administrative Agent in same-day funds by deposit
of such funds to the Administrative Agent’s Account.

 

36



--------------------------------------------------------------------------------

(b) Upon its acceptance of an executed Assignment and Acceptance, from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. Each Borrower hereby
authorizes each Lender, if and to the extent payment of any amount is not made
when due under any Loan Document, to charge from time to time against any
account of such Borrower with such Lender any amount so due.

(c) All computations of interest and fees (including, without limitation, Letter
of Credit Commissions) shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case, for the actual number of days (including the
first day but excluding the last day) elapsed in the period for which such
interest, fees or commissions are payable. Payments received by the
Administrative Agent shall be promptly distributed to each Lender on a pro rata
basis to the extent such Lender is entitled to share in such payment, subject to
Section 2.9 hereof. All fees hereunder shall be fully earned when due and
nonrefundable when paid.

(d) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to any Lender hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due to such Lender. If and to the extent such Borrower shall not
have so made such payment in full to the Administrative Agent and the
Administrative Agent makes available to a Lender on such date a corresponding
amount, such Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.

(e) Whenever any payment to be made hereunder shall be stated to be due, or
whenever the last day of the Interest Period would otherwise occur, on a day
that is not a Business Day, such payment may be made, and the last day of such
Interest Period shall occur, on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest, commitment fee or other fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of LIBO
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

SECTION 2.8 Sharing of Payments, Etc. If any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) distributed other than in accordance with the provisions
of this Agreement:

(a) on account of Obligations due and payable to such Lender hereunder at such
time in excess of its Pro Rata Share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time, or

 

37



--------------------------------------------------------------------------------

(b) on account of Obligations owing (but not due and payable) to such Lender
hereunder at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lenders hereunder at such
time obtained by all of the Lenders at such time;

such Lender shall forthwith purchase from the other Lenders such participations
in the Obligations due and payable or owing to them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and such other Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender to (ii) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.8 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.9 Defaulting Lenders.

(a) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Advance to any
Borrower and (iii) any Borrower shall be required to make any payment hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then such Borrower may, so long as no Default shall occur or be
continuing at such time and to the fullest extent permitted by Applicable Law,
set off and otherwise apply the obligation of such Borrower to make such payment
to or for the account of such Defaulting Lender against the obligation of such
Defaulting Lender to make such Defaulted Advance. In the event that, on any
date, such Borrower shall so set off and otherwise apply its obligation to make
any such payment against the obligation of such Defaulting Lender to make any
such Defaulted Advance on or prior to such date, the amount so set off and
otherwise applied by such Borrower shall constitute for all purposes of this
Agreement and the other Loan Documents an Advance by such Defaulting Lender made
on the date pursuant to which such set off shall have been made pursuant to this
Section 2.9(a). Such Advance shall be a Base Rate Advance and shall be
considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.1, even if the other Advances
comprising such Borrowing shall be LIBO Rate Advances on the date such Advance
is deemed to be made pursuant to this subsection (a). Each Borrower shall notify
the Administrative Agent at any time such Borrower exercises its right of
set-off pursuant to this subsection (a) and shall set forth in such notice
(A) the name of the Defaulting Lender and the Defaulted Advance required to be
made by such Defaulting Lender and (B) the amount set off and

 

38



--------------------------------------------------------------------------------

otherwise applied in respect of such Defaulted Advance pursuant to this
subsection (a). Any portion of such payment otherwise required to be made by any
Borrower to or for the account of such Defaulting Lender which is paid by such
Borrower, after giving effect to the amount set off and otherwise applied by
such Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.9.

(b) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to the
Administrative Agent or any of the other Lenders and (iii) any Borrower shall
make any payment hereunder or under any other Loan Document to the
Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lenders and
to the fullest extent permitted by Applicable Law, apply at such time the amount
so paid by such Borrower to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount; provided that, for the avoidance of doubt, notwithstanding
such application, such payment by such Borrower shall constitute payment of
Obligations owing to the Defaulting Lender. In the event that the Administrative
Agent shall so apply any such amount to the payment of any such Defaulted Amount
on any date, the amount so applied by the Administrative Agent shall constitute
for all purposes of this Agreement and the other Loan Documents payment, to such
extent, of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Lenders, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lenders and, if the amount
of such payment made by the Borrower shall at such time be insufficient to pay
all Defaulted Amounts owing at such time to the Administrative Agent and the
other Lenders, in the following order of priority:

(i) first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent; and

(ii) second, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

Any portion of such amount paid by any Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.9.

(c) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) any Borrower, the Administrative Agent or any other
Lender shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such other Lender shall pay such amount to the Administrative Agent
to be held by the Administrative Agent, to the fullest extent permitted by
Applicable Law, in escrow or the Administrative Agent shall, to the fullest
extent permitted by Applicable Law, hold in escrow such amount otherwise held by
it. Any funds held by the Administrative Agent in escrow under this subsection
(c) shall be deposited by the Administrative Agent in an account with Rabobank,
in the name and under the control of the

 

39



--------------------------------------------------------------------------------

Administrative Agent, but subject to the provisions of this subsection (c). The
terms applicable to such account, including the rate of interest payable with
respect to the credit balance of such account from time to time, shall be
Rabobank’s standard terms applicable to escrow accounts maintained with it. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (c). The
Administrative Agent shall, to the fullest extent permitted by Applicable Law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender, as and when such
Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and amounts required to be made or paid at such time, in the following order of
priority:

(i) first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;

(ii) second, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders; and

(iii) third, to any Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.9
are in addition to other rights and remedies that the Borrowers may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Defaulted Amount.

SECTION 2.10 Replacement of Lender in Event of Adverse Condition. If (a) any
Borrower becomes obligated to pay additional amounts to any Lender pursuant to
Section 10.1 or Section 10.2 or to Convert the LIBO Rate Advances into Base Rate
Advances pursuant to Section 10.1 as a result of any condition described in such
Sections which is not generally applicable to all Lenders (or would not be
generally applicable to all Lenders if, in the case of Section 10.2, such
Lenders had complied with their obligations to cooperate or to provide the
written confirmations (as appropriate) under that Section and any applicable
authorizations to pay without withholding or deduction had been obtained), or
(b) any Lender shall become an Impacted Lender, or (c) any Lender shall notify
Fresh Produce and the Administrative Agent that under Applicable Law such Lender
will be prohibited from or restricted in making Advances in any jurisdiction
into which Fresh Produce intends to reincorporate pursuant to Section 5.5(a), or
in which a Successor Entity will be incorporated or organized in accordance with
Section 6.4(a) (after receipt of notice from Fresh Produce of such intended
actions) and such restriction or prohibition is not generally applicable to all
Lenders or generally applicable to other

 

40



--------------------------------------------------------------------------------

financial institutions with the same jurisdiction of organization of such
Lender, then, in the case of (a), (b), or (c), unless the Lender to which such
conditions apply has theretofore taken steps to remove or cure, and has removed
or cured, the conditions creating the cause for such obligation to pay such
additional amounts or to make such Conversion or has ceased being an Impacted
Lender, as applicable, the Borrowers may, within six months of being notified of
such condition, (i) so long as no Default or Event of Default then exists,
designate one or more Eligible Assignees which are willing to purchase in the
aggregate all rights and obligations of such Lender and which are acceptable
(such acceptance not to be unreasonably withheld) to the Administrative Agent
(each such Eligible Assignee being herein called a “Replacement Lender”) to
purchase for cash all of the rights and obligations of such Lender under this
Agreement and all of such Lender’s rights hereunder, without recourse to or
warranty (other than title) by, or expense to, such Lender for a purchase price
equal to the outstanding principal amount of the Advances payable to such Lender
plus any accrued but unpaid interest on such Advances, expense reimbursements
and indemnities in respect of that Lender’s Commitment under the Loan Documents
or (ii) prepay in whole the aggregate outstanding amount of all Advances owing
to such Lender, including all principal, accrued but unpaid interest thereon and
all amounts owing pursuant to Section 9.4, whereupon the Commitment of such
Lender shall be irrevocably terminated in whole (which shall include the
termination in whole of the obligation of such Lender to make Advances to the
Borrowers), and the Total Commitment shall be reduced in the amount of such
Lender’s Commitment. Such Lender shall consummate such sale or the Borrowers
shall make such prepayment in accordance with such terms within a reasonable
time not exceeding five Business Days from the date the Borrowers shall have
designated one or more Replacement Lenders or the Borrowers shall have given
notice of prepayment to such Lender, and whereupon such Lender shall no longer
be a party hereto or have any obligations or rights hereunder (except rights
which, pursuant to the provisions of this Agreement, survive the termination of
this Agreement and the repayment of the Obligations), and, if applicable, the
Replacement Lender(s) shall succeed to such obligations and rights.

SECTION 2.11 Application of Payments. Subsequent to the acceleration of the
Obligations under Section 7.2 hereof, payments and prepayments with respect to
the Obligations made to the Administrative Agent, the Lenders, the Issuing Bank,
the Swing Line Bank or otherwise received by the Administrative Agent, any
Lender, the Issuing Bank or the Swing Line Bank (from realization on Collateral
or otherwise, but excluding any funds held in the L/C Cash Collateral Account
which shall be applied to, or held to pay, the Letter of Credit Amount as set
forth in Section 7.3) shall be distributed in the following order of priority:
FIRST, to the reasonable costs and expenses (including reasonable attorneys’
fees and expenses), if any, incurred by the Administrative Agent, any Lender,
the Issuing Bank or the Swing Line Bank in the collection of such amounts under
this Agreement or of the Loan Documents (other than a Hedge Contract),
including, without limitation, any costs incurred in connection with the sale or
disposition of any Collateral; SECOND, to the payment of interest then due and
payable on the Swing Line Advances; THIRD, to the payment of the principal of
any Swing Line Advances then outstanding; FOURTH, to any fees then due and
payable to the Administrative Agent under this Agreement or any other Loan
Document; FIFTH, to any fees then due and payable to the Lenders and the Issuing
Banks under this Agreement; SIXTH, to the payment of interest then due and
payable on the Revolving Advances; SEVENTH, on a pro rata basis, to (a) the
payment of principal of the Revolving Advances, (b) the L/C Cash Collateral
Account to the extent of any Letter of Credit Obligations then outstanding, and
(c) any obligations owed to a Hedge Bank under Hedge Contracts with a Loan
Party; EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11 and NINTH, to the applicable Loan Party.

 

41



--------------------------------------------------------------------------------

SECTION 2.12 Increases of the Total Commitments; Adjustments to Commitments.

(a) Following the Agreement Date, Fresh Produce may from time to time through
the Termination Date, propose to increase the aggregate amount of the Total
Commitments in accordance with this Section 2.12; provided that (i) no Default
or Event of Default has occurred and is continuing (or shall occur as a result
of the requested Increased Commitments), and (ii) Borrowers shall be in pro
forma compliance with all covenants set forth in Section 6.16.

(b) The aggregate principal amount of the increases to the Total Commitment made
pursuant to this Section 2.12 (the amount of any such increase, each, an
“Increased Commitment”), shall not exceed $100,000,000; provided that each
Increased Commitment must be at least $25,000,000 and in integral multiples of
$25,000,000 in excess thereof. Fresh Produce shall provide at least 30 days’
notice to Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders) of any requested Increased Commitments. Subject to the
last sentence in clause (d) below, each such notice delivered by Fresh Produce
shall be irrevocable and shall be binding upon all Borrowers.

(c) The Administrative Agent shall deliver a copy of each notice of requested
Increased Commitments to such Lenders or other Persons that qualify as an
Eligible Assignee as may be determined by the Administrative Agent in its
reasonable discretion with the approval of Fresh Produce or as may be specified
by Fresh Produce. No Lender shall have any obligation to increase its Commitment
or its other obligations under this Agreement or the other Loan Documents, and
any decision by a Lender to increase its Commitment shall be made in its sole
discretion independently from any other Lender.

(d) If the Administrative Agent receives commitments from Lenders and/or from
any other Person that (i) qualifies as an Eligible Assignee and is acceptable to
Fresh Produce and Administrative Agent in its reasonable discretion, and
(ii) has agreed to become a Lender in respect of all or a portion of the
Increased Commitments (an “Additional Lender”), in excess of the requested
Increased Commitments, the Administrative Agent shall have the right, in its
sole discretion but with the consent of Fresh Produce, to reduce and reallocate
(within the minimum and maximum amounts specified by each such Lender or
Additional Lender in its notice to the Administrative Agent) the shares of the
Increased Commitments of the Lenders or Additional Lenders willing to fund such
Increased Commitments so that the total committed Increased Commitments equals
the requested Increased Commitments. If the Administrative Agent does not
receive commitments from Lenders (or Additional Lenders) in an amount sufficient
to fund the requested Increased Commitments, the Administrative Agent shall so
notify Fresh Produce and the request for Increased Commitments shall be deemed
automatically rescinded.

(e) An increase in the aggregate amount of the Lenders’ Commitments pursuant to
this Section 2.12 shall become effective upon the receipt by Administrative
Agent of an agreement in form and substance reasonably satisfactory to
Administrative Agent and Borrowers signed by each Borrower, by each Additional
Lender and by each existing Lender whose Commitment is to be increased, setting
forth the new Pro Rata Share and Commitment of such Lenders and setting forth
the agreement of each Additional Lender to

 

42



--------------------------------------------------------------------------------

become a party to this Agreement as a Lender and to be bound by all the terms
and provisions hereof, together with officer’s certificates and ratification
agreements executed by each Loan Party and such evidence of appropriate
corporate authorization on the part of each Loan Party with respect to the
requested Increased Commitments, amendments to any Loan Documents reasonably
requested by Administrative Agent in relation to the requested Increased
Commitments (which amendments Administrative Agent is hereby authorized to
execute on behalf of the Lenders) and such opinions of counsel for the Loan
Parties with respect to the requested Increased Commitments and other assurances
as Administrative Agent may reasonably request. If, after giving effect to any
Increased Commitments, the outstanding Revolving Advances would not be held pro
rata in accordance with the new Commitments, the Lenders (including, without
limitation, any Additional Lenders) shall, on the effective date of the
applicable Increased Commitments, make advances among themselves so that after
giving effect thereto the Revolving Advances will be held by the Lenders
(including, without limitation, any Additional Lenders), on a pro rata basis in
accordance with their respective Commitments hereunder (after giving effect to
the applicable Increased Commitments). Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing.

SECTION 2.13 Designated Borrowers. After the Agreement Date, Fresh Produce may
at any time, upon not less than twenty (20) days notice from Fresh Produce to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), request that any one or more
Material Subsidiaries of Fresh Produce (an “Applicant Borrower”) be designated
as a Designated Borrower to receive Advances or to have Letters of Credit issued
hereunder by delivering to the Administrative Agent (which shall deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit D (a “Designated Borrower Request and
Assumption Agreement”); provided, however, Fresh Produce shall not have any
right to request that an Applicant Borrower become a Designated Borrower
hereunder if (a) such Applicant Borrower is not a Wholly-Owned Subsidiary of
Fresh Produce, or is organized under the laws of a jurisdiction in which any
Lender is prohibited or restricted under Applicable Law from making Advances, or
(b) any Default or Event of Default then exists or would be caused hereby. The
parties hereby acknowledge and agree that prior to any Applicant Borrower
becoming a Designated Borrower entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such Security Documents, Guaranty Agreements, reaffirmation agreements,
supporting resolutions, incumbency certificates, certified (if available)
governing documents and good standing certificates, opinions of counsel and any
other document or information reasonably requested by the Administrative Agent
(including all documents requested on behalf of any Lender pursuant to
Section 9.12 hereof), each in form and substance satisfactory to the
Administrative Agent, or in connection with documents requested pursuant to
Section 9.12, each such Lender (collectively, the “Supporting Documents”). If
the Administrative Agent agrees that an Applicant Borrower shall have satisfied
all of the requirements of this Section 2.13 and, therefore, be entitled to
become a Designated Borrower hereunder, then promptly following receipt of
(i) all Supporting Documents, and (ii) a certificate of the chief financial
officer of Fresh Produce certifying that no Default or Event of Default then
exists or would result from the joinder of such Applicant Borrower as a Borrower
hereunder, the Administrative Agent shall send a notice to Fresh Produce and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes thereof (which effective date
shall in any event be the later of (x) the fifteenth day after the
Administrative Agent’s receipt of all documents requested pursuant to

 

43



--------------------------------------------------------------------------------

Section 9.12 hereof, and (y) the third Business Day following the date of such
notice), whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Advances or to have Letters of Credit issued hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided, that no Notice of Borrowing or Notice of Issuance may be
submitted by or on behalf of such Designated Borrower until three (3) Business
Days after such effective date.

ARTICLE 3

CONDITIONS

SECTION 3.1 Conditions Precedent to Initial Advance and Issuance of Letters of
Credit. The obligation of any of the Lenders to make an initial Advance or the
Issuing Bank to issue any initial Letter of Credit in each case on the earlier
to occur of the date of such initial Advance, or initial issuance, is subject to
the following conditions precedent being satisfied in a manner satisfactory to
the Administrative Agent and the Lenders, in their sole discretion:

(a) The Lenders shall be satisfied (i) in the event such initial Advance or
initial issuance occurs on the date hereof with, or (ii) in the event such
initial Advance or initial issuance occurs on any date after the date hereof,
that there shall have been no material change since the date hereof with respect
to, (x) the corporate and legal structure and capitalization of each Loan Party
and its Subsidiaries, including, without limitation, the charter, bylaws or
equivalent corporate documents and any shareholders’ agreement and (y) the
management and operations of the Loan Parties and their Subsidiaries.

(b) The information provided by or on behalf of any Loan Party and its
Subsidiaries to the Lenders prior to their committing to lend hereunder shall be
true and correct in all material respects.

(c) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby.

(d) Each of the Lenders shall have completed a due diligence investigation of
Fresh Produce, the other Loan Parties and their respective Subsidiaries in
scope, and with results, satisfactory to each of the Lenders, and the results of
such investigation shall be acceptable to each of the Lenders in their sole
discretion.

(e) The Administrative Agent, for the benefit of the Secured Parties, shall have
been granted by the Loan Parties a perfected first-priority Lien in all of the
Collateral (subject to the Permitted Liens), and all filings or other action
necessary to perfect such Liens on the Pledged Stock and such Liens on all other
Collateral with respect to which a security interest may be perfected by filing
shall have been duly completed, except for (i) filings under English law and
Gibraltar law with the Companies House in the United Kingdom and Gibraltar,
respectively, in the case of Security Documents governed by English law or
Gibraltar law or granted

 

44



--------------------------------------------------------------------------------

by a company incorporated in the United Kingdom which shall be made within 21
days after the Agreement Date, (ii) filings with the United Kingdom Intellectual
Property Office (in respect of the UK-registered intellectual property) in the
case of the Intellectual Property Security Agreement referred to in part (c) of
the definition of Security Agreements which shall be made as soon as reasonably
practicable after the Agreement Date, and (iii) the perfection of Liens on
Commercial Tort Claims (as defined in the Security Agreements governed by US
law) that have not been described on Schedule 3 of the Security Agreements
governed by US law.

(f) The Loan Parties shall have obtained all necessary approvals required from
regulatory authorities and others, if any, in connection with the transactions
contemplated hereby (without the imposition of any conditions that are not
acceptable to the Lenders).

(g) On the Initial Borrowing Date, there shall exist (i) no material default by
any Loan Party in any Material Contract and all Material Contracts shall be in
full force and effect, nor (ii) to the knowledge of any Loan Party, any material
default in compliance by such Loan Party with any material Applicable Laws or
Material Surviving Debt.

(h) In the reasonable opinion of the Administrative Agent, there shall have
occurred no material adverse change in (i) the properties, business, prospects,
operation or condition (financial or otherwise) of Fresh Produce and its
Subsidiaries taken as a whole or (ii) loan syndication or financial conditions
generally or in the syndication, financial or business conditions in any of the
jurisdictions in which a Loan Party is organized, including, without limitation,
material adverse changes in the regulatory or business environment.

(i) The Lenders shall have received such additional information not previously
provided by the Loan Parties as the Lenders deem reasonably necessary relating
to properties of the Loan Parties located in the United States, and as to any
material environmental hazards or liabilities relating thereto to which any Loan
Party or any of its Subsidiaries may be subject.

(j) The Lenders shall have received true and correct copies of the Trademark
Licenses and the Fresh International Sublicense as in effect as of the Agreement
Date.

(k) The Lenders shall have received evidence satisfactory to the Administrative
Agent that adequate lockbox accounts have been established by the Borrowers and
each other Loan Party which has granted a security interest to the Lenders
pursuant to a Security Agreement in Receivables owned by such Loan Party in
locations satisfactory to the Administrative Agent.

(l) The Administrative Agent shall have received on or before the Initial
Borrowing Date the following, each dated such day (unless otherwise specified),
in form and substance satisfactory to the Lenders (unless otherwise specified)
and in sufficient copies for each Lender:

(i) Certified copies of the resolutions of the Board of Directors of each
Borrower and each other Loan Party approving this Agreement, each other Loan
Document and each L/C Related Document to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, each other Loan Document and
each L/C Related Document.

 

45



--------------------------------------------------------------------------------

(ii) A copy of the charter or memorandum and articles of association, as the
case may be, of each Borrower and each other Loan Party and each amendment
thereto, certified (as of a date reasonably near the Initial Borrowing Date) by
an appropriate governmental official as being a true and correct copy thereof.

(iii) A copy of a certificate of the Secretary of State of the state of
organization of each Borrower and each other Loan Party (or the equivalent, if
any, of such certificate in any non-U.S. jurisdiction in which such Borrower or
Loan Party is organized), dated reasonably near the Initial Borrowing Date,
attaching the charter of such Borrower or Loan Party and each amendment thereto
on file in his office and certifying that (A) such amendments are the only
amendments to such Person’s charter on file in his office; (B) such Person has
paid all franchise taxes to the date of such certificate; and (C) such Person is
duly incorporated and in good standing or presently subsisting under the laws of
the jurisdiction of its organization.

(iv) A certificate of each Borrower and each other Loan Party, signed on behalf
of such Person by its President, Vice President, Secretary or any Assistant
Secretary or by one of its directors, or by other appropriate officers of it,
dated as of the Initial Borrowing Date (the statements made in which certificate
shall be true on and as of the Initial Borrowing Date), certifying as to (A) the
absence of any amendments to the charter of such Person since the date of the
certificate referred to in Section 3.1(l)(iii); (B) a true and correct copy of
the bylaws or similar document, if applicable, of such Person as in effect on
the Initial Borrowing Date; and (C) the due incorporation and good standing (or
the reasonable equivalent thereof, if any) of such Person as a corporation
organized under the laws of the jurisdiction of its organization, and the
absence of any proceeding for the dissolution or liquidation of such Person.

(v) A certificate of the Secretary, an Assistant Secretary or a Director or
other appropriate officer of each Borrower and each other Loan Party certifying
the names and true signatures of the directors and officers of such Person
authorized to sign this Agreement and each other Loan Document to which it is or
is to be a party and the other documents to be delivered hereunder and
thereunder.

(vi) The Security Agreements and Pledge Agreements, duly executed by the parties
thereto, together with (A) certificates, if any, representing the shares of
Pledged Stock (or the equivalent thereof) of each of the Subsidiaries to be
pledged pursuant thereto, accompanied by undated stock powers (or the equivalent
thereof) executed in blank; (B) executed financing statements and other similar
documents in proper form for filing under the Uniform Commercial Code of any
state of the United States and any similar laws of any jurisdictions outside the
United States, that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the Liens created by the Security Documents,
covering the Collateral described in the Security Documents; (C) evidence of the
completion of all other recordings, registrations and filings of or with respect
to the Security Documents that the Administrative Agent may deem necessary or
desirable in order to perfect and protect the Liens created thereby (other than
(i) filings under English law or Gibraltar with the Companies House in the
United Kingdom or Gibraltar, respectively, which shall be made within 21 days
after the Agreement Date, and (ii) filings with the United Kingdom Intellectual
Property Office (in respect of the UK-registered intellectual property) in the
case of the Intellectual

 

46



--------------------------------------------------------------------------------

Property Security Agreement referred to in part (c) of the definition of
Security Agreements which shall be made as soon as reasonably practicable after
the Agreement Date); (D) evidence of the insurance required by the terms of the
Security Agreements or under this Agreement; and (E) evidence that all other
action that the Administrative Agent may deem necessary or desirable in order to
perfect and protect the Liens created by the Security Documents has been taken.

(vii) This Agreement, duly executed by the parties hereto.

(viii) The Fee Letter duly executed by the Borrowers.

(ix) Each of the Guaranty Agreements duly executed by each Person specified on
Schedule G-1, each such Guaranty Agreement to be in form and substance
satisfactory to the Administrative Agent, and guaranteeing the obligations
specified in such Schedule.

(x) A Pledged Account Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed by each provider of a lockbox account of
Fresh N.A.

(xi) Such financial, business and other information regarding each Loan Party as
the Lenders shall have reasonably requested, including, without limitation,
information as to possible contingent liabilities, tax matters, environmental
matters, obligations under ERISA, collective bargaining agreements and other
arrangements with employees, the audited annual Consolidated financial
statements for the fiscal year ended December 26, 2008, of Fresh Produce and its
Subsidiaries, the unaudited Consolidated financial statements of Fresh Produce
and its Subsidiaries for each fiscal quarter end in 2009 for which financial
statements are available, the budget for the fiscal year commencing on or about
January 1, 2009, as to Fresh Produce and its Subsidiaries and the projected
balance sheet, income statement and cash flow as to Fresh Produce and its
Subsidiaries for four years commencing on or about December 27, 2008, in each
case in form and substance satisfactory to the Lenders.

(xii) A favorable opinion of (A) Cleary Gottlieb Steen & Hamilton LLP, special
United States counsel to the Loan Parties, (B) general counsel for the Loan
Parties, (C) British Virgin Islands counsel to the Loan Parties, (D) Costa Rican
counsel to the Loan Parties, (E) Gibraltar counsel to the Loan Parties,
(F) Guatemalan counsel to the Loan Parties, (G) Hong Kong counsel to the Loan
Parties, (H) Cleary Gottlieb Steen & Hamilton LLP, United Kingdom counsel to the
Loan Parties, (I) Liberian counsel to the Loan Parties, (J) Netherlands counsel
to the Loan Parties, (K) Netherlands Antilles counsel to the Loan Parties,
(L) Cayman Islands counsel to the Loan Parties, (M) Chilean counsel to the Loan
Parties, (N) Japanese counsel to the Loan Parties, (O) Bermuda counsel to the
Loan Parties, (P) Panama counsel to the Loan Parties, and (Q) such other counsel
as the Administrative Agent may reasonably request.

(xiii) Such other documents, instruments and certificates as the Administrative
Agent may reasonably request.

 

47



--------------------------------------------------------------------------------

(m) The Borrowers shall have paid all accrued fees and expenses of the
Administrative Agent and the Lenders as required to be paid on the Initial
Borrowing Date under the terms of the Fee Letter executed by the Borrowers and
the Administrative Agent.

SECTION 3.2 Conditions Precedent to Each Advance and Issuance of Letters of
Credit. The obligation of the Lenders to make each Advance (including the
initial Advance) (other than a Revolving Advance made by the Issuing Bank
pursuant to Section 2.3(b)), and to issue a Letter of Credit shall be subject to
the further conditions precedent that on the date of such Advance or issuance,
as the case may be:

(a) the following statements shall be true (and the receipt by any Borrower of
the proceeds of such Advance shall be deemed to constitute a representation and
warranty by such Borrower that such statements are true on such date):

(i) The representations and warranties contained in Article 4 of this Agreement,
and in each of the Security Documents, are correct in all material respects on
and as of the date of such Advance or issuance in accordance with Section 4.2
hereof; and

(ii) No event has occurred and is continuing, or would result from such Advance
or issuance, which constitutes a Default or Event of Default; and

(b) if the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.13 to designate such Borrower as a Designated Borrower shall have been
met to the satisfaction of the Administrative Agent; and

(c) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.

SECTION 3.3 Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Advance specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Advance.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the Borrowers. In order to induce
the Administrative Agent, the Lenders and the Issuing Bank to enter into this
Agreement and to extend credit to each Borrower, each Borrower hereby agrees,
represents, and warrants as follows:

(a) Organization; Power. (i) Each Loan Party (x) is a corporation, partnership,
limited liability company or other legal entity duly organized or formed,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its

 

48



--------------------------------------------------------------------------------

organization, (y) is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not
reasonably be likely to have a Material Adverse Effect, and (z) has all
requisite power and authority and has all material licenses, authorizations,
consents and approvals necessary to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of the Loan Documents to which it is a
party, and (ii) each Subsidiary of each Loan Party, (x) is a corporation,
partnership, limited liability company or other legal entity duly organized or
formed, validly existing and in good standing (if applicable) under the laws of
the jurisdiction of its organization, (y) is duly qualified and in good standing
(if applicable) as a foreign corporation or a limited liability company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed and (z) has all
requisite power and authority and has all material licenses, authorizations,
consents and approvals necessary to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of the Loan Documents to which it is a
party, except where the failure by such Subsidiary to satisfy the requirement of
clause (x), (y) or (z) above would not have a Material Adverse Effect.

(b) Subsidiaries. Set forth on Schedule 4.1(b) is a complete and accurate list
of all Subsidiaries of each Loan Party, as of the date hereof showing (as to
each such Subsidiary) the jurisdiction of its incorporation or formation, the
number of shares of each class of Stock authorized, and the number outstanding,
on the date hereof and the percentage of the outstanding shares of each such
class owned (directly or indirectly) by such Loan Party. All of the outstanding
Stock of all of the Subsidiaries of Fresh Produce owned by Fresh Produce or any
of its Subsidiaries has been validly issued, is fully paid and non-assessable
and is owned by Fresh Produce or one or more of its Subsidiaries, (i) with
respect to the outstanding Stock constituting Collateral, free and clear of all
Liens, except for Liens under the Security Documents and (ii) with respect to
the outstanding Stock not constituting Collateral, to the best of such Loan
Party’s knowledge, free and clear of all Liens except Permitted Liens.

(c) Joint Ventures. Set forth on Schedule 4.1(c) is a complete and accurate list
of all joint ventures of Fresh Produce and/or any of its Subsidiaries and any
third Person as of the date hereof showing (as to each such joint venture) the
other Person or Persons parties thereto, a brief description of the purpose
thereof, and the percentage of the outstanding Stock of such joint venture owned
on the date hereof by Fresh Produce or any of its Subsidiaries and any
outstanding options, warrants, rights of conversion or purchase and similar
rights on the date hereof with respect thereto.

(d) Authorization; No Conflict. The execution, delivery and performance by each
Loan Party of this Agreement, each other Loan Document and each L/C Related
Document to which it is or is to be a party and the other transactions
contemplated hereby, are within such Loan Party’s corporate powers, have been
duly authorized by all necessary action (corporate or otherwise), and do not
(i) contravene such Loan Party’s charter, by-laws or memorandum and articles of
association; (ii) violate any Applicable Law (including, without limitation, to
the extent applicable, the Securities Exchange Act of 1934, the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and any similar statute); (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on

 

49



--------------------------------------------------------------------------------

or affecting any Loan Party, any of its Subsidiaries or any of their properties
(including the Material Contracts); or (iv) except for the Liens created under
the Security Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of any Loan Party or any of
its Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of
any such Applicable Law or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could have a Material Adverse Effect.

(e) No Authorizations Needed. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of this Agreement, any
other Loan Document or any L/C Related Document to which it is or is to be a
party, or for the consummation of the transactions hereunder; or (ii) (A) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents; (B) the perfection or maintenance of the Liens created by the
Security Documents with respect to the Pledged Stock and with respect to other
Collateral in which a security interest may be perfected by filing, whether
pursuant to a filing under the Uniform Commercial Code, with the Companies House
or otherwise (other than the perfection of Liens on Commercial Tort Claims (as
defined in the Security Agreements governed by US law) that have not yet been
described on Schedule 3 to the Security Agreements governed by US law); or
(C) the exercise by the Administrative Agent of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for the authorizations, approvals, actions, notices and
filings listed on Schedule 4.1(e), all of which have been duly obtained, taken,
given or made and are in full force and effect, and the filing or registration
of the Security Documents and related financing statements or other notification
filings necessary to perfect any Lien created thereby.

(f) Enforceability. This Agreement, each other Loan Document and each L/C
Related Document have been (or, when delivered hereunder, will have been) duly
executed and delivered by each Loan Party thereto. This Agreement, each other
Loan Document and each L/C Related Document have been (or, when delivered
hereunder, will be) the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally.

(g) Financial Statements. The Consolidated balance sheet of Fresh Produce and
its Subsidiaries, as at December 26, 2008, and the related Consolidated
statements of income and cash flows of Fresh Produce and its Subsidiaries, for
the fiscal year then ended, accompanied by an opinion of Ernst & Young LLP,
independent public accountants, copies of which have been furnished to the
Administrative Agent, fairly present the Consolidated financial condition of
Fresh Produce and its Subsidiaries, as at such date and the Consolidated results
of the operations of Fresh Produce and its Subsidiaries, for the period ended on
such date, all in accordance with GAAP applied on a consistent basis, and since
December 26, 2008, nothing has occurred that has resulted in a Material Adverse
Effect.

(h) Projections; Other Information. The four year projected Consolidated balance
sheets and income statements of Fresh Produce and its Subsidiaries delivered to
the Administrative Agent pursuant to Section 3.1 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in the
light of conditions existing at the time of delivery of such projected

 

50



--------------------------------------------------------------------------------

financial statements, and represented, at the time of delivery, Fresh Produce’s
reasonable estimate of its future financial performance. No information, exhibit
or report, taken in the aggregate, furnished by any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents or pursuant to the terms of the Loan Documents contained at the
time such statements were made any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading.

(i) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting Fresh Produce or any of its Subsidiaries, including any
Environmental Action, pending or, to the best of its knowledge, threatened,
before any court, Governmental Authority or arbitrator, involving an amount in
controversy in excess of U.S.$15,000,000, except for (i) matters in which Fresh
Produce or its Subsidiary is the plaintiff, (ii) matters disclosed on Schedule
4.1(i) hereto, and (iii) matters arising after the Agreement Date that would not
reasonably be likely to have a Material Adverse Effect. No such matter disclosed
on Schedule 4.1(i) purports to affect the legality, validity or enforceability
of this Agreement, any other Loan Document or any L/C Related Document or the
consummation of the transactions contemplated thereby or hereby, or is
reasonably likely to have a Material Adverse Effect.

(j) Use of Proceeds. None of the Borrowers will, directly or indirectly, use any
of the proceeds of any Borrowing for the purpose, whether immediate, incidental
or ultimate, of buying a “margin stock” or of maintaining, reducing or retiring
any Debt originally incurred to purchase a stock that is currently a “margin
stock,” or for any other purpose that would constitute this transaction a
“purpose credit,” in each case within the meaning of the margin regulations of
the Board of Governors of the Federal Reserve System, if such use would violate
such regulations or cause any Lender to violate such regulations or impose any
filing or reporting requirement on any Lender.

(k) ERISA Matters. No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan of any Loan Party or any of its ERISA Affiliates
that has resulted in or is reasonably likely to result in a Material Adverse
Effect. Neither any Loan Party nor any of its ERISA Affiliates has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan that would reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan of any Loan Party or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and to the knowledge of Fresh Produce no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA, in either case which
reorganization or termination would reasonably be expected to have a Material
Adverse Effect. With respect to each scheme or arrangement mandated by a
government other than the United States providing for post-employment benefits
(a “Foreign Government Scheme or Arrangement”) and with respect to each employee
benefit plan maintained or contributed to by any Loan Party or any Subsidiary of
any Loan Party that is not subject to United States law providing for
post-employment benefits (a “Foreign Plan”): (i) All material employer and
employee contributions required by law or by the terms of any Foreign Government
Scheme or Arrangement or any Foreign Plan have been made, or, if applicable,
accrued, in accordance with applicable generally accepted accounting principles;
(ii) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any

 

51



--------------------------------------------------------------------------------

accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the date hereof, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations, in accordance
with applicable generally accepted accounting principles, and the liability of
each Loan Party and each Subsidiary of a Loan Party with respect to a Foreign
Plan is reflected in accordance with applicable generally accepted accounting
principles on the financial statements of such Loan Party or such Subsidiary, as
the case may be; and (iii) Each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities, unless, in each of the foregoing cases, the failure to do so would
not be reasonably likely to have a Material Adverse Effect.

(l) Casualties; Taking of Properties. Since December 26, 2008, neither the
business nor the properties of Fresh Produce or its Subsidiaries, taken as a
whole, has been materially and adversely affected as a result of any fire,
drought, explosion, earthquake, storm, accident, strike or other labor dispute,
embargo, taking of property or cancellation of material contracts, permits or
concessions by any U.S. or non-U.S. government or any agency thereof, riot,
activities of armed forces, act of God or of any public enemy, or any other
casualty (whether or not covered by insurance).

(m) Environmental Matters. Except as set forth on Schedule 4.1(m) hereto
(i) each of Fresh Produce and its Subsidiaries is in compliance with all
applicable Environmental Laws, except for such non-compliance that would not be
reasonably likely to have a Material Adverse Effect; (ii) each of Fresh Produce
and its Subsidiaries has obtained and currently maintains all Environmental
Permits necessary for the operation of its business, all such Environmental
Permits are in good standing and Fresh Produce and its Subsidiaries are in
compliance with all such Environmental Permits, except where the failure to
obtain, maintain or comply with such Environmental Permits would not be
reasonably likely to have a Material Adverse Effect; (iii) to the best knowledge
of Fresh Produce, there has been no release, spill, emission, leaking, pumping,
injection, deposit, application, disposal, discharge, dispersal, leaking or
migration into the Environment, including the movement of any Hazardous Material
in or through the Environment, of any Hazardous Material at, in, on, under,
affecting or migrating to or from any Real Property, which would be reasonably
likely to have a Material Adverse Effect; (iv) neither Fresh Produce nor its
Subsidiaries have transported or arranged for the transportation of any
Hazardous Materials to any location that is listed or, to the knowledge of the
Loan Parties, proposed for listing on the National Priorities List under CERCLA
(“NPL”) or listed on the Comprehensive Environmental Response, Compensation and
Liability Information System (“CERCLIS”) maintained by the Environmental
Protection Agency, except to the extent such transportation would not be
reasonably likely to have a Material Adverse Effect; (v) to the best knowledge
of Fresh Produce and its Subsidiaries, none of the Real Properties presently
require or previously required interim status or a hazardous waste permit for
the treatment, storage or disposal of hazardous waste pursuant to RCRA, or any
analogous Environmental Law, except where the failure to obtain such status or
permit would not be reasonably likely to have a Material Adverse Effect, and,
except as set forth on Schedule 4.1(m), no Real Property has been placed or
proposed to be placed on the NPL or its state equivalents or placed on CERCLIS;
and (vi) no asbestos-containing material, polychlorinated biphenyls, or
underground storage tanks are present on or under any Real Property in a manner
or condition that would be reasonably likely to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(n) Taxes. Each of Fresh Produce and each of its Subsidiaries has filed, has
caused to be filed or has been included in all U.S. federal income-tax returns
and all material state, local, provincial and non-U.S. income-tax returns and
governmental remittance returns required to be filed and has paid all taxes and
other amounts shown thereon to be due, together with applicable interest and
penalties, except for any taxes being contested in good faith by appropriate
proceedings promptly initiated and diligently pursued and for which reserves or
other appropriate provisions required by GAAP have been established and with
respect to which no Lien or right of demand has arisen or attached to its
property and become enforceable against its other creditors.

(o) Title to Properties. Immediately upon the filing of appropriate financing
statements in the jurisdictions listed on Schedule 2 to the Security Agreements
governed by US law, the registration of the Security Agreements governed by
English law or Gibraltar law or granted by a company incorporated in the UK with
the applicable Companies House, and the filings with the United Kingdom
Intellectual Property Office (in respect of the UK-registered intellectual
property) in the case of the Intellectual Property Security Agreement referred
to in part (c) of the definition of Security Agreements, the Security Documents
create a valid, continuing and perfected security interest in favor of the
Secured Parties in the Pledged Stock and in all other Collateral with respect to
which a security interest may be perfected by filing (other than the perfection
of Liens on Commercial Tort Claims (as defined in the Security Agreements
governed by US law) that have not yet been described on Schedule 3 to the
Security Agreements governed by US law), which security interest is free and
clear of all other Liens, except for Permitted Liens. The Loan Parties are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for Permitted Liens. As of the Agreement Date, all Permitted Liens of record of
Fresh Produce or any other Loan Party are set forth on Schedule 4.1(o) attached
hereto.

(p) Solvency. Each Borrower is, and will be after giving effect to the
transactions contemplated hereby, individually and together with its
Subsidiaries, Solvent.

(q) Investment Company. Neither Fresh Produce nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended. Neither the making of any Advances,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

(r) Material Contracts. Set forth on Schedule 4.1(r) hereto is a complete and
accurate list of all Material Contracts of each Loan Party as of the date
hereof, showing the parties, subject matter and term thereof and listing all
amendments thereto. Each such Material Contract has been duly authorized,
executed and delivered by all parties thereto, has not been amended or otherwise
modified since the Agreement Date, except to the extent permitted hereby, is in
full force and effect and is binding upon and enforceable against all parties
thereto in accordance with its terms (subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally), and there exists no default under any Material Contract by
any party thereto.

(s) Intellectual Property. Set forth on Schedule 4.1(s) hereto is a complete and
accurate list of all patents, trademarks, trade names, service marks and
copyrights of Fresh Produce and its Subsidiaries as of the date hereof, showing
the jurisdiction in which

 

53



--------------------------------------------------------------------------------

registered, the applicable registrant, the registration number, the date of
registration and the expiration date. To the best knowledge of Fresh Produce,
there are no sublicenses of the Trademark Licenses to any third parties.

(t) Material Surviving Debt. Set forth on Schedule 4.1(t) hereto is a complete
and accurate list of all surviving debt in excess of U.S.$1,000,000 (the
“Material Surviving Debt”) of Fresh Produce and its Subsidiaries, showing as of
the date hereof the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

(u) Investments. Set forth on Schedules 4.1(u) and 4.1(b) hereto is a complete
and accurate list of all Investments (excluding crop-related grower advances)
held by any Loan Party or any of its Subsidiaries, showing as of the date hereof
the amount, obligor or issuer and maturity, if any, thereof.

(v) Locations. Set forth on Schedule 4.1(v) hereto is a complete and accurate
list as of the date hereof of (i) all distribution centers, warehouses, ports,
plantation properties, and other real property owned or leased by Fresh Produce
and any of its Subsidiaries in the United States or the United Kingdom,
indicating whether such property is owned or leased (and if leased the name of
the lessor) and the name of the Subsidiary with an interest in such location,
and (ii) all plantations and distribution centers owned or leased by Fresh
Produce and any of its Subsidiaries outside of the United States.

(w) Anti-Terrorism Laws. None of Borrowers nor any Affiliate of any Borrower
knows of any violation by it of any Anti-Terrorism Law. The Advances are
intended solely for the purposes set forth in Section 5.17 and the Advances are
not intended specifically to enable any transaction that, if conducted by a
United States entity, would violate any rules or regulations promulgated by OFAC
or other United States economic or trade sanctions restrictions.

(x) Blocked Persons. To each Borrower’s knowledge, none of Borrowers nor any
Affiliate of any Borrower is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” or
other blocked person on the most current list maintained by OFAC and published
or made available in the Federal Register or published by OFAC at its official
website or any replacement website or other replacement official publication of
such list; or

 

54



--------------------------------------------------------------------------------

(vi) a Person or entity who is affiliated with a Person or entity listed above.

SECTION 4.2 Survival of Representations and Warranties, Etc. All representations
and warranties made under this Agreement shall be deemed to be made, and shall
be true and correct, at and as of the Agreement Date and the date of each
Advance which will increase the principal amount of the Obligations outstanding,
or upon the issuance of a Letter of Credit hereunder, except to the extent such
representation or warranty is limited to a specified date; provided that each
representation and warranty shall be deemed to be updated by such information
relating to the matters described therein as and to the extent that Fresh
Produce or the relevant Borrower shall have furnished such information in
writing to the Administrative Agent and the matters or event described therein
are otherwise permitted under Articles 5 and 6 hereunder. All representations
and warranties made under this Agreement shall survive, and not be waived by,
the execution hereof by the Lenders, the Administrative Agent and the Issuing
Bank, any investigation or inquiry by any Lender, Issuing Bank or the
Administrative Agent, or the making of any Advance or the issuance of any Letter
of Credit under this Agreement.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each of the Borrowers covenants and agrees that so long as any Commitment is
outstanding and thereafter until Payment in Full of all of the Obligations,
unless the Required Lenders shall have otherwise consented in writing thereto:

SECTION 5.1 Compliance with Laws, Etc. It will comply, and cause each of its
Subsidiaries to comply, in all material respects, with all Applicable Laws, such
compliance to include, without limitation, compliance with ERISA, the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 or any similar statute, except where the failure to do so would not or
not be reasonably likely to (a) have a material adverse effect on (i) the
business, condition (financial or otherwise), operations, performance or
properties of any Loan Party or (ii) the ability of any Loan Party to perform
its obligations under any Loan Document to which it is or is to be a party or
(b) result in the imposition of a Lien (other than a Permitted Lien) on any of
the Collateral.

SECTION 5.2 Payment of Taxes, Etc. It will pay and discharge, and cause each of
its Subsidiaries to pay and discharge, before the same shall become delinquent,
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (b) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that none of the Borrowers nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith by appropriate proceedings
promptly initiated and diligently pursued as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and the time period
for appeals with respect to the enforcement of any such Lien and the underlying
tax, assessment, charge or claim shall have expired.

 

55



--------------------------------------------------------------------------------

SECTION 5.3 Compliance with Environmental Laws. It will comply, in all material
respects, cause each of its Subsidiaries to comply, in all material respects,
and use its best efforts to cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew and
cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, to the extent
required by Environmental Laws.

SECTION 5.4 Maintenance of Insurance. It will maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations, including, without limitation, maritime insurance, in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which it operates, provided that each such insurance policy shall name the
Administrative Agent, for the benefit of the Secured Parties, as additional
named insured and, in connection with property insurance covering assets located
in the United States, the United Kingdom, Chile and Liberia, as co-loss payee
thereunder, pursuant to an endorsement in form acceptable to the Administrative
Agent.

SECTION 5.5 Preservation of Corporate Existence, Etc; Dissolution.

(a) Except as provided in paragraph (b) below or as permitted by Section 6.4, it
will preserve and maintain, and cause each of its Material Subsidiaries to
preserve and maintain, its existence, legal structure, legal name, rights
(charter and statutory), permits, licenses, approvals, privileges and
franchises; provided that none of the Borrowers nor any of their Material
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege or franchise if the Board of Directors of Fresh Produce or any such
Borrower or any such Subsidiary, as the case may be, shall determine that the
preservation and maintenance thereof is no longer desirable in the conduct of
its business or the business of such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to any such
Borrower, such Subsidiary or the Lenders; and provided further that any Loan
Party or any of its Material Subsidiaries may change its jurisdiction of
organization or incorporation if (i) the Board of Directors of such Loan Party
shall determine it to be in the best interests of such Loan Party or such
Material Subsidiaries, (ii) such change, in the reasonable determination of the
Administrative Agent, does not have an adverse impact on any Lien, or the
perfection or priority of such Lien, or any other Obligation (including any
Guaranty Agreement) of such Loan Party, granted to the Administrative Agent by
such Loan Party under any Loan Document, (iii) such jurisdiction is not one in
which any Lender is under Applicable Law prohibited from or restricted in making
Advances, and (iv) the Administrative Agent receives at least 30 days’ (or such
shorter period approved by the Administrative Agent) prior written notice of
such change, and upon the effectiveness thereof, all such documents (including
opinions of counsel) that it may request to continue to receive the benefits of
the Loan Documents immediately prior to such change.

(b) Not later than one hundred eighty (180) days after the Agreement Date (as
such time period may be extended from time to time in writing by the
Administrative Agent in its discretion), it will either (i) cause each of Del
Monte Foods Europe Limited, an English limited company and Del Monte Foods
Northern Europe Limited, an English limited company, to merge with or into, or

 

56



--------------------------------------------------------------------------------

transfer all of their assets to, Del Monte Foods International Limited, and
deliver to the Administrative Agent any documents requested pursuant to Sections
5.14 or 5.15 of this Agreement in connection therewith, or (ii) cause Del Monte
Foods Europe Limited and Del Monte Foods Northern Europe Limited to execute and
deliver a Guaranty Agreement.

SECTION 5.6 Visitation Rights. It will, at any reasonable time and from time to
time, permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit and inspect the properties of it and
any of its Subsidiaries, and to discuss the assets, liabilities, affairs,
finances and business prospects of it and any of its Subsidiaries with any of
their senior officers or directors and with their independent certified public
accountants.

SECTION 5.7 Preparation of Environmental Reports. In the event an Environmental
Action occurs or is issued to any of the Loan Parties which would be reasonably
likely to have a Material Adverse Effect, each of the Borrowers will, at the
request of the Administrative Agent from time to time, provide to the Lenders
within 60 days after such request an environmental site assessment report for
any such property of any Borrower or its Subsidiaries described in such request,
prepared by an environmental consulting firm acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action to the extent
required by applicable Environmental Law in connection with any Hazardous
Materials on such property; without limiting the generality of the foregoing, if
the Administrative Agent determines at any time that a material risk exists that
any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report, and each such Borrower hereby grants and agrees to cause any of its
Subsidiaries that owns any property described in such request to grant at the
time of such request, to the Administrative Agent, the Lenders, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto such property to undertake such
an assessment; provided that in no event shall the Administrative Agent require
the preparation and delivery of any environmental site assessment report for the
property of Del Monte Fresh Produce (Hawaii) Inc., which is subject to an
Administrative Order Consent effective as of September 28, 1995.

SECTION 5.8 Keeping of Books. It will keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of it
and each such Subsidiary in accordance with its customary business practice.

SECTION 5.9 Maintenance of Properties, Etc. It will maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its material
properties in good working order and condition, ordinary wear and tear excepted.

SECTION 5.10 Compliance with Terms of Leaseholds. It will make, and cause each
of its Subsidiaries to make, all payments and otherwise perform all material
obligations in respect of all material leases of real property to which it or
any of its Subsidiaries is a party; keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or canceled if such occurrence would be reasonably likely
to have a Material Adverse Effect; notify the Administrative Agent of any
default by any party with respect to such leases; and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so.

 

57



--------------------------------------------------------------------------------

SECTION 5.11 Performance of Material Contracts. It will perform and observe, and
cause each of its Subsidiaries to perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect in accordance with its
terms, and enforce each such Material Contract in accordance with its terms.

SECTION 5.12 Transactions with Affiliates. It will conduct, and cause each of
its Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates (other than Affiliates that are wholly
owned, either directly or indirectly, by Fresh Produce) on terms that are fair
and reasonable and no less favorable to it or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
and in a manner consistent with past practice in connection with conducting
transactions with Affiliates.

SECTION 5.13 Lockbox Accounts. It will direct all Receivables owing to any Loan
Party organized under the laws of any jurisdiction in the United States to be
directed to a lockbox account (and related bank account) pledged to the
Administrative Agent pursuant to a Pledged Account Agreement, except for
delinquent Receivables assigned to a third party for collection; provided,
however, Fresh Del Monte (Canada) Inc. may maintain a lockbox account (and
related bank account) in Canada that is not subject to a Pledged Account
Agreement so long as the collected balance therein is wired to an account
subject to a Pledged Account Agreement on a daily basis.

SECTION 5.14 Further Assurances. It will, at its own expense, execute and
deliver, and cause its Subsidiaries to execute and deliver, all further
instruments and documents (including without limitation any security agreement
in form and substance satisfactory to the Administrative Agent), and take all
further action, that may be necessary which the Administrative Agent may
reasonably request, in order to perfect or protect any Lien granted or purported
to be granted under any of the Loan Documents in any Collateral, whether now
owned or hereafter acquired, that the Administrative Agent or the Required
Lenders may reasonably specify.

SECTION 5.15 Material Subsidiaries. It shall, promptly and in no event later
than 30 days after the date that any Subsidiary becomes a Material Subsidiary or
after the acquisition of any Material Subsidiary, (a) pledge or cause the pledge
of the Stock (or the equivalent thereof) of such Subsidiary, and (b) cause such
Subsidiary to execute and deliver to the Administrative Agent a guaranty of the
Obligations and, to the extent such Subsidiary is organized under the laws of
any jurisdiction in the United States, the United Kingdom or Liberia, a security
agreement granting a lien on such Subsidiary’s personal property to the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent, except to the
extent that, at the time such Subsidiary becomes a Material Subsidiary or such
Material Subsidiary is acquired such Stock and/or personal property are subject
to Permitted Liens or may not be permitted to be pledged pursuant to a negative
pledge covenant; provided that if such pledge is not permitted, Fresh Produce
and such Material Subsidiary shall use reasonable best efforts to grant to the
Administrative Agent for the benefit of the Secured Parties security interests
satisfactory to the Lenders in such assets.

 

58



--------------------------------------------------------------------------------

SECTION 5.16 Reporting Requirements. Fresh Produce covenants and agrees that so
long as any Commitment is outstanding and thereafter until Payment in Full of
all of the Obligations, it shall deliver to the Administrative Agent and the
Lenders (and, with respect to clauses (b), (c), (e) and (h) of this
Section 5.16, such delivery may be made by Fresh Produce posting such
information directly via IntraLinks):

(a) Default Notice. As soon as possible and in any event within two Business
Days after any officer of it becomes aware of the occurrence of each Default or
after any officer of it becomes aware that any Person has given written notice
to it or any of its Subsidiaries of any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of the chief financial officer of it, setting forth
details of such Default or event, development or occurrence, as the case may be,
and the action it has taken and proposes to take with respect thereto.

(b) Quarterly Financials. As soon as available and in any event no later than 45
days after the end of each of the first three quarters of each fiscal year of
Fresh Produce, a Consolidated balance sheet of Fresh Produce and its
Subsidiaries as of the end of such quarter and a Consolidated statement of
income and cash flows of Fresh Produce and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
the chief financial officer of Fresh Produce.

(c) Annual Financials. As soon as available and in any event no later than 90
days after the end of each fiscal year of Fresh Produce, a copy of the audited
financial statement for Fresh Produce and its Subsidiaries, including therein a
Consolidated balance sheet of Fresh Produce and its Subsidiaries and, upon the
request of the Administrative Agent, unconsolidated balance sheets of each of
the Borrowers, in each case as of the end of such fiscal year and a Consolidated
statements of income and cash flows of Fresh Produce and its Subsidiaries and,
upon the request of the Administrative Agent, unconsolidated statements of
income of the Borrowers, in the case of Fresh Produce accompanied by an opinion
acceptable to the Required Lenders of independent public accountants of
recognized international standing.

(d) No Default Certificate. (i) Together with the delivery of quarterly
financial statements pursuant to clause (b) above, (A) a certificate of the
chief financial officer and one of the chief executive officer, chief operating
officer or president of Fresh Produce stating that no Default has occurred and
is continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Fresh Produce has taken and proposes to
take with respect thereto, and (B) a schedule in form satisfactory to the
Administrative Agent of the computations used by Fresh Produce in determining
compliance with the financial covenants contained in Section 6.16; and
(ii) together with the delivery of annual financial statements pursuant to
clause (c) above, (A) a certificate addressed to the Lenders of independent
public accountants of recognized international standing stating that in the
course of the regular audit of the business of Fresh Produce and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof; and (B) a certificate of the chief financial officer
and one of the chief executive officer, chief operating officer

 

59



--------------------------------------------------------------------------------

or president of Fresh Produce stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Fresh Produce has taken and proposes to
take with respect thereto, together with a schedule in form satisfactory to the
Administrative Agent of the computations used by Fresh Produce in determining
compliance with the financial covenants contained in Section 6.16.

(e) Annual Forecasts. As soon as available and in any event no later than 45
days after the end of each fiscal year of Fresh Produce, forecasts prepared by
management of Fresh Produce and its Subsidiaries, in the form currently used by
Fresh Produce, of balance sheets, income statements and cash flow statements on
a quarterly basis for the next four quarters.

(f) ERISA. (i) As soon as is reasonably practicable and in any event within 30
days after any Loan Party or any of its ERISA Affiliates knows or has reason to
know that any material ERISA Event has occurred, a statement of the chief
financial officer of such Loan Party describing such ERISA Event and the action,
if any, that such Loan Party or such ERISA Affiliate has taken and proposes to
take with respect thereto and within 10 days after the date any records,
documents or other information must be furnished to the PBGC with respect to any
Plan pursuant to Section 4010 of ERISA, a copy of such records, documents and
information; (ii) promptly and in any event within three Business Days after
receipt thereof by any Loan Party or any of its ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any such Plan; and (iii) promptly and in any
event within ten Business Days after receipt thereof by any Loan Party or any of
its ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of each
notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by such Loan Party or any of its ERISA
Affiliates in connection with any event described in clause (A) or (B).

(g) Litigation. Promptly after receipt thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, U.S. or
non-U.S., affecting any Loan Party or any of its Subsidiaries, seeking an amount
in controversy in excess of U.S.$15,000,000, or seeking any injunctive relief
that would be reasonably likely to result in a Material Adverse Effect.

(h) Securities Reports. Promptly, and in any event within 10 days thereof, after
the sending or filing thereof, copies of all regular, periodic and special
reports, and all registration statements, that any Loan Party or any of its
Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange.

(i) Material Contract Notices. Promptly after receipt thereof, copies of all
default notices received by any Loan Party or any of its Subsidiaries under or
pursuant to any Material Contract and, from time to time upon request by the
Administrative Agent such information regarding any Material Contracts as the
Administrative Agent may reasonably request.

(j) Environmental Conditions. Promptly after receipt of notice of the assertion
or occurrence any Environmental Action or noncompliance with any Environmental
Action, notice of any such Environmental Action against or of any such
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would be reasonably likely to
have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(k) Hedge Contracts. (i) Promptly upon any Loan Party entering into any Hedge
Contract (excluding Hedge Contracts in connection with foreign exchange rates or
currency valuations) with any Hedge Bank other than Rabobank, a report setting
forth the notional amount thereof, and (ii) at the time of the delivery of the
financial statements pursuant to Section 5.16(b) and (c) above, a report setting
forth the amount of presettlement risk at the end of the applicable fiscal
period of each Loan Party with respect to each Hedge Contract (excluding Hedge
Contracts in connection with foreign exchange rates or currency valuations) with
a Hedge Bank.

(l) Location Update. From time to time upon request by the Administrative Agent
(which request shall not be made more than one time in any 12 month period
provided no Default exists), an updated Schedule 4.1(v) hereto indicating the
location of all warehouses, distribution centers, ports, plantations and other
real property interests of Fresh Produce or any Subsidiary as required to be
disclosed on such Schedule.

(m) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, taxes, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent may reasonably request or any Lender may from time to time reasonably
request in writing through the Administrative Agent.

SECTION 5.17 Use of Proceeds. The proceeds of the initial Revolving Advances
made hereunder shall be used to refinance and replace the Existing Credit
Agreement and to pay transaction expenses in connection with this Agreement. The
proceeds of all other Advances and the Letters of Credit issued hereunder shall
be used for working capital needs, general corporate purposes, capital
expenditures and Investments, in each case for the Borrowers and each Borrower’s
Subsidiaries to the extent permitted hereunder.

ARTICLE 6

NEGATIVE COVENANTS

Each of the Borrowers covenants and agrees that so long as any Commitment is
outstanding and thereafter until Payment in Full of all of the Obligations,
unless the Required Lenders shall have otherwise consented in writing thereto:

SECTION 6.1 Liens. It will not create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character (including
without limitation accounts) whether now owned or hereafter acquired, or sign or
file or suffer to exist, or permit any of its Subsidiaries to sign or file or
suffer to exist, under the Uniform Commercial Code of any jurisdiction (or the
equivalent thereof in a jurisdiction outside the United States), a financing
statement (or the equivalent thereof in a jurisdiction outside the United
States) that names it or any of its Subsidiaries as debtor, or sign or suffer to
exist, or permit any of its Subsidiaries to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except for Permitted Liens.

 

61



--------------------------------------------------------------------------------

SECTION 6.2 Debt. It will not create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Debt other than:

(a) Debt under the Loan Documents (other than any Hedge Contracts);

(b) intercompany Debt; provided, however, that (i) such Debt shall be unsecured
and, to the extent such Debt is incurred by a Loan Party, subordinated to the
Advances and evidenced by an intercompany note in substantially the form of
Exhibit C hereto and, to the extent such Debt is owed to a Loan Party, pledged
to the Lenders pursuant to the Security Documents to secure the Borrowers’
Obligations under the Loan Documents, and (ii) loans made pursuant to this
clause (b) may not be made to any Shipping Subsidiary created after the date
hereof other than in an amount not to exceed the amount equal to the down
payment for the vessel owned by such Shipping Subsidiary (such down payment not
to exceed 30% of the purchase price for such vessel);

(c) shipping vessel mortgages of any Shipping Subsidiary and unsecured
guarantees of Shipping Holdings of shipping vessel mortgages of any Shipping
Subsidiary;

(d) other direct or indirect guaranties (other than the guaranties referred to
in clause (c) above or clause (l)(ii) below) of the Debt of other Persons not to
exceed in the aggregate U.S.$50,000,000 (or the non-U.S. currency equivalent
thereof);

(e) Debt under Capitalized Leases, including any Capitalized Leases for
refrigerated containers, in an aggregate principal amount not exceeding
U.S.$200,000,000 (or the non-U.S. currency equivalent thereof);

(f) existing Debt secured by Real Property on the Agreement Date, and any Debt
constituting a refinancing thereof; provided that any such refinancing shall not
increase the aggregate principal amount of such existing Debt immediately prior
to such refinancing and shall not be secured by any assets other than such Real
Property;

(g) Debt secured by Liens on acquired assets permitted by clause (f) of the
definition of “Permitted Liens” set forth in Article 1 hereof; provided that
(i) such Debt was in existence prior to the acquisition of such assets and was
not created in contemplation thereof, (ii) at the time of acquisition of such
assets, such Debt could not be prepaid without penalty or premium, and (iii) the
aggregate principal amount of such Debt shall not exceed U.S.$50,000,000 (or the
non-U.S. currency equivalent thereof) at any time;

(h) secured Debt (other than Debt referred to in clauses (e), (f), or
(g) above), including any purchase money indebtedness, outstanding in an
aggregate principal amount not to exceed U.S.$50,000,000 (or the non-U.S.
currency equivalent thereof); provided that no such Debt shall be secured by any
Collateral (other than any Collateral consisting of Equipment (as defined in the
Security Agreement) acquired with purchase money financing);

(i) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(j) Hedge Contracts permitted under Section 6.14 hereof;

 

62



--------------------------------------------------------------------------------

(k) unsecured Debt (other than the guaranties referred to in clause (c) above or
clause (l)(ii) below) incurred by any Subsidiary of Fresh Produce in the
aggregate amount not to exceed $50,000,000 outstanding for all such Subsidiaries
at any time provided (i) at the time of incurrence of such Debt and immediately
after giving effect to the incurrence of such Debt and the application of the
proceeds thereof, Borrowers are in pro forma compliance with the financial
covenants set forth in Section 6.16 hereof as of the last day of the immediately
preceding fiscal quarter for which financial statements are available, and
(ii) at the time of incurrence of such Debt and immediately after giving effect
to the incurrence of such Debt, no Default exists or would result therefrom; and

(l)(i) other unsecured Debt incurred by Fresh Produce so long as (A) at the time
of incurrence of such Debt and immediately after giving effect to the incurrence
of such Debt and the application of the proceeds thereof, Borrowers are in pro
forma compliance with the financial covenants set forth in Section 6.16 hereof
as of the last day of the immediately preceding fiscal quarter for which
financial statements are available (and Fresh Produce shall provide to
Administrative Agent a certificate of its chief financial officer certifying
such compliance for any incurrence (whether in any single transaction or a
series of related transactions) in excess of $100,000,000 in the aggregate),
(B) at the time of incurrence of such Debt and immediately after giving effect
to the incurrence of such Debt, no Default exists or would result therefrom,
(C) such Debt shall not have any amortization or maturity date earlier than six
months after the Termination Date, and (D) the documents evidencing such Debt
shall not contain any cross-default to the Loan Documents (other than, for the
avoidance of doubt, cross-default to maturity and cross-acceleration
provisions), any thresholds for events of default equal to or more restrictive
or burdensome than those set forth in Section 7.1 hereof, or any financial
maintenance covenants requiring the maintenance of any numerical thresholds or
limitations equal to, in excess of or more burdensome than the numerical
thresholds or limitations set forth in Section 6.16 hereof, and (ii) unsecured
Guarantees by the Subsidiaries of Fresh Produce in respect of any Debt of Fresh
Produce permitted pursuant to sub clause (i) of this clause (l) provided that
(A) no Guarantee of such Debt shall be permitted unless such guaranteeing party
shall have also provided a Guaranty of the Obligations on the terms set forth
herein and (B) if the Debt being Guaranteed is subordinated to the Obligations,
such Guaranty shall be subordinated to the Guaranty of the Obligations on terms
at least as favorable to the Secured Parties as those contained in the
subordination of such Debt.

SECTION 6.3 Trademark Subsidiary Debt. Notwithstanding anything in Section 6.2
to the contrary, none of Wafer or Del Monte International will, nor shall Fresh
Produce or any of its Subsidiaries permit or cause Wafer or Del Monte
International to, create, incur, assume or suffer to exist any Debt (other than
Debt under the Loan Documents to which it is a party).

SECTION 6.4 Mergers, Etc. It will not, nor will it permit any of its
Subsidiaries to, merge into or consolidate with any Person or permit any Person
to merge into it, except that (a) Fresh Produce may be a party to a merger or
consolidation (including by means of a scheme of arrangement) with one or more
newly formed “shell entities” for the purposes of (i) changing its jurisdiction
of organization or incorporation as permitted by Section 5.5(a) and/or
(ii) becoming a Wholly-Owned Subsidiary of a holding company organized in
another jurisdiction if, immediately following such merger or consolidation, all
of the outstanding shares of such holding company are owned (in substantially
the same percentages) by the Persons who had been shareholders of Fresh Produce
immediately prior to such merger or consolidation, so long as in either case
(A) no Default then exists or is caused thereby, (B) in the reasonable

 

63



--------------------------------------------------------------------------------

determination of the Administrative Agent, such merger or consolidation does not
have an adverse impact on any Lien, or the perfection or priority of such Lien,
or any other Obligation (including any Guaranty Agreement) of Fresh Produce,
granted to the Administrative Agent by Fresh Produce under any Loan Document,
(C) if Fresh Produce (x) is not the surviving Person of any such merger or
(y) is a party to any such consolidation, the surviving Person of such merger or
Person formed by such consolidation, as the case may be (such Person, the
“Successor Entity”), shall assume, in a manner reasonably satisfactory to the
Administrative Agent, the obligations of Fresh Produce under the Loan Documents
to which Fresh Produce was a party, (D) the jurisdiction of incorporation of
Fresh Produce (if it is the surviving Person) or the Successor Entity, as the
case may be, is not one in which any Lender is under Applicable Law prohibited
from or restricted in making Advances, and (E) the Administrative Agent receives
at least 30 days’ (or such shorter period approved by the Administrative Agent)
prior written notice of such event, and upon the effectiveness thereof, all
Supporting Documents that it may request to continue to receive the benefits of
the Loan Documents immediately prior to such change; and (b) any direct or
indirect Subsidiary of Fresh Produce may merge into or consolidate with Fresh
Produce or any other Subsidiary (direct or indirect) of Fresh Produce, but only
if, in the case of this clause (b):

(i) except as permitted by clause (a) above, in the case of any such merger or
consolidation of a Wholly-Owned Subsidiary of any Borrower and any other
Subsidiary, the Person surviving such merger or formed by such consolidation
shall be a Wholly-Owned Subsidiary of such Borrower;

(ii) except as permitted by clause (a) above, in the case of any such merger or
consolidation of any other Subsidiary of a Borrower, the Person surviving such
merger or formed by such consolidation shall be a Subsidiary of such Borrower;

(iii) if a Loan Party is a party to such merger or consolidation and (x) is not
the surviving Person of any such merger, or (y) is a party to any such
consolidation, the surviving Person of such merger or Person formed by such
consolidation, as the case may be, shall assume, in a manner reasonably
satisfactory to the Administrative Agent, the obligations of such Loan Party
under the Loan Documents to which such Loan Party was a party; and

(iv) if the surviving Person of such merger is a Material Subsidiary, the
Administrative Agent receives the documents required to be delivered pursuant to
Section 5.15 hereof;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and the
Administrative Agent shall have received written notice of any such merger or
consolidation pursuant to this clause (b) not later than 30 days (or such longer
period as may be acceptable to the Administrative Agent) after the effectiveness
thereof if such merger or consolidation involves a Loan Party. Fresh Produce
shall not, and shall not permit any Subsidiary to, liquidate or dissolve itself
or otherwise wind up its business, except any Subsidiary may liquidate or
dissolve if all of its assets are transferred to Fresh Produce or another
Subsidiary in compliance with Section 6.5(e) hereof (provided the Administrative
Agent receives 30 days’ prior written notice if such Subsidiary is a Loan
Party).

 

64



--------------------------------------------------------------------------------

SECTION 6.5 Sales of Assets. It will not, nor will it permit any of its
Subsidiaries to, sell, lease, transfer or otherwise dispose of any assets,
including, without limitation, substantially all assets constituting the
business of a division, branch or other unit of operation, or grant any option
or other right to any Person to purchase, lease or otherwise acquire any of its
assets other than Inventory to be sold in the ordinary course of its business,
except

(a) the sale of Inventory in the ordinary course of its business;

(b) the sale or other disposition of obsolete Equipment (as defined in the
Security Agreement) and periodic clearance of aged Inventory, in each case
consistent with its past business practices, provided that any such sale or
disposition of Equipment or aged Inventory shall be made for fair market value;

(c) the sale of any asset by it or any of its Subsidiaries (other than a bulk
sale of Inventory and a sale of Receivables other than delinquent accounts for
collection purposes only) so long as (i) the purchase price paid to it or such
Subsidiary for such asset shall be at least equal to the Fair Market Value (as
defined below) of such asset as determined by (A) with respect to any asset or
assets, in a single transaction or related transactions, with a Fair Market
Value of at least U.S.$10,000,000 (or the non-U.S. equivalent thereof), the
Board of Directors of it or such Subsidiary, as the case may be, and evidenced
in a resolution of such Board of Directors and (B) with respect to any asset or
assets, in a single transaction or related transactions with a Fair Market Value
of less than U.S.$10,000,000 (or the non-U.S. equivalent thereof), any one of
the chief financial officer, the chief executive officer, the president or the
chief operating officer, (ii) within 12 months of the receipt of Net Cash
Proceeds of such sale of assets, such proceeds are reinvested in assets similar
to the assets sold that (as determined by the Board of Directors or such officer
of the seller of such assets) will be used in the seller’s business existing on
the date hereof or in a business reasonably related thereto (it being understood
that any expenditures made pursuant to this clause (ii) shall be excluded from
Capital Expenditures) and (iii) the aggregate purchase price paid to the
Borrowers and their Subsidiaries for any assets sold by the Borrowers and their
Subsidiaries during the same fiscal year pursuant to this clause (c) (other than
amounts reinvested pursuant to clause (ii)) shall not exceed (x) U.S.$30,000,000
(or the non-U.S. currency equivalent thereof) for assets that do not constitute
Collateral, or (y) U.S.$15,000,000 (or the non-U.S. currency equivalent thereof)
for assets that constitute Collateral; provided, however, that the sale of Stock
(or the equivalent thereof) or all or substantially all of the assets of any
Subsidiary of Fresh Produce pursuant to the terms of this clause (c) shall not
be permitted unless (1) prior to or simultaneously with such sale all
intercompany loans made and outstanding to such Subsidiary pursuant to
Section 6.2(b) shall have been repaid in full and (2) to the extent any
Investment has been made in such Subsidiary pursuant to Section 6.6(f), the Net
Cash Proceeds of such sale received by Fresh Produce or any of its Subsidiaries
shall be in an amount at least equal to the Fair Market Value of such
Subsidiary;

(d) the sale of any asset or assets in a single transaction or related
transactions with an aggregate book value of less than U.S. $2,000,000 (or the
non-U.S. currency equivalent thereof); and

(e) transfers of assets (i) between the Loan Parties; provided (x) if such asset
was subject to a Lien under any Security Document prior to such transfer it
remains subject to an enforceable first priority (subject to Permitted Liens)
perfected Lien under a Security Document after such transfer, and (y) if such
asset was not subject to the Administrative Agent’s Lien but was owned by a

 

65



--------------------------------------------------------------------------------

Material Subsidiary, such asset is transferred to another Material Subsidiary,
(ii) from a Subsidiary not a Loan Party to a Loan Party, (iii) between
Subsidiaries that are not Loan Parties, and (iv) from a Loan Party to a
Subsidiary that is not a Loan Party; provided (x) such transfer is in the
ordinary course of business of such Loan Party, and if such asset was subject to
a Lien under any Security Document prior to such transfer, it remains subject to
an enforceable first priority (subject to Permitted Liens) perfected Lien under
a Security Document after such transfer, and the Subsidiary transferee
guarantees the Obligations hereunder to the same extent as the transferor had
guaranteed the Obligations, or (y) the aggregate amount of such transfers during
any fiscal year does not exceed U.S.$2,000,000 (or the non-U.S. currency
equivalent thereof).

For the purposes of this Section 6.5, “Fair Market Value” shall mean, with
respect to any asset or property, the value that would be obtained in an
arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer under no compulsion to buy,
as determined by the Board of Directors or such officer of such seller.

SECTION 6.6 Investments; Acquisitions. It will not, nor will it permit any of
its Subsidiaries to, make or hold any Investment in any Person, or engage in or
consummate any acquisition of all or substantially all of the assets of a
business or a business unit, or all or substantially all of the operating assets
of any Person, or assets which constitute all or substantially all of the assets
of a division or a separate or separable line of business of any Person, other
than:

(a) Investments in Cash Equivalents and in Hedge Contracts permitted hereunder;

(b) loans and advances to, and guaranties issued on behalf of, officers and
employees (i) in the ordinary course of business as presently conducted in an
aggregate principal amount not to exceed U.S.$1,000,000 (or the non-U.S.
currency equivalent thereof) at any time outstanding and (ii) in respect of the
provision of employee housing in the ordinary course of business as presently
conducted and consistent with past practices;

(c) Investments existing on the Agreement Date and described on Schedules 4.1(u)
and 4.1(b) hereto;

(d)(x) crop-related grower advances with respect to fresh produce growers made
in the ordinary course of business and consistent with past practices of any
Borrower or any of its Subsidiaries, as the case may be and (y) advances to
Can-Am Express Inc. and RLN Leasing, Inc. in an aggregate principal amount not
to exceed U.S.$20,000,000 (or the non-U.S. currency equivalent thereof) at any
time outstanding;

(e) Investments in Loan Parties;

(f) Investments (other than intercompany loans) in Wholly-Owned Subsidiaries of
Fresh Produce that are not Loan Parties; provided that the aggregate amount
invested from the date hereof pursuant to this clause (f) shall not exceed an
amount equal to the lesser of (i) the amount equal to 10% of Tangible Net Worth
at such time and (ii) the amount equal to 10% of the total tangible and
intangible assets of Fresh Produce and its Subsidiaries at such time except
where local law requires an Investment in such Wholly-Owned Subsidiary above the
amounts set forth in subclauses (i) and (ii) of this clause (f) to prevent
(x) the insolvency (as determined by such local law) of such Wholly-Owned
Subsidiary or (y) the violation of such local law;

 

66



--------------------------------------------------------------------------------

(g) loans and advances to Subsidiaries of Fresh Produce to the extent permitted
by, and in accordance with, Section 6.2(b);

(h) Investments and acquisitions in other assets or Persons after the Agreement
Date by Fresh Produce and its Subsidiaries; provided (i) any Person acquired
will be a Subsidiary immediately after such Investment or acquisition, (ii) such
assets are usable in, or Person is primarily engaged in, businesses that are
related, ancillary or complementary to the business of Fresh Produce and its
Subsidiaries as of the date hereof, (iii) no Default then exists or would be
caused thereby, (iv) the cash flow and operating statements of Fresh Produce on
a Consolidated basis after giving effect to such acquisition or Investment
(based on combined actual results for the twelve month period ending on the last
day of the last month for which financial statements of Fresh Produce and such
acquisition or Investment target are available) demonstrate to the satisfaction
of the Administrative Agent that Fresh Produce will be in compliance with the
financial and other covenants hereunder at the time of the acquisition or
Investment through the four fiscal quarter period thereafter, (v) prior to
making any such acquisition or Investment involving cash consideration
(including the principal amount of any Debt assumed or satisfied by Fresh
Produce or any Subsidiary in such transaction) in excess of U.S.$100,000,000 (or
the non-U.S. currency equivalent thereof), Fresh Produce shall provide to the
Administrative Agent a certificate of the chief financial officer of Fresh
Produce certifying (A) that Fresh Produce is in compliance with the financial
covenants hereof before and after giving effect to such acquisition or
Investment (based on combined actual results for the twelve month period ending
on the last day of the last month for which financial statements of Fresh
Produce and such acquisition or Investment target are available), (B) that no
Event of Default then exists or would be caused thereby and (C) the total amount
of such acquisition or Investment and the full name and jurisdiction of
organization of any new Subsidiary created for the purpose of effecting such
acquisition or Investment, and (vi) to the extent the Person acquired or created
is a Material Subsidiary, the Administrative Agent shall have received all
documents required by Section 5.15 hereof; and

(i) other Investments in, and acquisitions of Stock of, any Persons; provided
(i) such Persons shall be primarily engaged in businesses that are related,
ancillary or complementary to the business of Fresh Produce and its Subsidiaries
as of the date hereof (including, for the avoidance of doubt, any food
business), (ii) no Default then exists or would be caused thereby, and (iii) the
aggregate principal amount of all such Investments in, or such acquisitions of
Stock of, any Persons after the Agreement Date shall not exceed $50,000,000;
provided, further, however, that the Administrative Agent shall be granted
control over and a first priority perfected security interest in, any such
Investments or acquisitions made pursuant to this clause (i) (iii) in excess of
$35,000,000 in the aggregate at any time after the Agreement Date.

SECTION 6.7 Restricted Payments; Restricted Purchases. It will not, nor will it
permit any of its Subsidiaries to, declare or make any Restricted Payment or
Restricted Purchase, except that Fresh Produce may declare and pay dividends and
distributions payable in common stock (or the equivalent thereof) and so long as
no Default shall have occurred and be continuing at the time of any action
described in clause (a), (b) or (c) below or would result therefrom, (a) Fresh
Produce may declare and pay dividends and distributions payable in cash solely
out of and up to 50% of net income of Fresh Produce (computed on a
non-cumulative, Consolidated basis in accordance with GAAP) for the fiscal year
immediately preceding the year in which such dividend or

 

67



--------------------------------------------------------------------------------

distribution is paid; provided that, Fresh Produce may declare and pay dividends
and distributions payable in cash solely out of and up to 70% of net income of
Fresh Produce (computed on a non-cumulative, Consolidated basis in accordance
with GAAP) for the fiscal year immediately preceding the year in which such
dividend or distribution is paid if after giving effect to such dividend payment
(based on actual results for the four fiscal quarters ending on the last day of
the last fiscal quarter for which financial statements of Fresh Produce are
available) Fresh Produce and its Subsidiaries on a Consolidated basis shall have
as of the end of such four fiscal quarters then ending a Leverage Ratio for such
four fiscal quarters then ending of less than 2.50 to 1.00, (b) any direct or
indirect Subsidiary of a Borrower may (i) declare and pay cash dividends to such
Borrower and (ii) declare and pay cash dividends to any other Wholly-Owned
Subsidiary of a Borrower of which it is a direct or indirect Subsidiary,
(c) Fresh Produce may repurchase its own Stock in an aggregate amount not to
exceed U.S.$300,000,000 during the term of this Agreement, and (d) any
Subsidiary which is not a Wholly-Owned Subsidiary may declare and pay cash
dividends consistent with past practices.

SECTION 6.8 Change in Nature of Business. It will not, nor will it permit any of
its Subsidiaries to, make any material change in the nature of its business as
carried on at the date hereof.

SECTION 6.9 Amendments.

(a) It will not, nor will it permit any of its Subsidiaries to, amend its
charter, memorandum and articles of association, bylaws or similar constituent
documents in a manner that would have a material adverse effect on the rights
and remedies of the Administrative Agent or Lenders or that would in any other
way be materially disadvantageous to the Administrative Agent or Lenders.

(b) It will not, nor will it permit any of its Subsidiaries to, (i) cancel or
terminate, or accept any cancellation or termination of, (ii) amend, modify or
change any material term or condition of, or supplement in any material respect
(except for any amendment or modification by the applicable licensor in
accordance with such Trademark License), (iii) waive any material default under
or material breach of, or (iv) sell, assign, transfer or sublicense to any
Person, other than a Subsidiary of Fresh Produce, any of its rights in or with
respect to, any Trademark License without the consent of the Administrative
Agent.

SECTION 6.10 Prepayments of Debt. It will not, nor will it permit any of its
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of, or amend, modify or supplement in any way, any subordination terms of, any
Debt, except that any of the Borrowers or any of its Subsidiaries may (a) prepay
the Advances in accordance with this Agreement; (b) make regularly scheduled or
required repayments of Debt, except for any mandatory prepayments arising from
change of control or asset sale events (including the sale, lease, transfer or
other disposition of any asset (including Stock)) or similar events under any
Debt permitted by Section 6.2(l); and (c) so long as no Default or Event of
Default then exists, (i) redeem, prepay or purchase prior to the scheduled
maturity thereof any Debt permitted pursuant to Section 6.2(l) in the form of
notes, bonds, debentures or other similar instruments; provided (x) that at the
time of such redemption, prepayment or purchase and immediately after giving
effect to such purchase, the Borrowers are in pro forma compliance with the

 

68



--------------------------------------------------------------------------------

financial covenants set forth in Section 6.16 hereof as of the last day of the
immediately preceding fiscal quarter for which financial statements are
available as if such redemption, prepayment or purchase occurred on such day,
and (y) the aggregate principal amount of such Debt redeemed, prepaid or
purchased shall not exceed thirty percent (30%) of the original issuance
principal amount of such Debt (including, for the avoidance of doubt, the
original principal amount of any additional series of or supplement to such Debt
or reopenings thereof), (ii) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof any Debt permitted pursuant to
clauses (c), (e), (f), (g), (h), or (k) of Section 6.2 (x) using proceeds from
any Advance if in the reasonable determination of a Borrower or Subsidiary, as
the case may be, the terms of such Debt are less favorable than the terms
hereof, or (y) in a manner and on terms that are no less favorable to, or that
(after giving effect to such prepayment, redemption, purchase, defeasance or
satisfaction) would have no less favorable effect on the Lenders than if such
Debt was not so prepaid, redeemed, purchased, defeased or otherwise satisfied
prior to the scheduled maturity thereof, and (iii) prepay, redeem, purchase,
defease or otherwise satisfy any intercompany Debt (including intercompany Debt
evidenced by an intercompany note as required by Section 6.2(b)).

SECTION 6.11 New Subsidiaries. It will not, nor will it permit any of its
Subsidiaries to, acquire or create any new Subsidiary which is a Material
Subsidiary of such Borrower, unless such Borrower or Subsidiary shall comply
with the terms and conditions of Section 5.15.

SECTION 6.12 Accounting Changes. It will not, nor will it permit any of its
Subsidiaries to, make or permit any change in accounting policies or reporting
practices as such policies or practices are used in connection with the
preparation of the financial statements delivered or to be delivered to the
Administrative Agent pursuant to this Agreement, except as required by
Applicable Accounting Standards.

SECTION 6.13 Negative Pledge; Restrictions. It will not, nor will it permit any
of its Subsidiaries to, enter into or suffer to exist any agreement prohibiting
or conditioning the creation or assumption of any Lien upon any of its property
or assets other than (a) the Loan Documents, (b) in connection with any Debt in
existence on the Agreement Date, (c) in connection with purchase money Liens
that are Permitted Liens hereunder, (d) any agreement entered into in connection
with incurrence of any Debt permitted by Section 6.2(l) provided such agreement
shall not prohibit the grant of Liens to the Secured Parties, or (e) with
respect to any Material Subsidiary acquired after the date hereof, any such
negative pledge agreement which exists at the time such Material Subsidiary is
acquired and such negative pledge agreement was not created in connection with
or in contemplation of such acquisition, provided that in any event if any such
negative pledge agreement exists at such time Fresh Produce shall, and shall
cause such Material Subsidiary to, use its reasonable best efforts to grant to
the Administrative Agent for the benefit of the Secured Parties security
interests satisfactory to the Lenders in the property or assets of such Material
Subsidiary. Fresh Produce shall not permit any of its Subsidiaries to enter into
agreements that prohibit or limit the amount of dividends or loans that may be
paid or made to Fresh Produce or another Loan Party by any Subsidiary of Fresh
Produce or any demands for payment on Debt owing by any Subsidiary of Fresh
Produce to Fresh Produce or another Loan Party, other than (i) restrictions
imposed under an agreement for the sale of all of the Stock or other equity
interest of a Subsidiary or for the sale of a substantial part of the assets of
such Subsidiary, in either case to the extent permitted hereunder and pending
the consummation of such sale, (ii) restrictions in any agreement with another
Person relating

 

69



--------------------------------------------------------------------------------

to a joint venture conducted through a Subsidiary of Fresh Produce in which such
Person is a minority stockholder requiring the consent of such Person to the
payment of dividends and (iii) restrictions otherwise consented to by the
Administrative Agent, which consent will not be unreasonably withheld.

SECTION 6.14 Speculative Transactions. It will not, nor will it permit any of
its Subsidiaries to, engage in any transaction involving commodity options or
futures contracts or any similar speculative transactions except for Hedge
Contracts entered into in the ordinary course of business; provided that such
agreements are designed solely to protect Fresh Produce and its Subsidiaries
against fluctuations in currency exchanges, interest rates or commodity prices.

SECTION 6.15 Anti-Terrorism Laws. None of Borrowers nor any Affiliate of any
Borrower shall knowingly violate any Anti-Terrorism Law.

SECTION 6.16 Financial Covenants. Each of the Borrowers covenants and agrees
that so long as any Commitment is outstanding and thereafter until Payment In
Full of all of the Obligations, unless the Required Lenders shall have otherwise
consented in writing thereto:

(a) Maximum Leverage Ratio. Fresh Produce and its Subsidiaries on a Consolidated
basis shall maintain as of the end of each fiscal quarter of Fresh Produce,
commencing with the fiscal quarter ending in June 2009, a Leverage Ratio for
such fiscal quarter and the three immediately preceding completed fiscal
quarters of Fresh Produce of not more than 3.50 to 1.00.

(b) Minimum Tangible Net Worth. Fresh Produce and its Subsidiaries on a
Consolidated basis shall maintain as of the fiscal quarter ending in June 2009,
and as of the end of each fiscal quarter thereafter of Fresh Produce, Tangible
Net Worth of not less than an amount equal to the sum of (i) U.S. $750,000,000,
plus (ii) an amount equal to 50% of Consolidated Net Income (to the extent
positive) of Fresh Produce for the quarter ending June 2009, and each fiscal
quarter thereafter on a cumulative basis.

(c) Minimum Interest Coverage. Fresh Produce and its Subsidiaries on a
Consolidated basis shall maintain at the end of each fiscal quarter of Fresh
Produce, commencing with the fiscal quarter ending in June 2009, a ratio of
Consolidated EBITDA to Consolidated Net Interest Expense for such fiscal quarter
and the three immediately preceding completed fiscal quarters of Fresh Produce,
of not less than 3.00 to 1.00.

(d) Capital Expenditures. Fresh Produce and its Subsidiaries on a Consolidated
basis shall not make Capital Expenditures that exceed $165,000,000 in the
aggregate in any fiscal year.

 

70



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default (an “Event of Default”), whatever the reason for such event:

(a) any Loan Party shall fail to pay (i) any principal of, or any interest on,
any Advance payable hereunder when due; or (ii) any fees payable hereunder or
any other obligation payable hereunder or under any other Loan Document within
three Business Days after notice thereof shall be given to any Borrower by the
Administrative Agent or Lender; or

(b) any material representation or warranty made in writing by or on behalf of
any Loan Party under or in connection with this Agreement or any other Loan
Document or in any instrument furnished in connection with the transactions
contemplated by this Agreement shall prove to have been incorrect in any
material respect when made or deemed made; or

(c) any Loan Party shall fail to perform or comply in any material respect with
any term, covenant or agreement contained in Section 5.16(a) or Article 6
hereof; or

(d) any Loan Party shall fail to perform or comply in any material respect with
any term, covenant or agreement contained in any of Sections 5.4, 5.5, 5.12,
5.15, or 5.16 (other than 5.16(a)), and such failure shall remain unremedied for
five Business Days after the earlier of (i) the date any Loan Party knew of the
occurrence of such failure, or (ii) notice thereof shall have been given to any
Loan Party by the Administrative Agent or any Lender; or

(e) any Loan Party shall fail to perform or comply in any material respect with
any other term, covenant or agreement contained in any Loan Document and such
failure shall remain unremedied for 10 Business Days after the earlier of
(i) the date any Loan Party knew of the occurrence of such failure, or
(ii) notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender; or

(f) any Loan Party or any of its Material Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt, if such Debt is outstanding in a principal amount of at least
U.S.$10,000,000 (or the non-U.S. currency equivalent thereof) in the aggregate
(but excluding Debt outstanding hereunder), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue for a period of 10
consecutive days after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or for a period of 10 consecutive days after such applicable grace
period if the effect of such event or condition is to permit the acceleration
of, the maturity of such Debt or otherwise to cause, or to permit the holder
thereof to cause, such Debt to mature; or any such Debt shall be declared to be
due and payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

(g) any Loan Party or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, shall suspend or threaten to suspend making
payment whether of principal or interest with respect to any class of its debts
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party or any of its Material Subsidiaries
(each an “Affected Party”) seeking, or seeking the administration, to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment,

 

71



--------------------------------------------------------------------------------

protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, administrator,
receiver and manager, trustee, or other similar official for it or for any
substantial part of the property of any such Affected Party and its
Subsidiaries, taken as a whole, and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 30 days or any of the actions sought in such
proceeding (including without limitation the entry of an order for relief
against, or the appointment of a receiver, administrator, receiver and manager,
trustee, custodian or other similar official for it or any substantial part of
the property of such Affected Party and its Subsidiaries, taken as a whole,)
shall occur; or any Loan Party or any of its Material Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (g) or an encumbrancer takes possession of, or a trustee or
administrator or other receiver or similar officer is appointed in respect of,
all or any substantial part of the business or assets of any Loan Party and its
Subsidiaries, taken as a whole, or distress or any form of execution is levied
or enforced upon or sued out against any such assets and is not discharged
within 10 days of being levied, enforced or sued out, or any Lien that may for
the time being affect a substantial part of the assets of any Affected Party and
its Subsidiaries, taken as a whole, becomes enforceable, or anything analogous
to any of the events specified in this subsection (g) occurs under the laws of
any applicable jurisdictions; or

(h) any judgment or order for the payment of money shall be rendered against any
Loan Party or any of its Subsidiaries, which when added to all other unpaid
judgments or orders for the payment of money rendered against the Loan Parties
and their Subsidiaries, exceeds U.S.$25,000,000 in the aggregate and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such judgment or order has not been stayed for any period
of 20 consecutive Business Days or (ii) there shall be any period of 20
consecutive Business Days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(i) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could have a Material Adverse Effect, and there
shall be any period of 20 Business Days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(j) any material provision of any material Loan Document after delivery thereof
pursuant to Section 3.1 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

(k) any Security Document after delivery thereof pursuant to Section 3.1 shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority lien (subject to Permitted Liens) on and
security interest in the Collateral purported to be covered thereby; or

(l) any Change of Control with respect to any Loan Party or any of its Material
Subsidiaries shall have occurred, excluding any consolidation, merger or
transfers between or among any Loan Parties or their respective Subsidiaries to
which the Administrative Agent has consented, such consent not to be
unreasonably withheld or any other transaction permitted under this Agreement;
or

 

72



--------------------------------------------------------------------------------

(m) any ERISA Event shall have occurred with respect to a Plan of any Loan Party
or any ERISA Affiliate and the sum (determined as of the date of occurrence of
such ERISA Event) of the Insufficiency of such Plan and the Insufficiency of any
and all other Plans of the Loan Parties and their ERISA Affiliates with respect
to which an ERISA Event shall have occurred and then exist (or the liability of
the Loan Parties and the ERISA Affiliates related to such ERISA Event) exceeds
U.S.$15,000,000, which liability is not satisfied within 10 Business Days; or

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan of such Loan Party or any ERISA Affiliate that
it has incurred Withdrawal Liability to such Multiemployer Plan in an amount
that, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Loan Parties and their ERISA Affiliates as Withdrawal
Liability (determined as of the date of such notification), exceeds
U.S.$15,000,000 or requires payments exceeding U.S.$5,000,000 per annum, which
liability is not satisfied within 10 Business Days; or

(o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of such Loan Party and their ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding
U.S.$15,000,000, which liability is not satisfied within 10 Business Days; or

(p) any Trademark License shall at any time and for any reason be suspended,
revoked or otherwise terminated prior to the scheduled termination thereof, or
shall otherwise cease to be in full force and effect or the right of any Loan
Party to use the Trademark pursuant to the Trademark Licenses to which such Loan
Party is a party shall at any time be suspended, revoked or otherwise terminated
or, in the sole judgment of the Lenders, materially impaired.

SECTION 7.2 Remedies. If an Event of Default shall have occurred and until such
Event of Default is waived in writing by the Required Lenders, or all of the
Lenders as may be required by Section 9.1 hereof, the Administrative Agent:

(a) may, and shall at the request of the Required Lenders, by notice to Fresh
Produce, declare the obligation of each Lender to make Advances and of the
Issuing Banks to issue Letters of Credit and the Swing Line Bank to make Swing
Line Advances to be terminated, whereupon the same shall forthwith terminate;

(b) may, and shall at the request of the Required Lenders by notice to Fresh
Produce, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents (other than Hedge
Contracts) to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the

 

73



--------------------------------------------------------------------------------

Borrowers; provided that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Bankruptcy Code, (x) the
obligation of each Lender to make Advances and of the Issuing Bank to issue
Letters of Credit and of the Swing Line Bank to make Swing Line Advances shall
automatically be terminated and (y) the Advances, all such interest and all such
amounts shall automatically become due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers; and

(c) may, and shall at the request of the Required Lenders, exercise all of the
post default rights granted to it and to them under the Loan Documents (other
than Hedge Contracts) or under Applicable Law. The Administrative Agent, for the
benefit of itself, the Issuing Bank and the Lenders, shall have the right to the
appointment of a receiver for the property of each Borrower, and each Borrower
hereby consents to such rights and such appointment and hereby waives any
objection each Borrower may have thereto or the right to have a bond or other
security posted by the Administrative Agent, the Issuing Bank or the Lenders in
connection therewith.

SECTION 7.3 Actions in Respect of the Letters of Credit. If (a) in the event of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code, the Borrowers will forthwith, and (b) any other Event
of Default shall have occurred and be continuing, the Administrative Agent may,
irrespective of whether it is taking any of the actions described in Section 7.2
or otherwise, make demand upon the Borrowers to, and forthwith upon such demand
the Borrowers will, pay to the Administrative Agent on behalf of the Lenders in
same-day funds at the Administrative Agent’s office designated in such demand,
for deposit in a bank account designated by the Administrative Agent (the “L/C
Cash Collateral Account”), an amount equal to the Letter of Credit Amount then
outstanding. If at any time the Administrative Agent determines that any funds
held in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Lenders or that the total
amount of such funds is less than the amount required to be on deposit
hereunder, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(i) such amount required to be deposited hereunder over (ii) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. The L/C Cash Collateral Account shall be in the name and under the sole
dominion and control of the Administrative Agent. The Borrowers grant to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, a Lien on and security interest in the L/C Cash Collateral Account
and all amounts on deposit therein as collateral security for the performance of
the Borrowers’ obligations under this Agreement and the other Loan Documents.
The Administrative Agent shall have all rights and remedies available to it
under Applicable Law with respect to the L/C Cash Collateral Account and all
amounts on deposit therein.

ARTICLE 8

THE ADMINISTRATIVE AGENT

SECTION 8.1 Authorization and Action. Each Lender hereby appoints and authorizes
Rabobank to take action on its behalf as the Administrative Agent and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are

 

74



--------------------------------------------------------------------------------

reasonably incidental thereto. As to any matters not expressly provided for by
the Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders; provided that the Administrative Agent shall
not be required to take any action that exposes it or its officers or directors
to personal liability or that is contrary to this Agreement or Applicable Law.
The Administrative Agent agrees to give to each Lender prompt notice of each
notice given to it by any Borrower or other Loan Party pursuant to the terms of
this Agreement.

SECTION 8.2 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat each Lender as the payee of the respective Obligations as set
forth on the Register of the Administrative Agent until the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.7;

(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it, and may rely on
any opinion of counsel delivered under this Agreement or any other Loan
Document, and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts or any such opinion;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with the Loan Documents by any other Person;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any Loan Party or to inspect the property (including the books and
records) of any Loan Party;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto (other than its
own execution and delivery thereof) or the creation, attachment, perfection or
priority of any Lien purported to be created under or contemplated by any Loan
Document;

(f) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram, telecopy, cable or telex) believed by it to be genuine and
signed or sent by the proper party or parties;

 

75



--------------------------------------------------------------------------------

(g) shall have no liability or responsibility to any Loan Party for any failure
on the part of any Lender to comply with any obligation to be performed by such
Lender under this Agreement;

(h) shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default under this Agreement unless they have received
notice from a Lender or Loan Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “Notice of
Default”;

(i) shall incur no liability as a result of any determination whether the
transactions contemplated by the Loan Documents constitute a “highly leveraged
transaction” within the meaning of the interpretations issued by the Comptroller
of the Currency, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System; and

(j) may act directly or through agents on its behalf.

SECTION 8.3 Rabobank and Affiliates. With respect to its Commitments and the
Advances made by it, Rabobank shall have the same rights and powers under the
Loan Documents as any other Lender and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Rabobank in its individual capacity.
Rabobank and its respective affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person who may do business with or own securities of any
Loan Party or any such Subsidiary, all as if Rabobank was not the Administrative
Agent and without any duty to account therefor to the Lenders.

SECTION 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 3.1 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 8.5 Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s Pro Rata Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including, without limitation, fees and expenses of
legal counsel consulted pursuant to Section 8.2) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements determined by a court of competent jurisdiction
in a final order to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable

 

76



--------------------------------------------------------------------------------

share of any costs and expenses payable by the Borrowers under Section 9.4, to
the extent that the Administrative Agent is not promptly reimbursed for such
costs and expenses by the Borrowers.

SECTION 8.6 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank or other financial institution and having a combined capital and
surplus of at least U.S.$1,000,000,000. Upon the acceptance of any appointment
as an Administrative Agent hereunder by a successor Administrative Agent and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article 8 and Section 9.4 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

SECTION 8.7 Notice of Default or Event of Default. In the event that the
Administrative Agent or any Lender shall acquire actual knowledge, or shall have
been notified in writing, of any Default or Event of Default, the Administrative
Agent shall promptly notify the Lenders or such Lender shall promptly notify the
Administrative Agent, as applicable, and the Administrative Agent shall take
such action and assert such rights under this Agreement as the Required Lenders
shall request in writing, and the Administrative Agent shall not be subject to
any liability by reason of its acting pursuant to any such request. If the
Required Lenders shall fail to request the Administrative Agent to take action
or to assert rights under this Agreement in respect of any Event of Default
within ten days after their receipt of the notice of any Event of Default from
the Administrative Agent, or shall request inconsistent action with respect to
such Event of Default, the Administrative Agent may, but shall not be required
to, take such action and assert such rights as it deems in its discretion to be
advisable for the protection of the Lenders, except that, if the Required
Lenders have instructed the Administrative Agent not to take such action or
assert such right, in no event shall the Administrative Agent act contrary to
such instructions.

SECTION 8.8 Agent May File Proofs of Claim. The Administrative Agent may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel), the
Issuing Bank and the Lenders allowed in any judicial proceedings relative to any
Loan Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian in
any such judicial proceedings is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such

 

77



--------------------------------------------------------------------------------

payments directly to the Lenders, to pay to the Administrative Agent any amount
due to the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent.
Nothing contained in this Agreement or the other Loan Documents shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any holder
thereof, or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such Proceeding.

SECTION 8.9 Other Agents. Each of the Co-Documentation Agents, the
Co-Syndication Agents and the Managing Agent is a Lender designated as a
Co-Documentation Agent, Co-Syndication Agent or Managing Agent, respectively,
for title purposes only and in such capacity shall have no duties or obligations
whatsoever with respect to this Agreement or any other Loan Document and shall
have no rights separate from its rights as a Lender thereunder. Each Lead
Arranger and Joint Bookrunner shall have no obligations or duties whatsoever in
such capacity under this under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity.

SECTION 8.10 Collateral.

(a) The Administrative Agent is hereby authorized to hold all Collateral pledged
to it pursuant to any Loan Document and to act on behalf of the itself, the
Lenders and the Issuing Bank, in its own capacity and through other agents
appointed by it, under the Security Documents; provided, that the Administrative
Agent shall not agree to the release of any Collateral except in accordance with
the terms hereof.

(b) Each Secured Party hereby directs and authorizes the Administrative Agent to
release or subordinate any Lien held by the Administrative Agent for its benefit
and the benefit of the Secured Parties:

(i) against all of the Collateral, upon final and indefeasible payment in full
of the Obligations (as determined, with reference to Hedge Contracts, in
accordance with Section 8.11) and termination of this Agreement; or

(ii) against any part of the Collateral sold or disposed of by the applicable
Loan Party if such sale or disposition is permitted by Section 6.5 hereof as
certified to the Administrative Agent by the Loan Party in a certificate of an
Authorized Signatory; or

(iii) to the extent not otherwise referenced in clauses (i) or (ii) above,
(x) against any material portion of Collateral, with the consent of all the
Lenders, and (y) against any other Collateral, with the consent of the Required
Lenders.

Each Lender and the Issuing Bank hereby directs the Administrative Agent to, and
the Administrative Agent hereby agrees to, execute and deliver or file such
termination and partial release statements and do such other things as are
reasonably necessary to release Liens to be released pursuant to this Section
promptly upon the effectiveness of any such release. Upon request by the
Administrative Agent at any time, the Lenders and the Issuing Bank will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

 

78



--------------------------------------------------------------------------------

SECTION 8.11 Rights under Hedge Contracts. It is understood and agreed that the
rights and benefits under this Agreement, the Security Documents and the
Guaranty Agreements of each Hedge Bank, in such capacity, consist exclusively of
such Hedge Bank’s right to share in payments and collections of the Collateral
and payments under the Guaranty Agreements. Each Hedge Contract shall be secured
but on a silent basis, so that notwithstanding any other provision, if any, in
this Agreement or any Security Document or Guaranty Agreement, no Hedge Bank
shall be able to take any action in respect of the Collateral or Guaranty
Agreements nor instruct the Required Lenders or the Administrative Agent to take
any such action nor have any rights in connection with the management or release
of any Collateral or the obligations of any Guarantor under any Guaranty
Agreement. By accepting the benefits of the Collateral and the Guaranty
Agreements, such Hedge Bank shall be deemed to have appointed Administrative
Agent as its agent and agreed to be bound by the Loan Documents as a Secured
Party, subject to the limitations set forth in this paragraph; provided,
Administrative Agent shall not owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any Hedge Bank
with respect to any Hedge Contract. The Administrative Agent shall have no duty
to determine the amount or the existence of any amounts owing under any Hedge
Contracts. In connection with any such distribution of payments and collections
or termination or release by the Administrative Agent of any Liens or Guarantors
thereunder, the Administrative Agent shall be entitled to assume no amounts are
due under any Hedge Contract unless such Hedge Bank has notified the
Administrative Agent in writing of the amount of any such liability owed to it
at least five Business Days prior to such distribution, termination or release.

ARTICLE 9

MISCELLANEOUS

SECTION 9.1 Amendment, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than a Hedge Contract between a
Hedge Bank and a Loan Party), nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or in connection with an amendment to any
other Loan Document, by the Administrative Agent with the consent of the
Required Lenders) and, in the case of an amendment, all Borrowers, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that:

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders and, in the case of an amendment, all Borrowers, do any of the
following at any time: (1) waive any of the conditions specified in Section 3.2,
(2) change the percentage of the Total Commitment, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (3) amend this Section 9.1, (4) other than as permitted by
Section 8.10, release any Collateral, or (5) release any Guarantor from its
obligations under its respective Guaranty Agreement except in connection with a
sale or merger permitted hereunder;

 

79



--------------------------------------------------------------------------------

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Borrowers and each Lender affected thereby, do any of the following at any time:
(1) increase the principal amount of the Commitment of such Lender over the
amount then in effect or increase the Pro Rata Share of such Lender (except
pursuant to Section 2.10 upon the prepayment of a Commitment of a Defaulted
Lender or Impacted Lender), (2) reduce or forgive the aggregate unpaid principal
amount of the Revolving Advances or Swing Line Advances owing to such Lender,
(3) reduce the rate of interest or fees payable hereunder to such Lender, or
(4) postpone any scheduled date fixed for any payment of principal of, or
interest on, the Advances or any fees payable to such Lender hereunder;

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Bank in addition to the Lenders and the Borrowers required above to take
such action, affect the rights or obligations of the Issuing Bank under this
Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, in addition to the
Lenders and the Borrowers required above to take such action, affect the rights
or duties of the Administrative Agent under this Agreement or any Loan Document;
and

(d) each Lender grants (x) to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s Commitments and Advances owing to it
and all of its rights and obligations hereunder and under the other Loan
Documents (other than Hedge Contracts) at a price equal to the aggregate amount
of outstanding Advances owed to such Lender (together with all accrued and
unpaid interest and fees owed to such Lender), and (y) to any Borrower the right
to cause an assignment of all (but not less than all) of such Lender’s
Commitments and Advances owing to it and all of its rights and obligations
hereunder and under the other Loan Documents (other than Hedge Contracts), which
right may be exercised by the Administrative Agent or such Borrower, as the case
may be, if such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all the Lenders and to which the Required
Lenders, the Administrative Agent and such Borrower have agreed. Each Lender
agrees that if the Administrative Agent or such Borrower, as the case may be,
exercises its option hereunder, it shall promptly execute and deliver all
agreements and documentation necessary to effectuate such assignment as set
forth in Section 9.7.

Anything in this Agreement to the contrary notwithstanding, if any Lender shall
owe a Defaulted Advance or a Defaulted Amount, then, for so long as such amounts
shall be outstanding, such Lender shall (unless the Borrowers and the Required
Lenders, determined as if such Lender were not a “Lender” hereunder, shall
otherwise consent in writing) be deemed for all purposes relating to amendments,
modifications, waivers or consents under this Agreement or the other Loan
Documents (including without limitation under this Section 9.1) to have no
Advances or Commitments, shall not be treated as a “Lender” hereunder when
performing the computation of Required Lenders, and shall have no rights under
this Section 9.1; provided that any action taken by the other Lenders with
respect to the matters referred to in clauses (a) or (b) of this Section 9.1
shall not be effective as against such Lender.

SECTION 9.2 Notices, Etc. (a) Except as provided in paragraph (b) below, all
notices and other communications provided for hereunder shall be in writing
(including telecopy communication) and mailed, telecopied or delivered,

(i) if to any Borrower, at its address set forth in Schedule 9.2;

 

80



--------------------------------------------------------------------------------

(ii) if to any Lender, at its Domestic Lending Office specified on its signature
page hereto or in the Assignment and Acceptance pursuant to which it became a
Lender;

(iii) if to the Administrative Agent in connection with any Notice of Revolving
Borrowing, Notice of Swing Line Borrowing, or any payment or prepayment of the
Obligations, at its address at c/o Corporate Bank Services, 10 Exchange Place,
16th Floor, Jersey City, NJ 07302, Attention: Sui Price, Facsimile No.:
212-499-5328/5326;

(iv) to the Administrative Agent in connection with any Notice of Issuance, at
its address at c/o Corporate Bank Services, 10 Exchange Place, 16th Floor,
Jersey City, NJ 07302, Attention: Bibi Mohamed, Telephone No.: 201-499-5434,
Facsimile No.: 201-499-5479/5480; and

(v) if to the Administrative Agent for all other matters, at its address at 245
Park Avenue, New York, New York 10167, Attention: Loan Syndications, Facsimile
No.: 212-808-2578;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties. All such notices and communications
shall be effective five (5) days after deposit in the mails and when transmitted
by telecopier, except that notices and communications to the Administrative
Agent pursuant to Articles 2, 3, or 8 shall not be effective until received by
the Administrative Agent.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by the Administrative Agent by
electronic communication (including e-mail and via IntraLinks) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to IntraLinks shall be deemed received
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

SECTION 9.3 No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

81



--------------------------------------------------------------------------------

SECTION 9.4 Costs and Expenses.

(a) The Borrowers agree to pay on demand (i) all out-of-pocket expenses
(including fees, disbursements and other costs of legal counsel) of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Agreement and the Loan Documents required to be delivered
pursuant to Section 3.1 of this Agreement in accordance with the terms of that
certain Financing Proposal Letter dated May 6, 2009, between the Administrative
Agent and Fresh Produce, and (ii) all reasonable costs and expenses of the
Administrative Agent in connection with the administration, modification and
amendment of the Loan Documents at any time (including, without limitation, the
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent with respect to the administration, modification and amendment of the Loan
Documents, in connection with the preparation, execution and delivery of any
Loan Documents required to be delivered with respect to events or circumstances
arising after the Agreement Date and not contemplated by Section 3.1 hereof,
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto).

(b) The Borrowers further agree to pay on demand all reasonable costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement of the Loan Documents against any Loan Party, whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally or otherwise (including without limitation
the reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto).

(c) Each Loan Party agrees to indemnify and hold harmless the Administrative
Agent, the Issuing Bank and each Lender and each of their affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including without limitation reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation, claim or
proceeding arising out of, related to or in connection with:

(i) the actual or alleged presence of Hazardous Materials on any property of any
Loan Party or any of its Subsidiaries or any Environmental Action relating in
any way to any Loan Party or any of its Subsidiaries; or

(ii) any Loan Document, any breach or alleged breach of any representation or
warranty made by any Loan Party thereunder, or any financing or issuance of a
Letter of Credit hereunder; or

whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnified Party or
any Indemnified Party is otherwise a party thereto (except to the extent one
Indemnified Party makes a claim against one or more Indemnified Parties) and
whether or not the transactions contemplated hereby are consummated, except to
the

 

82



--------------------------------------------------------------------------------

extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The
Borrowers agree not to assert any claim against the Administrative Agent, the
Issuing Bank, any Lender, any of their affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein or in
any other Loan Document or the actual or proposed use of the proceeds of the
Advances.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including without limitation fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

SECTION 9.5 Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 7.2 to authorize the Administrative Agent to
declare the Obligations due and payable pursuant to the provisions of
Section 7.2, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law
and subject to Section 2.8, to set off and otherwise apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of a Borrower against any and all of the Obligations
of such Borrower now or hereafter existing under this Agreement, irrespective of
whether such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify such
Borrower after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including without limitation other rights of
set-off) that such Lender and its Affiliates may have.

SECTION 9.6 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the other Loan Parties and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender except as permitted under
Section 6.4.

SECTION 9.7 Assignments and Participations. (a) Each Lender may assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including without limitation all or a portion of its
Commitment, and the Advances owing to it), and the Issuing Bank may assign its
commitment with respect to its obligation to issue Letters of Credit; provided
that

(i) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning

 

83



--------------------------------------------------------------------------------

Lender being assigned pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in each
case not be less than U.S.$2,500,000; provided, however, that no Lender shall
have, at any time, a Commitment in an amount less than U.S.$2,500,000;

(ii) each such assignment shall be to an Eligible Assignee;

(iii) the proposed Assignee shall be approved by the Administrative Agent and
Fresh Produce (such approval not to be unreasonably withheld or delayed);
provided such approval of Fresh Produce shall not be required if (x) an Event of
Default has occurred and is continuing, or (y) such assignment is to another
Lender or an Affiliate of a Lender; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its own account, for its acceptance and recording in
the Register, an Assignment and Acceptance, and a processing and recordation fee
of U.S.$3,500. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder or under any other Loan Document have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender hereunder, and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement and under each other Loan
Document (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 3.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;

 

84



--------------------------------------------------------------------------------

(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

(v) such assignee confirms that it is an Eligible Assignee;

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and their respective Commitments, and the principal amount of the
Advances owing hereunder to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit A
hereto, (i) accept such Assignment and Acceptance; (ii) record the information
contained therein in the Register; and (iii) give prompt notice thereof to the
Borrowers.

(e) Each Lender may sell participations in or to all or a portion of its rights
and obligations under this Agreement (including without limitation all or a
portion of its Commitment and the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement (including without limitation its
Commitment) shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement; and (iv) no participant
under any such participation shall have any right to approve such Lender’s
action with respect to any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce or forgive the
aggregate unpaid principal amount of, or reduce the rate of interest or fees on,
the Revolving Advances or Commitments, to the extent subject to such
participation, postpone any scheduled date fixed for any payment of principal
of, or interest on, the Revolving Advances or any fees payable hereunder, to the
extent subject to such participation, or release any material portion of the
Collateral or any Guarantor from its obligations under its respective Guaranty
Agreement, except in connection with a sale or merger permitted hereunder or in

 

85



--------------------------------------------------------------------------------

accordance with the terms of any other Loan Document. Each such participant
shall have the right of set-off set forth in Section 9.5 hereof in respect of
its participating interest to the same extent as if the amount of its
participating interest was owed directly to it as a Lender; provided such right
of set-off shall be subject to the obligation of such participant to share with
the Lenders as provided in Section 2.8 hereof.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.7, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Borrower furnished to such Lender by or on behalf of such
Borrower; provided, however, that, prior to any such disclosure, such assignee
or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender,
and provided further, that any Lender may disclose Confidential Information to
any Person (i) to whom information is required or requested to be disclosed by
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any Applicable Law
or regulation and (ii) to whom or for whose benefit that Lender grants a Lien
(or may do so) pursuant to clause (g) below.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time (and without the consent of the Administrative Agent or Fresh
Produce) grant a Lien on all or any portion of its rights under this Agreement
(including without limitation the Advances owing to it) in favor of any Federal
Reserve Bank (or other central bank under any central banking system established
in the jurisdiction of organization of such Lender (or its parent bank)) in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, or, as to any Lender that is a Farm Credit System entity, in favor of
the Farm Credit Funding Corp. or other appropriate funding sources and entities
within the Farm Credit System in accordance with the Farm Credit Act of 1971, as
amended, except that no such Lien shall release such Lender from any of its
obligations under the Loan Documents or (other than upon enforcement by the
beneficiary of such Lien) substitute the beneficiary of the relevant Lien for
such Lender as a party to any of the Loan Documents.

(h) Notwithstanding anything to the contrary set forth in this Section 9.7, on
and as of the Agreement Date, subject to the conditions set forth in Section 3.1
hereof, each of the Departing Lenders and the Lenders hereunder shall sell,
assign and transfer, or purchase and assume, as the case may be, such interests
in the Revolving Advances and Commitments, in each case, outstanding immediately
prior to the Agreement Date, as shall be necessary so that, after giving effect
to all such assignments and purchases, the Commitments will be held by the
Lenders hereunder as set forth, respectively, on the signature pages hereto. The
assignments and purchases provided for in this Section 9.7(h) shall be without
recourse, warranty or representation, except that each Departing Lender
assigning any interest shall be deemed to have represented that it is the legal
and beneficial owner of the interests assigned by it and that such interests are
free and clear of any adverse claim. The purchase price for each such assignment
and purchase shall equal the principal amount of the Revolving Advance purchased
and shall be payable to Administrative Agent for distribution to the Lenders and
Departing Lenders, respectively. Each Departing Lender acknowledges and agrees
that, to the extent it or its Affiliate is party to any Hedge Contract with a
Loan Party, such Hedge Contract shall not be entitled to any Lien on the
Collateral or any other benefits under the Existing Credit Agreement or this
Agreement, except as otherwise set forth in the proviso to the last sentence of
this paragraph (h). Concurrently with the effectiveness of the assignments and
purchases provided for above, the Departing Lenders shall

 

86



--------------------------------------------------------------------------------

cease to be parties to the Existing Credit Agreement and shall be released from
all further benefits and obligations thereunder; provided, however, that the
Departing Lenders shall continue to be entitled to the benefits of Sections 9.4,
10.1, 10.2, and 10.3 of the Existing Credit Agreement as in effect immediately
prior to the Agreement Date.

SECTION 9.8 Marshalling; Payments Set Aside. None of the Administrative Agent,
any Lender or any Issuing Bank shall be under any obligation to marshal any
assets in favor of the Borrowers or any other party or against or in payment of
any or all of the Obligations. To the extent that a Borrower makes a payment or
payments to the Administrative Agent, the Lenders or the Issuing Banks or any of
such Persons receives payment from the proceeds of the Collateral or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

SECTION 9.9 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.10 No Liability of the Issuing Bank. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, that a Borrower shall have a claim
against the Issuing Bank, and the Issuing Bank shall be liable to a Borrower, to
the extent of any direct, but not consequential, damages suffered by such
Borrower that such Borrower proves were caused by (i) the Issuing Bank’s willful
misconduct or gross negligence in determining whether documents presented under
any Letter of Credit comply with the terms of the Letter of Credit or (ii) the
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

87



--------------------------------------------------------------------------------

SECTION 9.11 Survival of Obligations. The obligations of the Loan Parties under
Sections 2.3(c), 9.4, 10.2, 10.3, and 10.4, and of the Lenders under
Section 8.5, shall survive the termination of the Loan Documents and the
repayment of amounts due thereunder.

SECTION 9.12 Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Borrower and the other Loan Parties, which
information includes the name and address of each Borrower and the other Loan
Parties and other information that will allow such Lender to identify each
Borrower and the other Loan Parties in accordance with the USA Patriot Act. Each
Borrower hereby agrees to provide, and cause each other Loan Party to provide,
such information promptly upon the request of the Administrative Agent or any
Lender.

ARTICLE 10

INCREASED COSTS, TAXES, ETC.

SECTION 10.1 Increased Costs.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
any Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall result in
any increase in the cost to any Lender of agreeing to make, fund or maintain any
LIBO Rate Advance or of agreeing to issue or of issuing, maintaining or
participating in Letters of Credit in any case to or for the account of any
Borrower, then such Borrower shall from time to time, upon demand (such demand
to be made no later than 45 days subsequent to the date of the increased cost)
by such Lender (with a copy of such demand to the Administrative Agent),
accompanied by the certificate referred to in the succeeding sentence, pay to
such Lender additional amounts sufficient to compensate for such increased cost;
provided, however, that each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the sole judgment of such Lender, be otherwise disadvantageous to such Lender
(provided that such Lender shall have no obligation to so designate an
Applicable Lending Office located in the United States); provided further,
however, that no amounts shall be payable under this Section 10.1(a): (x) for
any increase in cost resulting from any Excluded Taxes, or (y) for any Taxes in
respect of which additional amounts are payable pursuant to Section 10.2 hereof.
A certificate as to the amount of such increased cost, together with reasonable
detail as to the calculation of such increased cost, submitted to such Borrower
by such Lender, shall, in the absence of manifest error, be conclusive and
binding for all purposes.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law or regulation or (ii) compliance by any Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by any Lender or any corporation controlling such
Lender and any Lender determines that the amount of such capital, is increased
by or based upon the existence of such Lender’s commitment to lend or
participate in Letters of Credit or, in the case of the Issuing Bank, to issue
Letters of Credit hereunder and

 

88



--------------------------------------------------------------------------------

other commitments of this type, in any case to or for the account of any
Borrower, then, upon demand (such demand to be made no later than 45 days
subsequent to the date on which such Lender is notified of such increase in
capital or determines that such increase in capital has occurred) by such
Lender, accompanied by the certificate referred to in the succeeding sentence,
such Borrower shall promptly pay to such Lender, from time to time as specified
by such Lender, additional amounts sufficient to compensate such Lender in the
light of such circumstances, to the extent that any Lender reasonably determines
such increase in capital to be allocable to the existence of such Lender’s
commitment to lend or to the issuance or maintenance of, or participation in,
any Letters of Credit hereunder; provided, however, that each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender (provided that such Lender shall have
no obligation to so designate an Applicable Lending Office located in the United
States). A certificate as to such amounts, together with reasonable detail as to
the calculation of such increased cost, submitted to such Borrower by such
Lender in good faith, shall, in the absence of manifest error, be conclusive and
binding for all purposes.

(c) If, with respect to any LIBO Rate Advances, the Required Lenders notify the
Administrative Agent that the LIBO Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their LIBO Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the affected Borrower and the
Lenders, whereupon

(i) if U.S. dollars are the affected currency, each such LIBO Rate Advance
denominated in U.S. dollars will automatically, on the last day of the
then-existing Interest Period therefor, Convert into a Base Rate Advance; and

(ii) the obligation of the Lenders to make such LIBO Rate Advances in the
affected currency shall be suspended,

in each case, until the Administrative Agent shall notify the affected Borrowers
that such Lenders have determined that the circumstances causing such suspension
no longer exist; provided, however, that with respect to LIBO Rate Advances,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different LIBOR
Lending Office if the making of such a designation would avoid the need to
suspend such Lender’s obligations to make LIBO Rate Advances to the Borrowers
hereunder and would not, in the sole judgment of such Lender, be otherwise
disadvantageous to such Lender (provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the
United States).

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its LIBOR Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or to purchase participations
in such Advances or to continue to fund or maintain LIBO Rate Advances, or
participations therein, as the case may be, hereunder, then, on notice thereof
and demand therefor by such Lender to the Borrowers through the Administrative
Agent, (i) the

 

89



--------------------------------------------------------------------------------

obligation of such Lenders to make LIBO Rate Advances, or participate therein,
as the case may be, shall be suspended, and (ii) each LIBO Rate Advance
denominated in U.S. dollars will automatically, upon such demand Convert into a
Base Rate Advance, until the Administrative Agent shall notify the affected
Borrowers that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that with respect to LIBO Rate
Advances, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
LIBOR Lending Office if the making of such a designation would avoid the need to
suspend such Lender’s obligations to make LIBO Rate Advances to the Borrowers
hereunder and would not, in the sole judgment of such Lender, be otherwise
disadvantageous to such Lender (provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the United
States). A certificate as to the reason for such suspension or conversion,
submitted to such Borrower by such Lender, shall, in the absence of manifest
error, be conclusive and binding for all purposes.

SECTION 10.2 Taxes. (a) Any and all payments by the Borrowers hereunder or under
any other Loan Document to which it is a party shall be made, in accordance with
Section 2.7, free and clear of, and without deduction for, any and all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent, taxes that are imposed on such Lender or the
Administrative Agent by the United States and by the state or non-U.S.
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof and franchise
taxes and net income taxes that would not have been imposed but for the fact
that such Lender or the Administrative Agent had engaged in business or was
present or had such contact in the state or other jurisdiction imposing such
taxes that was unrelated to the transactions contemplated by this Agreement,
(ii) in the case of each Lender, franchise taxes and net income taxes that are
imposed on such Lender by the state or non-U.S. jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof, and (iii) any
taxes imposed by reason of the Lender’s failure to comply with the provisions of
Section 10.2(e) and (f) or Section 10.2(g) hereof (such taxes described in the
foregoing clauses (i), (ii) and (iii) are collectively referred to as the
“Excluded Taxes”; all taxes, levies, imposts, deductions, charges, withholdings
and liabilities other than the Excluded Taxes are hereinafter referred to as
“Payment Taxes”). If the Borrowers shall be required by law to deduct any Taxes
as such term is defined in subsection (b) below, from or in respect of any sum
payable hereunder to any Lender or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, value added tax, turnover or similar taxes,
charges or levies that arise from any payment made hereunder or under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement and the other Loan Documents (hereinafter referred to
as “Other Taxes,” and, together with the Payment Taxes, as the “Taxes”). If any
value added tax or other similar tax is chargeable on any supply made by a
Lender or the Administrative Agent to a Borrower hereunder or under any Loan
Document, the Lender or Administrative Agent (as appropriate) shall, only if
required by applicable law, promptly provide an appropriate VAT (value added
tax) invoice to the relevant Borrower.

 

90



--------------------------------------------------------------------------------

(c) The Borrowers shall indemnify each Lender, the Issuing Bank and the
Administrative Agent for the full amount of Taxes, and for the full amount of
Taxes imposed by any jurisdiction on amounts payable under this Section, imposed
on or paid by such Lender, the Issuing Bank or the Administrative Agent (as the
case may be) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender, the Issuing Bank or the
Administrative Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Administrative Agent, at its address referred to in Section 9.2,
a certified copy of the receipt of payment thereof. In the case of any payment
hereunder by or on behalf of any Borrower organized under the laws of the United
States through an account or branch outside the United States or on behalf of
any such Borrower by a payor that is not a United States person, if any such
Borrower determines that no Taxes are payable in respect thereof, if requested
by the Administrative Agent, such Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, a certificate
acceptable to the Administrative Agent, or if deemed necessary by the
Administrative Agent, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Lender hereunder, and on the date of the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender, and from time to time thereafter if requested in writing by a
Borrower or the Administrative Agent (but only so long thereafter as such Lender
remains lawfully able to do so), provide the Administrative Agent and such
Borrower with (1)(x) if such Lender claims an exemption from withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not (I) a “bank” as described in
Section 881(c)(3)(A) of the Internal Revenue Code, (II) a ten percent
(10%) shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code), or (III) a controlled foreign corporation related to
any Borrower within the meaning of Section 864(d)(4) of the Internal Revenue
Code, and (B) a properly completed and executed IRS Form W-8BEN, (y) if such
Lender claims an exemption from, or a reduction of, withholding tax under a
United States tax treaty, properly completed and executed IRS Form W-8BEN, or
(z) if such Lender claims that interest paid under this Agreement is exempt from
United States withholding tax because it is effectively connected with a United
States trade or business of such Lender, a properly completed and executed copy
of IRS Form W-8ECI, and (2) such other form or forms as may be required under
the Internal Revenue Code or other laws, regulations, administrative practice or
applicable treaties of the United States as a condition to exemption from, or
reduction in the rate of, deduction or withholding of any United States
withholding tax for which any Borrower is required to pay additional amounts
under this Section 10.2. If the appropriate forms provided by a Lender at the
time such Lender first becomes a party to this Agreement indicates an
interest-withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate form certifying that a lesser rate applies, whereupon

 

91



--------------------------------------------------------------------------------

withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided that, if at the date of the
Assignment and Acceptance pursuant to which a Lender assignee becomes a party to
this Agreement, the Lender assignor was entitled to payments under subsection
(a) in respect of United States withholding tax with respect to interest paid at
such date by a Borrower, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includible in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI or other form that the
applicable Borrower has indicated in writing to the Lenders on the date hereof
as being a required form to avoid or reduce withholding tax on payments under
this Agreement, that a Lender reasonably considers to be confidential, such
Lender shall give notice thereof to the Borrowers and shall not be obligated to
include in such form or document such confidential information. If a Lender is a
United States person, upon the request of Fresh Produce, it agrees to complete
and deliver to Fresh Produce a statement signed by an authorized signatory of
such Lender to the effect that it is a United States person together with a duly
completed and executed copy of Internal Revenue Service form W-9 or successor
form establishing that such Lender is not subject to United States backup
withholding tax.

(f) If any Lender claims exemption from, or reduction of, withholding tax
pursuant to subsection (e), and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrowers to such Lender, such Lender agrees to notify the Administrative Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrowers to such Lender. To the extent of such percentage
amount, the Administrative Agent will treat such Lender’s documentation as no
longer valid. If any Lender is entitled to a reduction in the applicable
withholding tax, the Administrative Agent may withhold from any interest payment
to such Lender in an amount equivalent to the applicable withholding tax after
taking into account such reduction. If the forms or other documentation required
by subsection (e) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to the Administrative Agent under
this Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

(g) A Lender which is treated as a resident of a jurisdiction having a double
taxation agreement with the United Kingdom which makes provision for full or
partial exemption from tax imposed by the United Kingdom on interest and each
Borrower which makes a payment to which that Lender is entitled and which would
be subject to withholding or deduction for or on account of

 

92



--------------------------------------------------------------------------------

United Kingdom income tax shall cooperate in completing any reasonable
procedural formalities necessary for and specifically requested by that Borrower
to obtain authorization to make that payment without such withholding or
deduction or at a lower rate of withholding or deduction (as applicable) (except
that the Lender shall have no obligation to cooperate by disclosing any
information to any Borrower that such Lender in its sole discretion considers to
be confidential information). The Lender shall be required to consult with the
Borrower but shall have no obligation to undertake any such procedural
formalities (including, without limitation, the submission of any forms to any
Governmental Authority) within the first 60 days after the specific request by
the Borrower if the Lender considers that it would be unreasonable or
impractical for it to do so.

(h) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form described in subsection (e) or (f) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided or if such form otherwise
is not required under subsection (e) or (f) above) or has failed to cooperate in
completing the procedural formalities described in subsection (g) above, such
Lender shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

(i) Each Lender shall use reasonable efforts consistent with its internal policy
and legal and regulatory restrictions (including reasonable efforts to change
its Applicable Lending Office; provided that no Lender shall have an obligation
to so designate an Applicable Lending Office located in the United States) to
avoid the imposition of any Taxes for which the Borrowers are required to pay
additional amounts pursuant to Section10.2(a) through (c) hereof; provided,
however, that such efforts shall not require any Lender to incur additional
costs or legal or regulatory burdens that the Lender considers to be material.

(j) Where the Person beneficially entitled to interest payable to a Lender in
respect of an Advance hereunder is (1) a company resident in the United Kingdom
for United Kingdom tax purposes, (2) a partnership each member of which is (x) a
company so resident in the United Kingdom or (y) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the United Kingdom
Income and Corporation Taxes Act 1988 or, as the case may be depending on the
relevant accounting period, within the meaning of section 19 of the United
Kingdom Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that Advance that falls to it by reason of sections 114 and 115 of
the United Kingdom Income and Corporation Taxes Act 1988 or, as the case may be
depending on the relevant accounting period, Part 17 of the United Kingdom
Corporation Tax Act 2009, or (3) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that Advance in
computing the chargeable profits (for the purposes of section 11(2) of the
United Kingdom Income and Corporation Taxes Act 1988 or, as the case may be
depending on the relevant accounting period, within the meaning of section 19 of
the United Kingdom Corporation Tax Act 2009) of the company, the applicable
Lender shall confirm such fact in writing to the Borrowers on the date on which
it becomes a Lender hereunder and shall promptly notify the Borrowers if there
is any change in the position from that set out in such confirmation.

 

93



--------------------------------------------------------------------------------

SECTION 10.3 LIBO Breakage Costs. If any prepayment or payment (or failure to
prepay after the delivery of a notice of prepayment) of principal of, or
Conversion of, or failure to borrow after giving any Notice of Revolving
Borrowing of, any LIBO Rate Advance is made by a Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion, acceleration of the maturity of the
Obligations pursuant to Section 7.2 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 2.10, such Borrower shall, upon demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for all losses, costs or expenses that such Lender may reasonably incur
as a result of such failure based on customary funding arrangements, whether or
not such arrangements actually occur, and any and all other losses, costs or
expenses incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Borrowing and the
unavailability of funds as a result of such Borrower failing to prepay any
amount when specified in a notice of prepayment or otherwise when due, but
excluding loss of anticipated profits.

SECTION 10.4 Judgment Currency. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder or under any other Loan
Document in any currency (the “Original Currency”) into another currency (the
“Other Currency”) the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Original Currency with the Other Currency at 11:00 A.M. on the
second Business Day preceding that on which final judgment is given.

(a) The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender, the Issuing Bank or the Administrative Agent
hereunder or under any other Loan Document shall, notwithstanding any judgment
in any Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Lender, the Issuing Bank or the Administrative Agent
(as the case may be) of any sum adjudged to be so due in such Other Currency
such Lender, the Issuing Bank or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender, the Issuing Bank or the
Administrative Agent (as the case may be) in the Original Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender, the Issuing Bank or the Administrative Agent (as the
case may be) against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any Lender, the Issuing Bank or the
Administrative Agent (as the case may be) in the Original Currency, such Lender,
the Issuing Bank or the Administrative Agent (as the case may be) agrees to
remit to such Borrower such excess.

 

94



--------------------------------------------------------------------------------

ARTICLE 11

JURISDICTION

SECTION 11.1 Consent to Jurisdiction. (a) Each Borrower irrevocably (i) submits
to the jurisdiction of any New York State or Federal court (to the extent such
court has subject matter jurisdiction) sitting in New York City and any
appellate court from any thereof in any action or proceeding arising out of or
relating to any Loan Document (excluding Hedge Contracts); (ii) agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or in such Federal court and (iii) waives, to the fullest
extent that it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding. To the fullest extent permitted by
Applicable Law, each Borrower hereby irrevocably appoints CT Corporation System
with an office on the date hereof at 1633 Broadway, New York, New York 10019
(the “Process Agent”), as its agent to receive on behalf of each such Borrower
and its property service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding. Such service may
be made by mailing or delivering a copy of such process to any such Borrower in
care of the Process Agent at the Process Agent’s above address, and each
Borrower hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf. As an alternative method of service, each Borrower
also irrevocably consents to the service of any and all process in any such
action or processing by the mailing of copies of such process to such Borrower
at its address specified in Section 9.2. Each Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

(b) Nothing in this Section shall affect the right of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by applicable
law or affect any right of the Administrative Agent or any Lender to bring any
action or proceeding against any Borrower or its property in the courts of other
jurisdictions.

(c) To the extent that any Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, each Borrower to
the extent permitted by law hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents to which it
is a party and, without limiting the generality of the foregoing, agrees that
the waivers set forth in this subsection (c) shall have the fullest scope
permitted under the United States Foreign Sovereign Immunities Act of 1976, as
amended, and are intended to be irrevocable for purposes of such Act.

SECTION 11.2 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 11.3 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Signature pages to follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or directors thereunto duly authorized, as of the
date first above written.

 

BORROWERS:     FRESH DEL MONTE PRODUCE INC., as Borrower     By:  

 

/s/ Richard Contreras

    Title:   Attorney-in-Fact     Name:  

Richard Contreras

   

DEL MONTE FRESH PRODUCE N.A., INC., as

Borrower

    By:  

 

/s/ Richard Contreras

    Title:  

Senior Vice President and

Chief Financial Officer

   

DEL MONTE FRESH PRODUCE

INTERNATIONAL INC., as Borrower

    By:  

 

/s/ Richard Contreras

    Title:   Director    

FRESH DEL MONTE SHIP HOLDINGS LTD., as

Borrower

    By:  

 

/s/ Richard Contreras

    Title:   Attorney-in-Fact     Name:  

 

Richard Contreras

   

DEL MONTE B.V. (f/k/a Del Monte Fresh

Produce B.V.), as Borrower

    By:  

 

/s/ Richard Contreras

    Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-1  



--------------------------------------------------------------------------------

DEL MONTE EUROPE LIMITED, as Borrower By:  

/s/ Richard Contreras

Title:   Director

DEL MONTE (UK) LIMITED (f/k/a Del Monte Fresh

Produce (UK) Ltd.), as Borrower

By:  

/s/ Richard Contreras

Title:   Director DEL MONTE INTERNATIONAL, INC., as Borrower By:  

/s/ Richard Contreras

Title:   Director DEL MONTE FOODS INTERNATIONAL LIMITED, as Borrower By:  

/s/ Richard Contreras

Title:   Director DEL MONTE FUND B.V., as Borrower By:  

/s/ Richard Contreras

Title:   Director NETWORK SHIPPING LTD., as Borrower By:  

/s/ Richard Contreras

Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-2  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,

ISSUING BANK AND LENDERS:

 

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Lead Arranger, Joint Bookrunner, Administrative Agent, Issuing
Bank and Lender By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director By:  

/s/ Betty H. Mills

Name:   Betty H. Mills Title:   Executive Director Commitment: $65,000,000

Domestic Lending Office:

245 Park Avenue

New York, NY 10167

LIBOR Lending Office:

245 Park Avenue

New York, NY 10167

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-3  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Joint

Bookrunner, Co-Syndication Agent and a Lender

By:  

/s/ Jamie Freeman

Name:   Jamie Freeman Title:   Senior Vice President Commitment: $30,500,000

 

Domestic Lending Office: 625 North Flagler Drive 10th Floor West Palm Beach, FL
33401 LIBOR Lending Office: 2110 Clayton Rd Bldg B Concord, CA 94520

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-4  



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY,

INC., as Joint Bookrunner

By:  

/s/ Berwyn J. Green

Name:   Berwyn J. Green Title:   Vice President

SUNTRUST BANK, as Co-Syndication

Agent and a Lender

By:  

/s/ Michael Vegh

Name:   Michael Vegh Title:   Vice President Commitment: $30,500,000

Domestic Lending Office:

303 Peachtree Street

10th Floor

Atlanta, GA 30308

LIBOR Lending Office:

303 Peachtree Street

10th Floor

Atlanta, GA 30308

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-5  



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Joint Bookrunner, Co-Documentation Agent

and a Lender

By:  

/s/ Mark A. Reinert

Name:   Mark A. Reinert Title:   Vice President Commitment: $30,500,000

Domestic Lending Office:

US Bank – Food Group

950 17th Street, 7th Floor

Denver, CO 80202

LIBOR Lending Office:

Complex Credits

555 SW Oak Street

Portland, OR 97204

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-6  



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Joint Bookrunner,

Co-Documentation Agent and a Lender

By:  

/s/ Lina A. Garcia

Name:   Lina A. Garcia Title:   Director Commitment: $30,500,000

Domestic Lending Office:

1325 Avenue of the Americas

New York, NY 10019

LIBOR Lending Office:

1325 Avenue of the Americas

New York, NY 10019

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-7  



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as

Managing Agent and a Lender

By:  

/s/ John W. Burnside, Jr.

Name:   John W. Burnside, Jr. Title:   Vice President Commitment: $30,500,000

Domestic Lending Office:

1401 Hampton Street

Columbia, SC 29201

LIBOR Lending Office:

1401 Hampton Street

Columbia, SC 29201

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-8  



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF MID-

AMERICA, PCA, as a Lender

By:  

/s/ Tom Biggs

Name:   Tom Biggs Title:   Vice President – Agribusiness Commitment: $30,500,000

Domestic Lending Office:

1601 UPS Drive

Louisville, KY 40223

LIBOR Lending Office:

1601 UPS Drive

Louisville, KY 40223

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-9  



--------------------------------------------------------------------------------

UNITED FCS, PCA d/b/a FCS

COMMERCIAL FINANCE GROUP, as a Lender

By:  

/s/  Lisa Caswell

Name:   Lisa Caswell Title:   Assistant Vice President Commitment: $23,000,000

Domestic Lending Office:

FCS Commercial Finance Group

600 Hwy. 169 South, Suite 850

Minneapolis, MN 555426

LIBOR Lending Office:

FCS Commercial Finance Group

600 Hwy. 169 South, Suite 850

Minneapolis, MN 555426

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-10  



--------------------------------------------------------------------------------

FARM CREDIT WEST, PCA, as a Lender By:  

/s/  Ben Madonna

Name:   Ben Madonna Title:   Vice President Commitment: $23,000,000

Domestic Lending Office:

2929 W. Main Street

Suite G

Visalia, CA 93291

LIBOR Lending Office:

 

2929 W. Main Street Suite G

Visalia, CA 93291

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-11  



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA,

PCA, as a Lender

By:  

/s/  Curt Brown

Name:   Curt Brown Title:   Vice President Commitment: $23,000,000

Domestic Lending Office:

5015 S. 118th Street

Omaha, NE 68137

LIBOR Lending Office:

5015 S. 118th Street

Omaha, NE 68137

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-12  



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS, as a

Lender

By:  

/s/  Alan Robinson

Name:   Alan Robinson Title:   Vice President Commitment: $23,000,000

Domestic Lending Office:

4801 Plaza on the Lake Drive

Austin, TX 78746

LIBOR Lending Office:

4801 Plaza on the Lake Drive

Austin, TX 78746

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-13  



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/  Hal Nelson

Name:   Hal Nelson Title:   Vice President Commitment: $23,000,000

Domestic Lending Office:

5500 South Quebec Street

Greenwood Village, CO 80111

LIBOR Lending Office:

5500 South Quebec Street

Greenwood Village, CO 80111

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-14  



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK)

LLC, as a Lender

By:  

/s/  Debbi Brito

Name:   Debbi Brito Title:   Authorized Signature Commitment: $16,000,000

Domestic Lending Office:

31 West 52nd Street

22nd Floor

New York, NY 10019

LIBOR Lending Office:

31 West 52nd Street

22nd Floor

New York, NY 10019

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-15  



--------------------------------------------------------------------------------

1ST FARM CREDIT SERVICES, PCA, as a

Lender

By:  

/s/  Dale A. Richardson

Name:   Dale A. Richardson Title:   VP, Illinois Capital Markets Group
Commitment: $16,000,000

 

Domestic Lending Office:

1ST Farm Credit Services 2000 Jacobssen Drive Normal, IL 61761

LIBOR Lending Office:

1ST Farm Credit Services 2000 Jacobssen Drive Normal, IL 61761

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-16  



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/  Kathleen H. Reedy

Name:   Kathleen H. Reedy Title:   Managing Director Commitment: $16,000,000

Domestic Lending Office:

Wells Fargo Bank, N.A.

Commercial Banking Service Center

Loan Accounting Department

201 Third Street – 8th Floor

San Francisco, CA 94163

LIBOR Lending Office:

Wells Fargo Bank, N.A.

Commercial Banking Service Center

Loan Accounting Department

201 Third Street – 8th Floor

San Francisco, CA 94163

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-17  



--------------------------------------------------------------------------------

U.S. AGBANK, FCB, as a Lender By:  

/s/  Travis W. Ball

Name:   Travis W. Ball Title:   Vice President Commitment: $16,000,000

Domestic Lending Office:

245 N. Waco

Wichita, KS 67202

LIBOR Lending Office:

245 N. Waco

Wichita, KS 67202

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-18  



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT

SERVICES, ACA/FLCA, as a Lender

By:  

/s/  Alfred S. Compton, Jr.

Name:   Alfred S. Compton, Jr. Title:   Sr. Vice President/Managing Director
Commitment: $16,000,000

Domestic Lending Office:

1760 Abbey Road

East Lansing, MI 48823

LIBOR Lending Office:

1760 Abbey Road

East Lansing, MI 48823

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-19  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Lender

By:  

/s/  Robert P. Carswell

Name:   Robert P. Carswell Title:   Vice President Commitment: $12,000,000

Domestic Lending Office:

10 South Dearborn

7th Floor

Chicago, IL 60603-2003

Mail Code: IL1-0010

LIBOR Lending Office:

10 South Dearborn

7th Floor

Chicago, IL 60603-2003

Mail Code: IL1-0010

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-20  



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/  Steven Hanas

Name:   Steven Hanas Title:   Senior Vice President Commitment: $12,000,000

Domestic Lending Office:

1900 5th Avenue North

Birmingham, AL 35203

LIBOR Lending Office:

1900 5th Avenue North

Birmingham, AL 35203

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-21  



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/  Robert H. Wolohan

Name:   Robert H. Wolohan Title:  

Vice President

Commitment: $12,000,000

Domestic Lending Office:

111 W. Monroe Street

17th Floor West

Chicago, IL 60603-4095

LIBOR Lending Office:

111 W. Monroe Street

17th Floor West

Chicago, IL 60603-4095

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-22  



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By:  

/s/  Gary VanSchuyver

Name:   Gary VanSchuyver Title:   Vice President Commitment: $12,000,000

Domestic Lending Office:

5560 South Broadway

Eureka, CA 95503

LIBOR Lending Office:

200 Concourse Blvd.

Santa Rosa, CA 95402

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-23  



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF THE

MOUNTAIN PLAINS, PCA, as a Lender

By:  

/s/  Bradley K. Leafgren

Name:   Bradley K. Leafgren Title:   Vice President Commitment: $9,000,000

Domestic Lending Office:

4505 29th Street

Greeley, CO 80634

LIBOR Lending Office:

4505 29th Street

Greeley, CO 80634

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-24  



--------------------------------------------------------------------------------

The undersigned Departing Lenders consent to the amendment and restatement of
the Existing Credit Agreement and agree to be bound by Section 9.7(h) of this
Agreement.

 

FORTIS CAPITAL CORP. By:  

/s/  Stephen R. Staples

Name:   Stephen R. Staples Title:   Director By:  

/s/  Chad Clark

Name:   Chad Clark Title:   Director

NORDEA BANK FINLAND PLC, NEW YORK BRANCH By:  

/s/  Martin Lunder

Name:   Martin Lunder Title:   Senior Vice President

By:  

/s/  George Fikaris

Name:   George Fikaris Title:   Assistant Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

  S-25  